


Exhibit 10.2

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 7, 2015,

as amended and restated as of November 16, 2015

 

among

 

MATCH GROUP, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP. and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

BMO CAPITAL MARKETS CORP., FIFTH THIRD BANK, SG AMERICAS SECURITIES, LLC and PNC
CAPITAL MARKETS LLC
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

43

SECTION 1.03

Terms Generally

43

SECTION 1.04

Accounting Terms; GAAP

43

SECTION 1.05

Change of Currency

43

SECTION 1.06

Currency Equivalents Generally

44

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01

Commitments

44

SECTION 2.02

Incremental Revolving Commitments and Incremental Term Loans

45

SECTION 2.03

Procedure for Borrowing

48

SECTION 2.04

Funding of Borrowings

49

SECTION 2.05

Interest Elections

49

SECTION 2.06

Termination and Reduction of Commitments

50

SECTION 2.07

Repayment of Loans; Evidence of Debt

50

SECTION 2.08

Prepayments

51

SECTION 2.09

Fees

53

SECTION 2.10

Interest

54

SECTION 2.11

Alternate Rate of Interest

54

SECTION 2.12

Increased Costs

55

SECTION 2.13

Break Funding Payments

56

SECTION 2.14

Taxes

56

SECTION 2.15

Pro Rata Treatment and Payments

58

SECTION 2.16

Mitigation Obligations; Replacement of Lenders

60

SECTION 2.17

Letters of Credit

61

SECTION 2.18

Defaulting Lenders

65

SECTION 2.19

Extensions of Commitments

66

SECTION 2.20

Refinancing Amendments

68

SECTION 2.21

Loan Repurchases

72

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01

Organization; Powers

73

SECTION 3.02

Authorization; Enforceability

73

SECTION 3.03

Governmental Approvals; No Conflicts

74

SECTION 3.04

Financial Position

74

SECTION 3.05

Properties

74

SECTION 3.06

Litigation and Environmental Matters

74

SECTION 3.07

Compliance with Laws and Agreements

74

SECTION 3.08

Investment Company Status

75

SECTION 3.09

Taxes

75

SECTION 3.10

ERISA

75

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.11

Disclosure

75

SECTION 3.12

Pledge Agreement

75

SECTION 3.13

No Change

75

SECTION 3.14

Guarantors

75

SECTION 3.15

Solvency

75

SECTION 3.16

No Default

76

SECTION 3.17

Anti-Corruption Laws and Sanctions

76

 

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01

Closing Date

76

SECTION 4.02

Each Credit Event

77

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements; Other Information

78

SECTION 5.02

Notices of Material Events

80

SECTION 5.03

Existence; Conduct of Business

80

SECTION 5.04

Payment of Obligations

80

SECTION 5.05

Maintenance of Properties; Insurance

80

SECTION 5.06

Books and Records; Inspection Rights

81

SECTION 5.07

Compliance with Laws

81

SECTION 5.08

Use of Proceeds

81

SECTION 5.09

Guarantors and Collateral

81

SECTION 5.10

Post-Closing Delivery of Certificated Equity Interests

81

SECTION 5.11

Further Assurances

82

SECTION 5.12

Ratings

82

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01

Indebtedness

82

SECTION 6.02

Liens

85

SECTION 6.03

Fundamental Changes

87

SECTION 6.04

Disposition of Property

87

SECTION 6.05

Restricted Payments

88

SECTION 6.06

Transactions with Affiliates

90

SECTION 6.07

Changes in Fiscal Periods

91

SECTION 6.08

Sales and Leasebacks

91

SECTION 6.09

Clauses Restricting Subsidiary Distributions

91

SECTION 6.10

Consolidated Net Leverage Ratio; Interest Coverage Ratio

93

SECTION 6.11

Investments

93

SECTION 6.12

Activities of Match Group, Inc.

94

 

 

 

ARTICLE VII

 

Events of Default

 

 

 

SECTION 7.01

Events of Default

95

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VIII

 

The Administrative Agent

 

 

 

SECTION 8.01

Appointment and Authorization

97

SECTION 8.02

Administrative Agent and Affiliates

97

SECTION 8.03

Action by Administrative Agent

97

SECTION 8.04

Consultation with Experts

97

SECTION 8.05

Delegation of Duties

98

SECTION 8.06

Successor Administrative Agent

98

SECTION 8.07

Credit Decision

98

SECTION 8.08

Lead Arrangers; Syndication Agent; Co-Documentation Agents

98

SECTION 8.09

Tax Indemnification by the Lenders

98

 

 

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01

Notices

99

SECTION 9.02

Waivers; Amendments

100

SECTION 9.03

Waivers; Amendments to Other Loan Documents

101

SECTION 9.04

Expenses; Indemnity; Damage Waiver

102

SECTION 9.05

Successors and Assigns

103

SECTION 9.06

Survival

106

SECTION 9.07

Counterparts; Integration; Effectiveness

106

SECTION 9.08

Severability

106

SECTION 9.09

Right of Setoff

106

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

107

SECTION 9.11

WAIVER OF JURY TRIAL

107

SECTION 9.12

Headings

107

SECTION 9.13

Confidentiality

108

SECTION 9.14

Judgment Currency

108

SECTION 9.15

USA PATRIOT Act

109

SECTION 9.16

Collateral and Guarantee Matters

109

SECTION 9.17

No Advisory or Fiduciary Relationship

109

SECTION 9.18

Platform; Borrower Materials

110

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01A

 

—

 

Commitments

Schedule 1.01B

 

—

 

Unrestricted Subsidiaries on Closing Date

Schedule 3.01

 

—

 

Certain Material Subsidiaries

Schedule 3.06

 

—

 

Disclosed Matters

Schedule 3.12

 

—

 

Filings

Schedule 3.14

 

—

 

Guarantors

Schedule 5.10

 

—

 

Post-Closing Delivery of Certificated Equity Interests

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.09

 

—

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Affiliated Lender Assignment and Assumption

Exhibit C

 

—

 

Form of Guarantee Agreement

 

iii

--------------------------------------------------------------------------------


 

Exhibit D

 

—

 

Form of Pledge Agreement

Exhibit E

 

—

 

Form of Secretary Certificate

Exhibit F

 

—

 

[Reserved]

Exhibit G-1

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit G-3

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-4

 

—

 

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H

 

—

 

Form of Perfection Certificate

Exhibit I

 

—

 

Form of Solvency Certificate

Exhibit J

 

—

 

[Reserved]

Exhibit K

 

—

 

Auction Procedures

 

iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 7, 2015 and as
amended and restated as of November 16, 2015 (as further amended, restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among MATCH GROUP, INC., a Delaware corporation (the “Borrower”),
the LENDERS party hereto from time to time, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined herein) (in such capacities, the “Administrative Agent”) and
as an Issuing Bank.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                        Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 9.15.

 

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of its subsidiaries) at such time.

 

“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.

 

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14.

 

--------------------------------------------------------------------------------


 

“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
as reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
year average life; and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would
be calculated as of such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Borrowing in
Dollars with a one-month Interest Period plus 1.00%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Eurocurrency Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurocurrency Rate, respectively.

 

“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.

 

“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.

 

“Applicable Rate” means (a) for each Revolving Loan, (i) prior to the first
Adjustment Date occurring after the Closing Date, 2.00% for Eurocurrency Loans
and 1.00% for ABR Loans and (ii) on and after the first Adjustment Date
occurring after the Closing Date, a percentage determined in accordance with the
Pricing Grid, (b) for each Term B-1 Loan, 4.50% for Eurocurrency Loans and 3.50%
for ABR Loans and (c) for each Type of Incremental Term Loan, such per annum
rates as shall be agreed to by the Borrower and the applicable Incremental Term
Lenders as shown in the applicable Incremental Assumption Agreement.

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.

 

“Approved Fund” has the meaning assigned to such term in Section 9.05(b).

 

“Asset Acquisition” means:

 

(1)                                 an Investment by the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary, or shall be merged with or
into the Borrower or any Restricted Subsidiary, or

 

(2)                                 the acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
sale and leaseback transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

 

(1)                                 transfers of cash or Cash Equivalents;

 

2

--------------------------------------------------------------------------------


 

(2)                                 transfers of assets (including Equity
Interests) that are governed by, and made in accordance with, Section 6.03;

 

(3)                                 Restricted Payments permitted under the
covenant described under Section 6.05 and Investments not prohibited by
Section 6.11;

 

(4)                                 the creation of any Lien permitted under
this Agreement;

 

(5)                                 transfers of assets that are (i) damaged,
worn out, uneconomic, obsolete or otherwise deemed to be no longer necessary or
useful in the current or anticipated business of the Borrower or its Restricted
Subsidiaries or (ii) replaced by assets of similar suitability and value;

 

(6)                                 sales or grants of licenses or sublicenses
to use the patents, trade secrets, know-how and other intellectual property, and
licenses, leases or subleases of other assets, of the Borrower or any Restricted
Subsidiary to the extent not materially interfering with the business of the
Borrower and the Restricted Subsidiaries;

 

(7)                                 any transfer or series of related transfers
that, but for this clause, would be Asset Sales, if the aggregate Fair Market
Value of the assets transferred in such transaction or any such series of
related transactions does not exceed (x) prior to the Term B-1 Loan Repayment
Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment Date,
$150,000,000, in each case for such transaction or any such series of related
transactions;

 

(8)                                 transfers in connection with the Match
Transactions; and

 

(9)                                 at any time prior to the Term B-1 Loan
Repayment Date, transfers of assets of the Princeton Review Group and the
Tutor.com Group.

 

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash of any party to such
asset swap.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Auction Manager” has the meaning assigned to such term in Section 2.21(a).

 

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.

 

“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.

 

3

--------------------------------------------------------------------------------


 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.

 

“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means Match Group, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.18.

 

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.

 

4

--------------------------------------------------------------------------------


 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
in respect of any period, the aggregate of all expenditures incurred by such
person during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures for the Borrower and its Restricted Subsidiaries shall not
include:

 

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));

 

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and its
Restricted Subsidiaries to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.08(c)(1);

 

(c) interest capitalized during such period;

 

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

 

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) any Asset Swap;

 

(g) Investments in respect of an Asset Acquisition; or

 

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale or Recovery Event to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.08(c)(1).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United

 

5

--------------------------------------------------------------------------------


 

States, in each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof or any Lender or any Affiliate of any Lender;
(3) commercial paper of an issuer rated at least A-1 by Standard & Poor’s or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one year from the date
of acquisition; (4) repurchase obligations of any commercial bank satisfying the
requirements of clause (2) of this definition with respect to securities issued
or fully guaranteed or insured by the United States government; (5) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.

 

6

--------------------------------------------------------------------------------


 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” but only to the extent it is the
general policy of a Lender to impose applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.12 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.

 

“Change of Control” means any of the following events:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its subsidiaries, taken as a whole, to any Person other than a
Permitted Holder;

 

(b)                                 the acquisition of beneficial ownership by
any person or group (excluding any one or more Permitted Holders or group
Controlled by any one or more Permitted Holders) of more than 35% of the
aggregate voting power of all outstanding classes or series of the Borrower’s
Voting Stock and such aggregate voting power exceeds the aggregate voting power
of all outstanding classes or series of the Borrower’s Voting Stock beneficially
owned by the Permitted Holders collectively;

 

(c)                                  during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the equityholders of the
Borrower was approved by a vote of the majority of the directors of the Borrower
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Borrower’s Board of Directors
then in office;

 

(d)                                 the Borrower shall adopt a plan of
liquidation or dissolution or any such plan shall be approved by the
stockholders of the Borrower; or

 

(e)                                  a “change of control triggering event” (or
similar event) shall occur in any document pertaining to the Senior Notes or any
Refinancing Indebtedness thereof, in each case, to the extent constituting
Material Indebtedness.

 

Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

“CIM” means the Confidential Information Memorandum dated October 27, 2015 and
made available to the Lenders in connection with the Lender meeting held on
October 27, 2015 with respect to the Term Facility and this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans, Term B-1
Loans, Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Loans established pursuant to any Refinancing Amendment or (b) when used in
reference to any Commitments, refers to whether such Commitment is in respect of
a commitment to make Revolving Loans, Term B-1 Loans, Incremental Term Loans
established pursuant to any Incremental Assumption Agreement, Extended Term
Loans or Extended Revolving Loans established pursuant to any Extension
Amendment or Refinancing Term Loans or Replacement Revolving Loans established
pursuant to any Refinancing Amendment.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means BMO Capital Markets Corp., Fifth Third Bank, SG
Americas Securities, LLC and PNC Capital Markets LLC.

 

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.

 

“Collateral Documents” means the Pledge Agreement and each other security
document, mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as collateral to secure the
Obligations.

 

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment or
Extended Revolving Commitment, as applicable.

 

“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Closing Date, 0.35% and (b) on and after the first Adjustment Date
occurring after the Closing Date, a rate determined in accordance with the
Pricing Grid.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

 

(1)                                 Consolidated Net Income, plus

 

8

--------------------------------------------------------------------------------


 

(2)                                 in each case only to the extent (and in the
same proportion) deducted in determining Consolidated Net Income,

 

(a)                                 Consolidated Income Tax Expense,

 

(b)                                 Consolidated Amortization Expense,

 

(c)                                  Consolidated Depreciation Expense,

 

(d)                                 Consolidated Interest Expense,

 

(e)                                  all non-cash compensation, as reported in
the Borrower’s financial statements,

 

(f)                                   any non-cash charges or losses or realized
losses related to the write-offs, write-downs or mark-to-market adjustments or
sales or exchanges of any investments in debt or equity securities by the
Borrower or any Restricted Subsidiary,

 

(g)                                  the aggregate amount of all other non-cash
charges, expenses or losses reducing such Consolidated Net Income, including any
impairment (including any impairment of intangibles and goodwill) (excluding any
non-cash charge, expense or loss that results in an accrual of a reserve for
cash charges in any future period and any non-cash charge, expense or loss
relating to write-offs, write downs or reserves with respect to accounts
receivable or inventory), for such Test Period, and

 

(h)                                 the amount of any restructuring charges or
reserves, including any one-time costs incurred in connection with acquisitions,
minus

 

(3)                                 in each case only to the extent (and in the
same proportion) included in determining Consolidated Net Income, any non-cash
or realized gains related to mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,

 

in each case determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income.

 

For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer.  Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or synergies reasonably expected to be
realized within 12 months from the applicable event to be given pro forma
effect; provided that the aggregate amount of all items added back to
Consolidated EBITDA pursuant to this paragraph and clause (A)(2) of the
definition of “Consolidated Net Leverage Ratio” shall not exceed 10.0 % of
Consolidated EBITDA (prior to giving effect to such adjustment) for such Test
Period.

 

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,

 

(1)                                 imputed interest on Capital Lease
Obligations,

 

9

--------------------------------------------------------------------------------


 

(2)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings,

 

(3)                                 the net costs associated with Hedging
Obligations related to interest rates,

 

(4)                                 amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses,

 

(5)                                 the interest portion of any deferred payment
obligations,

 

(6)                                 all other non-cash interest expense,

 

(7)                                 capitalized interest,

 

(8)                                 all dividend payments on any series of
Disqualified Equity Interests of the Borrower or any Preferred Stock of any
Restricted Subsidiary (other than any such Disqualified Equity Interests or any
Preferred Stock held by the Borrower or a Restricted Subsidiary of the Borrower
that is a Wholly Owned Subsidiary or to the extent paid in Qualified Equity
Interests),

 

(9)                                 all interest payable with respect to
discontinued operations, and

 

(10)                          all interest on any Indebtedness described in
clause (6) or (7) of the definition of “Indebtedness”,

 

but excluding, without duplication, interest on any Pre-IPO Note.

 

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

(1)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary, except to the extent that cash in an amount
equal to any such income has actually been received by the Borrower or any
Restricted Subsidiary during such period;

 

(2)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects according to GAAP;

 

(3)                                 gains and losses with respect to Hedging
Obligations;

 

(4)                                 the cumulative effect of any change in
accounting principles;

 

(5)                                 any extraordinary or nonrecurring gain (or
extraordinary or nonrecurring loss), together with any related provision for
taxes on any such extraordinary or nonrecurring gain (or the tax effect of any
such extraordinary or nonrecurring loss), realized by the Borrower or any
Restricted Subsidiary during such period;

 

(6)                                 Consolidated Contingent Consideration Fair
Value Remeasurement Adjustments;

 

(7)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gains or losses on disposal of
discontinued operations; and

 

(8)                                 any gain (or loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), realized during such period by the Borrower or any Restricted Subsidiary
upon (a) the acquisition of any securities, or the extinguishment of any
Indebtedness, of the Borrower or any

 

10

--------------------------------------------------------------------------------

 

Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary;

 

provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP (but excluding, any Pre-IPO Note)
minus the amount of unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on such date in an amount not to exceed (x) prior to
the Term B-1 Loan Repayment Date, $100,000,000 (or, solely with respect to
calculating the Consolidated Net Leverage Ratio for purposes of (i) incurring
Permitted Unsecured Ratio Debt, unsecured Indebtedness pursuant to
Section 6.01(g) and unsecured Indebtedness pursuant to Section 6.01(z), (ii) the
Match Transaction Distributions and (iii) the Pricing Grid and actual compliance
(and not pro forma compliance or compliance on a pro forma basis) with
Section 6.10, $200,000,000) and (y) on or after the Term B-1 Loan Repayment
Date, $200,000,000 to (b) Consolidated EBITDA for such Test Period.

 

(A)                               The Consolidated Net Leverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or (except when calculating the Consolidated
Net Leverage Ratio for purposes of determining the Applicable Rate or
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with Section 6.10) at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period; and

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition, (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Consolidated Net Leverage Ratio for purposes of determining the
Applicable Rate or determining actual compliance (and not pro forma compliance
or compliance on a pro forma basis) with Section 6.10) subsequent to such period
and on or prior to the date of such calculation, in each case that are expected
to have a continuing impact and are factually supportable, and which adjustments
the Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed 10 % of Consolidated EBITDA for
such period calculated prior to giving effect to such pro forma adjustments)
occurring during the Test Period or at any time subsequent to the last day of
the Test

 

11

--------------------------------------------------------------------------------


 

Period and on or prior to the date of determination, as if such pro forma event
occurred on the first day of the Test Period and; provided, further that asset
sales described in clause (A)(2)(x) in an aggregate amount not to exceed
$50,000,000 in any Test Period shall not be required to be given pro forma
effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Consolidated Net Leverage Ratio with respect to any
Indebtedness being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash, Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred taxes based on
income or profits.

 

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on income or

 

12

--------------------------------------------------------------------------------


 

profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (5) of the definition of such term.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Agent Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to such
funding or payment has not been satisfied, or, in the case of clause (ii) or
clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute regarding its obligation
to make such funding or payment; (b) has notified the Borrower or any Agent
Party in writing, or has made a public statement to the effect, that it does not
intend to comply with any of its funding or payment obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
such funding or payment under this Agreement cannot be satisfied); (c) has
failed, within three Business Days after request by the Administrative Agent or
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; or (d) has become the subject of a Bankruptcy Event.

 

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving Termination Date;
provided, however, that any class of Equity Interests of such Person that, by
its terms, authorizes such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Equity Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests

 

13

--------------------------------------------------------------------------------


 

upon the occurrence of a change of control occurring prior to the 91st day after
the Revolving Termination Date shall not constitute Disqualified Equity
Interests if such Equity Interests specifically provide that the Borrower will
not redeem any such Equity Interests pursuant to such provisions prior to the
Obligations (other than (x) (i) Cash Management Obligations and (ii) Obligations
under Specified Swap Agreements not yet due and payable, and (y) contingent
obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped or having
been terminated, and the Total Revolving Commitments having been terminated.

 

“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by the Borrower or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under

 

14

--------------------------------------------------------------------------------


 

Title IV of ERISA with respect to the termination of any Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Plan; (f) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Title IV of ERISA); (g) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (h) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan (or a cessation of operations that is treated
as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; or
(i) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization
or in endangered or critical status, within the meaning of Section 432 of the
Code or Section 305 of ERISA.

 

“Escrow Assumption Agreement” means an assumption agreement in form reasonably
satisfactory to the Administrative Agent, among the Borrower and the
Administrative Agent.

 

“Escrow Assumption” means with respect to (i) any Escrow Permitted Ratio Debt,
the assumption of the Escrow Borrower’s obligations with respect thereto by the
Borrower or (ii) any Incremental Term Loan that is initially established as an
Escrow Incremental Term Loan, the assumption of the Escrow Borrower’s
obligations with respect thereto by the Borrower pursuant to an Escrow
Assumption Agreement.

 

“Escrow Borrower” means an Unrestricted Subsidiary established to borrow Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans (pending assumption of
such Escrow Permitted Ratio Debt or Escrow Incremental Term Loans by the
Borrower) and that is not engaged in any material operations and does not have
any other material assets other than in connection therewith.

 

“Escrow Incremental Term Loan” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute an Incremental Term Loan if borrowed
by the Borrower and that is not guaranteed by any other subsidiary of the
Borrower and, if secured, is secured only by the proceeds of such Escrow
Incremental Term Loan, unless and until the Borrower has assumed all of the
obligations of the Escrow Borrower with respect thereto.

 

“Escrow Permitted Ratio Debt” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute Permitted Ratio Debt if borrowed by
the Borrower and that is not guaranteed by any other subsidiary of the Borrower
and, if secured, is secured only by the proceeds of such Escrow Permitted Ratio
Debt, unless and until the Borrower has assumed all of the obligations of the
Escrow Borrower with respect thereto.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Applicable Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (an “Impacted Interest Period”), then the
Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated Rate; provided, further, that if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided that, (i) if any Eurocurrency Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) solely with respect to the Term B-1 Loans, the Eurocurrency
Rate shall not be less than 1.00%.

 

15

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a) the sum, without duplication, of

 

(i) Consolidated Net Income for such period,

 

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (5), (7) and (8) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,

 

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period),

 

(iv) cash receipts by the Borrower and its Restricted Subsidiaries in respect of
Hedging Obligations during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and

 

(v) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period,

 

over (b) the sum, without duplication, of

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (5),
(7) and (8) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,

 

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures or acquisitions of Intellectual
Property made in cash during such period by the Borrower and its Restricted
Subsidiaries, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries (other than under the Revolving Facility),

 

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clauses
(y) and (z) to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness (other than under the Revolving Facility) of the Borrower or
its Restricted Subsidiaries,

 

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

 

(v) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income,

 

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to Section

 

16

--------------------------------------------------------------------------------


 

6.11 (except for those Investments made under Section 6.11(b) and (d)) to the
extent that such Investments were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

 

(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and its Restricted Subsidiaries made in compliance with
Section 6.05 (other than Section 6.05(iii), (iv), (vii), (xiii) and (xiv)) to
the extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,

 

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Asset Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Asset Acquisition, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

(x) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

 

(xi) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2016; provided that the
first Excess Cash Flow Period hereunder shall begin on the first day of the
first full fiscal quarter to occur on or after the earlier of (x) the date of
the Match Offering and (y) the date that is six months after the Term B-1
Effective Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into such
Alternative Currency, as set forth at approximately 11:00 a.m., New York City
time, on such day on the applicable Reuters World Spot Page.  In the event that
such rate does not appear on the applicable Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such Alternative
Currency with Dollars, for delivery on such date, in the case where such
Alternative Currency is Sterling, or two Business Days later, in the case of
each other Alternative Currency; provided that if at the time of any such
determination, for any reason, no such spot rate is being reasonably quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Equity Interests” means any Equity Interests (a) of any subsidiary
(i) for which the pledge of its Equity Interests is prohibited by applicable law
or by Contractual Obligations existing on the Closing Date (or, in the case of a
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation

 

17

--------------------------------------------------------------------------------


 

thereof) or for which governmental (including regulatory) consent, approval,
license or authorization would be required or (ii) that is not a Material
Subsidiary or (b) of any Foreign Subsidiary or FSHCO in excess of 65% of each
class of outstanding Equity Interests of such Foreign Subsidiary or FSHCO.

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC; provided that no subsidiary of the Borrower that
Guarantees the IAC Credit Agreement or the IAC Senior Notes shall be deemed to
be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) a present or former connection between such Lender
or the Administrative Agent and the jurisdiction (other than any connection
arising solely from such Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document); (b) any tax in the
nature of branch profits taxes imposed by any jurisdiction described in clause
(a); (c) in the case of a Non-U.S. Lender, United States federal withholding tax
imposed pursuant to laws in effect on the date on which (i) such Non-U.S. Lender
becomes a Lender or (ii) such Non-U.S. Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.14, additional amounts
with respect to such taxes were payable either to such Non-U.S. Lender’s
assignor immediately before such Non-U.S. Lender became a party hereto or to
such Non-U.S. Lender immediately before it changed its lending office; (d) any
taxes attributable to such Lender’s failure to comply with Section 2.14(e) and
(e) any United States federal withholding taxes imposed under FATCA.

 

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

 

18

--------------------------------------------------------------------------------


 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.19(b).

 

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“Facility” means any of (a) the Revolving Facility and (b) the Term Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions from three Federal funds brokers of recognized standing selected by
it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

 

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

 

19

--------------------------------------------------------------------------------


 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor, substantially in the form of Exhibit C.

 

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“IAC” means IAC/InterActiveCorp., a Delaware corporation.

 

“IAC 2012 Senior Notes” means the $500,000,000 aggregate principal amount of
4.75% senior notes due 2022 issued by IAC on December 21, 2012 and any exchange
notes related thereto.

 

“IAC 2013 Senior Notes” means the $500,000,000 aggregate principal amount of
4.875% senior notes due 2018 issued by IAC on November 15, 2013 and any exchange
notes related thereto.

 

“IAC Credit Agreement” means the credit agreement dated as of December 21, 2012,
as amended and restated on or about the Closing Date (as further amended,
restated, extended, supplemented or otherwise modified from time to time) among
IAC, the lenders party thereto from time to time and JPMorgan Chase Bank, N.A.
as administrative agent and collateral agent.

 

“IAC Facility Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the secured parties under the IAC Credit Agreement.

 

“IAC Group” means IAC and its subsidiaries not including the Match Group.

 

“IAC Guarantor” means any member of the IAC Group that is an obligor under the
IAC Credit Agreement or the IAC Senior Notes.

 

“IAC/Match Intercompany Debt” means subject to compliance by IAC on a pro forma
basis with Section 6.10 of the IAC Credit Agreement as in effect on the Closing
Date, the incurrence prior to the Match Offering, extension of existing or
settlement of (x) unsecured intercompany loans, intercompany payables and
intercompany receivables between the Match Group and the IAC Group or (y) any
intercompany contributions from the IAC Group to the Match Group (and, in each
case, payments or distributions thereon), in each case (i) under intercompany
arrangements existing as of the Closing Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash
management arrangements; provided that, to the extent any IAC/Match Intercompany
Debt remains outstanding or is incurred following the Separation Date, the
Consolidated Net Leverage Ratio (calculated on a pro forma basis) on the
Separation Date (or if incurred after the Separation Date, the date of such
incurrence) shall be equal to or less than 4.50 to 1.00.

 

“IAC Senior Notes” means the IAC 2012 Senior Notes and the IAC 2013 Senior
Notes.

 

“IAC Subordinated Debt Facility” has the meaning assigned to such term in
Section 6.01(z).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

 

20

--------------------------------------------------------------------------------

 

“Incremental Amount” means, at any time, the greater of:

 

(a)                                 the excess (if any) of

 

(i) $150,000,000 over

 

(ii) the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Commitments, in each case, established after the Closing
Date and prior to such time and outstanding pursuant to Section 2.02; and

 

(b)                                 any amounts so long as immediately after
giving pro forma effect to the establishment of the commitments in respect
thereof, any Asset Acquisition consummated concurrently therewith and the use of
proceeds of the loans thereunder, both (x) the Secured Net Leverage Ratio is
equal to or less than (i) prior to the Term B-1 Loan Repayment Date, 2.25 to
1.00 (or, if such Incremental Facility is incurred in connection with the Match
Transactions, 4.00 to 1.00) and (ii) on or after the Term B-1 Loan Repayment
Date, 3.50 to 1.00 and (y) the Consolidated Net Leverage Ratio is equal to or
less than 4.50 to 1.00, in each case, only on the date of the initial incurrence
of (or commitment in respect of) the applicable Incremental Facility (except as
set forth in the final paragraph under Section 6.01) and calculated (x) as if
any commitments in respect of Ratio Debt and Incremental Revolving Commitments
were fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Incremental Facility or any simultaneous
incurrence of Ratio Debt.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders or, in the case of
any Escrow Incremental Term Loans, the Escrow Assumption Agreement in respect
thereof.

 

“Incremental Assumption Agreement No. 1” means the Incremental Assumption
Agreement and Amendment No. 1 dated as of the Term B-1 Effective Date relating
to the Term B-1 Loans.

 

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

 

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

 

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

 

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.

 

“Incremental Term A Facility” means any Incremental Term Facility designated by
the Borrower as an “Incremental Term A Facility.”

 

“Incremental Term A Loans” means any term loans borrowed under an Incremental
Term A Facility.

 

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

 

21

--------------------------------------------------------------------------------


 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower.  Any commitment of any lender established pursuant to
Section 2.02(d) to make Escrow Incremental Term Loans to an Escrow Borrower
shall not constitute Incremental Term Loan Commitments unless and until the
Borrower has assumed all of the obligations of the Escrow Borrower with respect
thereto in accordance with Section 2.02(d).

 

“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement.  Any Escrow Incremental Term Loans shall not
constitute Incremental Term Loans unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).

 

“Indebtedness” of any Person at any date means, without duplication:

 

(1)                                 all liabilities, contingent or otherwise, of
such Person for borrowed money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(3)                                 all reimbursement obligations of such Person
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions;

 

(4)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of property or services, except (i) trade
payables and accrued expenses incurred by such Person in the ordinary course of
business and (ii) amounts accrued associated with contingent consideration
arrangements;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person;

 

(7)                                 all Indebtedness of others Guaranteed by
such Person to the extent of such Guarantee; provided that Indebtedness of the
Borrower or its subsidiaries that is Guaranteed by the Borrower or the
Borrower’s subsidiaries shall only be counted once in the calculation of the
amount of Indebtedness of the Borrower and its subsidiaries on a consolidated
basis; and

 

(8)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (excluding obligations arising from inventory
transactions in the ordinary course of business).

 

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.13.

 

22

--------------------------------------------------------------------------------


 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period.

 

(A)                               The Interest Coverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or (except when calculating the Interest
Coverage Ratio for purposes of determining actual compliance (and not pro forma
compliance or compliance on a pro forma basis) with Section 6.10) at any time
subsequent to the last day of such Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be (and the application of the proceeds thereof), occurred on the first
day of the Test Period;

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000 individually, which is solely excluded from the
definition of Asset Sale pursuant to clause (7) of such definition, (y) Asset
Acquisition (including, without limitation, any Asset Acquisition giving rise to
the need to make such calculation as a result of the Borrower or any Restricted
Subsidiary (including any Person who becomes a Restricted Subsidiary as a result
of such Asset Acquisition or as a result of a Revocation) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and synergies pursuant to this clause (A)(2) and
the second paragraph of the definition of “Consolidated EBITDA” shall in no
event exceed 10 % of Consolidated EBITDA for such period calculated prior to
giving effect to such pro forma adjustments) occurring during the Test Period or
at any time subsequent to the last day of the Test Period and on or prior to the
date of determination, as if such pro forma event occurred on the first day of
the Test Period, and, provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Interest Coverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

23

--------------------------------------------------------------------------------


 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date or an Interest Period for a
Term Loan that would extend beyond the date the final payment is due on such
Term Loan; and

 

(iii) any Interest Period of at least one month’s duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

24

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period.  When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of paragraph (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investments” has the meaning assigned to such term in Section 6.11.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and each
other Issuing Bank designated pursuant to Section 2.17(j), each in its capacity
as an issuer of Letters of Credit, and its successors in such capacity as
provided in Section 2.17(i).  The Borrower may, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), arrange
for one or more Letters of Credit to be issued by other Lenders, in which case
the term “Issuing Bank” shall include such Lender with respect to the Letters of
Credit issued by such Lender; provided that no such Lender shall have any
obligation to be an Issuing Bank unless it agrees to do so in its sole
discretion.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

“Junior Debt” means Indebtedness for borrowed money that is (x) unsecured, or
(y) by its terms subordinated or junior in right of payment or security to the
Obligations, in each case with an aggregate outstanding principal amount in
excess of $50,000,000.

 

“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided, that the following shall
not constitute a Junior Debt Restricted Payment:

 

(a)                                 refinancings with any Refinancing
Indebtedness permitted to be incurred under Section 6.01;

 

(b)                                 payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Debt from constituting “applicable high
yield discount obligations” within the meaning of Section 163(i)(l) of the Code,
and principal on the scheduled maturity date of any Junior Debt;

 

(c)                                  payments or distributions in respect of all
or any portion of the Junior Debt with the proceeds from the issuance, sale or
exchange by the Borrower of Qualified Equity Interests within eighteen months
prior thereto; or

 

(d)                                 the conversion of any Junior Debt to
Qualified Equity Interests of the Borrower.

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans, in each case then in effect on such date of determination.

 

25

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

 

“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Deutsche Bank Securities Inc., BNP Paribas
Securities Corp. and Goldman Sachs Lending Partners LLC, as joint lead arrangers
and joint bookrunners.

 

“Lender Presentations” means the (i) Lender Presentation made available to the
Lenders in connection with the Lender meeting held on September 17, 2015 with
respect to the Revolving Facility and this Agreement and (ii) Lender
Presentation made available to the Lenders in connection with the Lender meeting
held on October 27, 2015 with respect to the Term B-1 Facility and this
Agreement.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.

 

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. 
“Lien” shall not, however, include any interest of a vendor in any inventory of
the Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense

 

26

--------------------------------------------------------------------------------


 

would be payable by the Borrower or its Restricted Subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

 

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, the
Letters of Credit and any amendments or waivers to any of the foregoing.

 

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Match Group” means the Borrower and its subsidiaries.

 

“Match Offering” means the issuance by the Borrower of up to an aggregate of 20%
of the economic interest represented by all outstanding capital stock of the
Borrower as of the date of the Match Offering (after giving pro forma effect to
the issuance of such capital stock in such offering) in an initial underwritten
public offering pursuant to an effective registration statement filed with the
SEC pursuant to the Securities Act.

 

“Match Transaction Distributions” means dividends or distributions of cash and
other property from the Match Group to the IAC Group (i) of a combination of
cash and/or Pre-IPO Notes which, in the aggregate, do not exceed the net cash
proceeds of the Match Offering, (ii) of a combination of the net cash proceeds
of certain Indebtedness incurred by the Match Group on or prior to the date of
the Match Offering and/or debt securities issued by Match or IAC (including the
Senior Notes) which, in the aggregate, do not exceed $1,500,000,000, in each
case, designated by the Borrower as incurred in connection with the Match
Offering, (iii) of any cash on the balance sheet of the Match Group on the
Closing Date and any cash flow of the Match Group accruing from and after the
Closing Date until the date of the Match Offering and (iv) without duplication,
in an amount equal to any proceeds from cash common equity contributions
received by the Match Group after the Closing Date and prior to the date of the
Match Offering, in each case so long as, on a pro forma basis after giving
effect thereto and to the other transactions consummated in connection
therewith, (x) the Borrower is in compliance with Section 6.10, (y) no Default
or Event of Default shall have occurred and be continuing and (z) in the case of
any dividend or distribution under clause (iii) above occurring on or after the
Separation Date, on the date of such distribution, (A) the Consolidated Net
Leverage Ratio is equal to or less than 4.50 to 1.00 and (B) no Loans are
outstanding under the Revolving Facility.

 

“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the IAC Group,
including, but not limited to:

 

(a)                                 entry into and consummation of the
transactions contemplated under a master transaction agreement, an investor
rights agreement, a services agreement, a tax sharing agreement, an employee
matters agreement and similar agreements and arrangements and the transactions
in connection therewith;

 

(b)                                 the IAC/Match Intercompany Debt;

 

(c)                                  the Match Transaction Distributions;

 

(d)                                 the entry into this Agreement and any
Incremental Assumption Agreements and performance of the obligations hereunder
and thereunder and any related agreements, including any guarantee agreements or
pledge agreements; and

 

(e)                                  the creation of, and payments under, the
IAC Subordinated Debt Facility.

 

27

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) required payments of
Indebtedness (other than Indebtedness incurred under the Loan Documents or Other
First Lien Debt) and required payments of other obligations relating to the
applicable asset to the extent such Indebtedness or other obligations are

 

28

--------------------------------------------------------------------------------


 

secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt),
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date); provided, that, if the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed (other than inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000 (and in each case thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of (i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt or obligations secured by a Lien
that is junior to the Liens securing the Obligations), (iii) repayments of Other
First Lien Debt (limited to its proportionate share of such prepayment, based on
the amount of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided, that, if the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment

 

29

--------------------------------------------------------------------------------


 

Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment Date,
$150,000,000 (and in each case thereafter only net cash proceeds in excess of
such amount shall constitute Net Proceeds); and

 

(c)                                  100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Subsidiary of any
Indebtedness (other than Excluded Indebtedness, except for Refinancing Term
Loans), net of all fees (including investment banking fees), commissions, costs
and other expenses, in each case incurred in connection with such issuance or
sale.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

 

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

 

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto).
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.

 

“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Term B-1 Loans
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.

 

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

30

--------------------------------------------------------------------------------

 

“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent (acting reasonably), as the same
shall be supplemented from time to time by any supplement thereto or otherwise.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes, assessments
or governmental charges that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)                                 landlord’s, carriers’, warehousemen’s,
mechanics’, supplier’s, materialmen’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation (or pursuant to
letters of credit issued in connection with such workers’ compensation
compliance), unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits to secure the performance of
tenders, bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, leases, subleases, government contracts and
return-of-money bonds, letters of credit and other obligations of a like nature,
in each case in the ordinary course of business (exclusive of the obligation for
the payment of borrowed money);

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, zoning restrictions,
rights-of-way, survey exception, minor encumbrances, reservation of, licenses,
electric lines, telegraph and telephone lines and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;

 

(g)                                  Liens securing obligations in respect of
trade-related letters of credit and covering the goods (or the documents of
title in respect of such goods) financed or the purchase of which is supported
by such letters of credit and the proceeds and products thereof;

 

(h)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods; and

 

(i)                                     Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar instruments
issued to support performance obligations (other than Obligations in respect of
Indebtedness) and trade-related letters of credit, in each case, outstanding on
the Closing Date or issued

 

31

--------------------------------------------------------------------------------


 

thereafter in and covering the goods (or the documents of title in respect of
such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof.

 

“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).

 

“Permitted Liens” means Liens permitted by Section 6.02.

 

“Permitted Mandatory Prepayments” means with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.

 

“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.

 

“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than (x) prior to the Term B-1 Loan Repayment
Date, 2.25 to 1.00 (or, if such Permitted Secured Ratio Debt is incurred in
connection with the Match Transactions, 4.00 to 1.00) and (y) on or after the
Term B-1 Loan Repayment Date, 3.50 to 1.00, in each case, only on the date of
the initial incurrence of (or commitment in respect of) such Indebtedness,
(II) no Default shall have occurred and be continuing after giving effect
thereto, (III) the Borrower shall be in compliance with Section 6.10 as of the
last day of the most recent Test Period on a pro forma basis after giving effect
to the incurrence of any such Indebtedness and the use of proceeds thereof,
(IV) the maturity date of such Indebtedness shall be no earlier than 90 days
following the Latest Maturity Date then in effect and such Indebtedness shall
not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (V) such Indebtedness (w) shall not require scheduled amortization
payments (excluding the final installment thereof) in excess of 1.00% per annum
of the original aggregate principal amount thereof, (x) shall not have a
Weighted Average Life to Maturity that is shorter than the then longest
remaining Weighted Average Life to Maturity of any then outstanding Term Loans,
(y) shall have no financial maintenance covenants of a different type than those
set forth in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms become
applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such date have been paid in full,
(VI) such Indebtedness is not guaranteed by any subsidiaries of the Borrower
that do not guarantee the Obligations and is secured on an equal and ratable or
junior lien basis by the same Collateral (and no additional Collateral) securing
the Obligations pursuant to an intercreditor agreement reasonably satisfactory
to the Administrative Agent and (VII) if such Indebtedness is in the form of
term loans, such Indebtedness shall be subject to the “most-favored nations”
provision of Section 2.02(b)(v) as if such Indebtedness was incurred as an
Incremental Term Loan under this Agreement (and with pricing increases with
respect to the Term B-1 Loans to occur as, and to the extent provided in the
“most favored nations” provision of Section 2.02(b)(v) as if such Indebtedness
was incurred as an Incremental Term Loan hereunder); provided that the Escrow
Assumption with respect to any Escrow Permitted Ratio Debt shall not be
permitted unless on the date thereof (after giving effect thereto) the
conditions set forth above would be satisfied if the Borrower was borrowing such
Permitted Ratio Debt on the date of such Escrow Assumption; provided further any
Escrow Permitted Ratio Debt shall not constitute Permitted Unsecured Ratio Debt
unless the Escrow Assumption with respect thereto shall have occurred.

 

“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments

 

32

--------------------------------------------------------------------------------


 

for all such Indebtedness, Permitted Secured Ratio Debt and Incremental
Commitments were fully drawn on the effective date thereof and (y) excluding any
cash constituting proceeds of such Indebtedness or any simultaneous incurrence
of Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto,
(III) the Borrower shall be in compliance with Section 6.10 on a pro forma basis
as of the last day of the most recently completed Test Period after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof, (IV) other than with respect to either Indebtedness the aggregate
principal amount of which does not exceed $50,000,000 or Indebtedness issued in
exchange for the IAC 2012 Senior Notes in connection with the Match
Transactions, the maturity date of such Indebtedness shall be no earlier than 90
days following the Latest Maturity Date then in effect and such Indebtedness
shall not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (V) such Indebtedness (w) shall not require scheduled amortization
payments (excluding the final installment thereof) in excess of 1.00% per annum
of the original aggregate principal amount thereof, (x) shall not have a
Weighted Average Life to Maturity that is shorter than the then longest
remaining Weighted Average Life to Maturity of any then outstanding Term Loans,
(y) shall have no financial maintenance covenants of a different type than those
set forth in Section 6.10, and no financial maintenance covenants that are more
restrictive than those set forth in Section 6.10, and (z) does not have negative
covenants and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to this Agreement as determined in good faith
by the Borrower unless, in each case of clauses (y) and (z) such terms become
applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such date have been paid in full and
(VI) such Indebtedness shall not be guaranteed by any subsidiaries of the
Borrower other than Guarantees by the Guarantors that by their terms are
subordinated in right of payment to the Obligations; provided that the Escrow
Assumption with respect to any Escrow Permitted Ratio Debt shall not be
permitted unless on the date thereof (after giving effect thereto) the
conditions set forth above would be satisfied if the Borrower was borrowing such
Permitted Ratio Debt on the date of such Escrow Assumption; provided further,
any Escrow Permitted Ratio Debt shall not constitute Permitted Unsecured Ratio
Debt until the Escrow Assumption with respect thereto shall have occurred.

 

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.18.

 

“Pledge Agreement” means the Pledge Agreement by the Borrower and the Subsidiary
Guarantors, substantially in the form of Exhibit D.

 

“Pre-IPO Note” means any intercompany debt (i) owed by the Borrower to any
member of the IAC Group, (ii) incurred within 30 days prior to the Match
Offering, (iii) having a maturity not in excess of 30 days, (iv) that by its
terms is subordinated in right of payment to the obligations under the Senior
Secured Credit Facilities, and (v) that is designated as such by the Borrower.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

 

“Pricing Grid” means the table below:

 

33

--------------------------------------------------------------------------------


 

Consolidated Net Leverage Ratio

 

Commitment Fee Rate

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

>4.00:1.00

 

0.40

%

2.25

%

1.25

%

<4.00:1.00 but >3.00:1.00

 

0.35

%

2.00

%

1.00

%

<3.00:1.00 but >2.00:1.00

 

0.30

%

1.75

%

0.75

%

<2.00:1.00

 

0.25

%

1.50

%

0.50

%

 

For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply.  In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply.  Each determination of the Consolidated Net Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Princeton Review Group” means the line of business operated by TPR Education
Offshore Holdings LLC and its subsidiaries as of the Term B-1 Effective Date as
reasonably determined by the Borrower.

 

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.19(a).

 

“Public Lender” has the meaning assigned to such term in Section 9.18.

 

“Purchase Offer” has the meaning assigned to such term in Section 2.21(a).

 

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests.  Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollars
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association that have a remaining maturity equal to the
relevant Interest Period;

 

34

--------------------------------------------------------------------------------


 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant period; and

 

(c)                                  in relation to Loans in any currency other
than AUD, CAD and Euros, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period;

 

provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement

 

“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank)  and are reasonably
acceptable to the Borrower.

 

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

 

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

 

(a)                                 the principal amount (and accreted value, in
the case of Indebtedness issued at a discount) of the Refinancing Indebtedness
does not exceed the principal amount (and accreted value, as the case may be) of
the Refinanced Indebtedness plus the amount of accrued and unpaid interest on
the Refinanced Indebtedness, any premium paid to the holders of the Refinanced
Indebtedness and expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

 

(b)                                 the obligor of Refinancing Indebtedness does
not include any Person (other than the Borrower or any Restricted Subsidiary)
that is not an obligor of the Refinanced Indebtedness;

 

(c)                                  if the Refinanced Indebtedness was by its
terms subordinated in right of payment to the Loans or the Guarantee Agreement,
as the case may be, then such Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Loans or the Guarantee Agreement, as the
case may be, at least to the same extent as the Refinanced Indebtedness;

 

(d)                                 the Refinancing Indebtedness has a final
stated maturity either (a) no earlier than the Refinanced Indebtedness being
redeemed or refinanced or (b) after the date that is 90 days after the last
maturity date applicable to the Loans at the time the Refinancing Indebtedness
is incurred; and

 

(e)                                  the portion, if any, of the Refinancing
Indebtedness that is scheduled to mature on or prior to the last maturity date
applicable to the Loans at the time the Refinancing Indebtedness is incurred has
a Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred that is equal to or greater than the Weighted Average Life to Maturity
of the portion of the Refinanced Indebtedness being redeemed or refinanced that
is scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred (provided that
Refinancing Indebtedness in respect of Refinanced Indebtedness that has no
amortization may provide for amortization installments, sinking

 

35

--------------------------------------------------------------------------------


 

fund payments, senior maturity dates or other required payments of principal of
up to 1% of the aggregate principal amount per annum).

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Closing Date or any reasonable extension of such
business and any business related, ancillary or complementary to any business of
the Borrower or any Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).

 

“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

 

“Repricing Event” means (i) any prepayment or repayment of Term B-1 Loans with
the proceeds of, or conversion of all or any portion of the Term B-1 Loans into,
any new or replacement term loans bearing interest with an All-in Yield less
than the All-in Yield applicable to the Term B-1 Loans subject to such event (as
such comparative yields are determined by the Administrative Agent); provided
that in no event shall any prepayment or repayment of Term B-1 Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B-1 Loans (it being understood that any prepayment premium with respect to
a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.16(c)).

 

“Required Lenders” means, at any time, Lenders having Term Loans and Revolving
Commitments (or, if the Revolving Commitments have terminated, Total Revolving
Exposure outstanding) that, taken together, represent more than 50% of the sum
of (x) all Term Loans and (y) all Revolving Commitments (or, if the Revolving
Commitments have terminated, Total Revolving Exposure outstanding) at such time;
provided, that the Term Loans, Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, 75%;
provided, that, if the Secured Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 2.25 to 1.00 but greater than 2.00
to 1.00, such percentage shall be 50%, (y) less than or equal to 2.00 to 1.00
but greater than 1.50 to 1.00, such percentage shall be 25% or (z) less than or
equal to 1.50 to 1.00, such percentage shall be 0%.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated, Total
Revolving Exposure outstanding) that, taken together, represent more than 50% of
the sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding at such time; provided, that
the Revolving Commitments and Total Revolving Exposure outstanding of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.

 

36

--------------------------------------------------------------------------------


 

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

 

“Retained Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis equal to, without duplication, (a) the
cumulative amount of Excess Cash Flow for all Excess Cash Flow Periods completed
prior to such date, plus (b) the cumulative amount of all Declined Prepayment
Amounts, plus (c) following the date of the Match Offering, the net cash
proceeds of any sale of Qualified Equity Interests by, or capital contribution
to the common equity of, the Borrower, minus (d) the amount of such Excess Cash
Flow required to be applied to prepay the Loans pursuant to
Section 2.08(d) during or with respect to such applicable Excess Cash Flow
Periods (without giving effect to any reduction in respect of prepayments of
Indebtedness as provided in clauses (ii)(a) and (b) thereof), minus (e) the
cumulative amount of Restricted Payments made with Retained Excess Cash Flow
from and after the Term B-1 Effective Date and on or prior to such time, minus
(f) the cumulative amount of Investments made with Retained Excess Cash Flow
from and after the Term B-1 Effective Date and on or prior to such time (net of
any dividends, distributions, profits, returns or similar amounts in respect of
any such Investments).

 

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Section 2.02, 2.19
and 2.20).  The original aggregate Dollar Amount of all Revolving Commitments is
$500,000,000.

 

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

 

“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

 

“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

 

“Revolving Termination Date” means the fifth anniversary of the Closing Date.

 

37

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union or Her
Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed (x) prior to the Term B-1 Loan Repayment
Date, $100,000,000 and (y) on or after the Term B-1 Loan Repayment Date,
$200,000,000 to (ii) Consolidated EBITDA for such Test Period.

 

(A)                               The Secured Net Leverage Ratio shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period or at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period;

 

(2)                                 any (w) Asset Sale, (x) asset sale if the
Fair Market Value of the assets sold in such transaction or series of related
transactions exceeds $2,000,000, which is solely excluded from the definition of
Asset Sale pursuant to clause (7) of such definition ), (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation)) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or subsequent to such
period and on or prior to the date of such calculation, in each case that are
expected to have a continuing impact and are factually supportable, and which
adjustments the Borrower determines are reasonable as set forth in an Officer’s
Certificate; provided that the aggregate amount of all such cost savings and
synergies pursuant to this clause (A)(2) and the second paragraph of the
definition of “Consolidated EBITDA” shall in no event exceed 10% of Consolidated
EBITDA for such period calculated prior to giving effect to such pro forma
adjustments)

 

38

--------------------------------------------------------------------------------


 

occurring during the Test Period or at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such pro
forma event occurred on the first day of the Test Period and; provided, further,
that asset sales described in clause (A)(2)(x) in an aggregate amount not to
exceed $50,000,000 in any Test Period shall not be required to be given pro
forma effect; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Secured Net Leverage Ratio with respect to any Indebtedness
being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.

 

“Separation Date” means the date on which the Borrower is designated as an
Unrestricted Subsidiary under and in accordance with the IAC Credit Agreement
and each of the indentures governing the IAC Senior Notes, as applicable, in
connection with the Match Transactions.

 

“Senior Notes” means the up to $500,000,000 aggregate principal amount of 6.75%
Senior Notes due 2022 issued by the Borrower in connection with the offer to
exchange any and all outstanding IAC 2012 Senior Notes launched on October 16,
2015, and any exchange notes related thereto.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.

 

“Specified Time” means approximately 11:00 a.m., London time.

 

“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

39

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (the “parent”):

 

(1)                                 any corporation, limited liability company,
association or other business entity of which more than 50% of the total voting
power of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other subsidiaries of such Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a subsidiary of such
Person or (b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means Bank of America, N.A..

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of the
Incremental Assumption Agreement No. 1 or in the Assignment and Assumption or
Incremental Assumption Agreement pursuant to which such Term B-1 Lender became a
party hereto as the same may be changed from time to time pursuant to the terms
of this Agreement (including as increased, extended or replaced as provided in
Section 2.02, 2.19 and 2.20).  The original aggregate amount of all Term B-1
Commitments is $800,000,000.

 

“Term B-1 Effective Date” has the meaning assigned to such term in the
Incremental Assumption Agreement No. 1.

 

“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.

 

“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.

 

“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.

 

40

--------------------------------------------------------------------------------

 

“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment.

 

“Term B-1 Maturity Date” means the date that is seven years from the Term B-1
Effective Date; provided that, if any Senior Notes remain outstanding on the
date that is 91 days prior to the maturity date of the Senior Notes, the Term
B-1 Maturity Date shall be the date that is 91 days prior to the maturity date
of the Senior Notes.

 

“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Term B-1 Facility.

 

“Term Lender” means each Lender that holds Term Loans.

 

“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Term B-1 Commitments.

 

“Term Loan Standstill Period” has the meaning assigned to such term in
Section 7.01(d).

 

“Term Loans” means the Term B-1 Loans, any Incremental Term Loan, Extended Term
Loan or Refinancing Term Loans incurred hereunder; provided that no Escrow
Incremental Term Loan shall be deemed to be a Term Loan outstanding hereunder
until the Escrow Assumption with respect thereto shall have occurred.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended; provided that, prior to the first date that financial statements shall
have been delivered pursuant to Section 5.01, the Test Period in effect shall be
the period of four consecutive fiscal quarters of the Borrower ended June 30,
2015.  A Test Period may be designated by reference to the last day thereof
(i.e. the June 30, 2015 Test Period refers to the period of four consecutive
fiscal quarters of the Borrower ended June 30, 2015), and a Test Period shall be
deemed to end on the last day thereof.

 

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $50,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or Asset Sale
had occurred on the last day of the fiscal period covered by such balance
sheet).

 

“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

 

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

 

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.

 

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.

 

“Tutor.com Group” means the line of business operated by Tutor.com, Inc. and its
subsidiaries as of the Term B-1 Effective Date as reasonably determined by the
Borrower.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

41

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Closing Date in a written
notice to the Administrative Agent and (c) any subsidiary of any subsidiary
described in clause (a) or (b) above; provided that (i) no Default shall have
occurred and be continuing at the time of or after giving effect to the
designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”) and
(ii) at the time of and immediately after giving effect to such Designation, the
Borrower shall be in compliance with Section 6.10; provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of law, including joint and several liability
for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except pursuant to Investments
which are made in accordance with Section 6.11; (x) such subsidiary is not party
to any transaction with the Borrower or any Restricted Subsidiary unless the
terms of such transaction complies with Section 6.06 and (y) no Investments may
be made in any such subsidiary by the Borrower or any Restricted Subsidiary
except to the extent permitted under Section 6.11 other than Section 6.11(e) (it
being understood that, if a subsidiary is designated as an Unrestricted
Subsidiary after the Closing Date, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the subsidiary so designated shall be deemed to be an Investment made as of the
time of such designation and shall be subject to the limits set forth in
Section 6.11 (other than Section 6.11(e))).  It is understood that Unrestricted
Subsidiaries shall be disregarded for the purposes of any calculation pursuant
to this Agreement relating to financial matters with respect to the Borrower.

 

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio and (y) the Interest Coverage Ratio shall be equal to or higher than the
Interest Coverage Ratio, in each case, then required to be maintained by the
Borrower pursuant to Section 6.10 and (ii) no Default shall be in existence( a
“Revocation”).  Upon any Revocation, such Unrestricted Subsidiary shall
constitute a Restricted Subsidiary for all purposes of this Agreement and the
Borrower shall comply with Section 5.09 if such subsidiary is a Material
Domestic Subsidiary.  In the case of any Revocation, if the designation of such
subsidiary as an Unrestricted Subsidiary caused the available basket amount
referred to in Section 6.11 (other than Section 6.11(e)) to be utilized by an
amount equal to the aggregate Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the subsidiary so
designated (the amount so utilized, the “Designation Amount”), then, effective
upon such Revocation, such available basket amount shall be increased by the
lesser of (i) the Designation Amount and (ii) the aggregate Fair Market Value of
all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such subsidiary at the time of such Revocation.

 

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

 

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

 

42

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02                        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03                        Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated, amended and restated,
extended or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The foregoing standards shall also
apply to the other Loan Documents.

 

SECTION 1.04                        Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that for purposes of any determinations associated with leases, including,
without limitation, determinations of whether such leases are capital leases,
whether obligations under such leases are Capital Lease Obligations, the amount
of any Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Consolidated EBITDA,
Consolidated Interest Expense, Indebtedness, the Consolidated Net Leverage
Ratio, the Secured Net Leverage Ratio and the Interest Coverage Ratio shall be
determined based on generally accepted accounting principles in the United
States of America in effect on the Closing Date; provided, further, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05                        Change of Currency.  Each provision of this
Agreement also shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify after consultation with
the Borrower to be appropriate to the extent necessary to reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.

 

43

--------------------------------------------------------------------------------


 

SECTION 1.06                        Currency Equivalents Generally.

 

(a)                                 Unless the context otherwise requires, any
amount specified in this Agreement to be in Dollars shall also include the
Dollar Amount of any Alternative Currency.  The maximum amount of Indebtedness
and other threshold amounts that the Borrower and its Restricted Subsidiaries
may incur under Article VI shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness and other threshold amounts solely as a result of
fluctuations in the exchange rate of currencies.  When calculating capacity for
the incurrence of additional Indebtedness and other threshold amounts by the
Borrower and any Restricted Subsidiary, the exchange rate of currencies shall be
measured as of the date of such calculation.

 

(b)                                 (i)The Administrative Agent shall determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as of the date of the issuance thereof and on the first Business Day of each
calendar month on which such Letter of Credit is outstanding, in each case using
the Exchange Rate in effect on the date of determination, and each such amount
shall be the Dollar Amount of such Letter of Credit until the next required
calculation thereof pursuant to this Section.  The Administrative Agent shall in
addition determine the Dollar Amount of any Letter of Credit denominated in an
Alternative Currency as provided in Sections 2.17(e) and 2.17(l).

 

(ii)                                  The Administrative Agent shall determine
the Dollar Amount of any Borrowing denominated in an Alternative Currency on or
about the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate in effect on the date of determination, and
each such amount shall, except as provided in the next sentence, be the Dollar
Amount of such Borrowing until the next required calculation thereof pursuant to
this Section.

 

(iii)                               The Administrative Agent may also determine
the Dollar Amount of any Borrowing or Letters of Credit denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Amount of such Borrowing
or Letter of Credit until the next calculation thereof pursuant to this Section.

 

(iv)                              The Administrative Agent shall notify the
Borrower, the applicable Lenders and the Issuing Bank of each determination of
the Dollar Amount of each Letter of Credit, Borrowing and LC Disbursement.

 

(c)                                  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any other
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                        Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
from time to time during the Revolving Commitment Period, each Revolving Lender
severally agrees to make to the Borrower revolving credit loans denominated in
Dollars or an Alternative Currency (“Revolving Loans”) in an aggregate principal
amount that will not result at the time of such Borrowing in (A) the Dollar
Amount of such Lender’s Outstanding Revolving Credit under the Revolving
Commitments exceeding such Lender’s Revolving Commitment or (B) the Dollar
Amount of Revolving Loans in Alternative Currencies exceeding the Alternative
Currency Revolving Sublimit.  During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurocurrency
Loans or, in the case of Revolving Loans in Dollars, ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.03 and 2.05. Each Revolving Loan under the Revolving Commitments
shall be made as part of a Borrowing consisting of Revolving Loans made by the

 

44

--------------------------------------------------------------------------------


 

Revolving Lenders thereunder ratably in accordance with their respective
Revolving Commitments.  The failure of any Revolving Lender to make any
Revolving Loan required to be made by it shall not relieve any other Revolving
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Revolving Lenders are several and no Revolving Lender shall be responsible
for any other Revolving Lender’s failure to make Revolving Loans as required. 
When more than one Class of Revolving Loans exists, each Borrowing of Revolving
Loans shall be made pro rata across each Class.

 

(b)                                 Subject to the terms and conditions hereof
and in the Incremental Assumption Agreement No. 1, each Term B-1 Lender
severally agrees to make to the Borrower Term B-1 Loans denominated in Dollars
on the Term B-1 Effective Date in an amount equal to such Term B-1 Lender’s Term
B-1 Commitment.  Term B-1 Loans that are repaid or prepaid may not be
reborrowed.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or comparable amounts determined by the Administrative Agent in the
case of Alternative Currency).  At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate principal amount that is equal to the entire
unused balance of the applicable outstanding Commitment.  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 Eurocurrency Borrowings
outstanding.

 

SECTION 2.02                        Incremental Revolving Commitments and
Incremental Term Loans.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Commitments, as applicable, in an
amount not to exceed the Incremental Amount available at the time such
Incremental Term Loans are funded or established (if commitments in respect of
such Incremental Term Loans are established on a date prior to funding) or
Incremental Revolving Commitments are established (except, in each case, as set
forth in the final paragraph under Section 6.01) from one or more Incremental
Term Lenders and/or Incremental Revolving Lenders (which, in each case, may
include any existing Lender (but no such Lender shall be required to participate
in any such Incremental Facility without its consent), but shall be required to
be persons which would qualify as assignees of a Lender in accordance with
Section 9.05) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their sole discretion; provided
that (i) each Incremental Revolving Lender providing a commitment to make
revolving loans shall be subject to the approval of the Administrative Agent
and, to the extent the same would be required for an assignment under
Section 9.05, the Issuing Bank (which approvals shall not be unreasonably
withheld, conditioned or delayed) and (ii) the aggregate principal amount of
Incremental Term A Loans permitted to be incurred hereunder shall not exceed
$250,000,000.  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$10,000,000, or equal to the remaining Incremental Amount or, in each case, such
lesser amount approved by the Administrative Agent), (ii) the date on which such
Incremental Term Loan Commitments and/or Incremental Revolving Commitments are
requested to become effective and (iii) whether such Incremental Facility is an
Incremental Term A Facility.

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation (including, without limitation, amendments to this Agreement) as
the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of such Incremental Term Lender and/or Incremental
Revolving Commitment of such Incremental Revolving Lender.  Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans and/or Incremental Revolving Commitments; provided that:

 

(i)                           any Incremental Revolving Commitments shall have
the same terms as the Revolving Commitments, shall require no scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date and shall be on the same terms and pursuant to the same
documentation applicable to the Revolving Commitments,

 

45

--------------------------------------------------------------------------------


 

(ii)                        except with respect to any Escrow Incremental Term
Loans until the assumption by the Borrower thereof, the Incremental Term Loans
shall not be guaranteed by any subsidiaries of the Borrower that do not
guarantee the Obligations and shall be secured on a pari passu basis by the same
Collateral (and no additional Collateral) securing the Obligations,

 

(iii)                     the scheduled final maturity date of any Incremental
Term A Facility shall be no earlier than the Revolving Termination Date and the
scheduled final maturity date of any other Incremental Term Facility shall be no
earlier than the later of (x) 90 days following the Revolving Termination Date
and (y) the scheduled final maturity date of any then outstanding Term Loans,

 

(iv)                    no Incremental Facility (other than the Term B-1 Term
Loans incurred on the Term B-1 Effective Date and an Incremental Term A
Facility) shall require scheduled amortization payments (excluding the final
installment thereof) in excess of 1.00% per annum of the original aggregate
principal amount thereof; and

 

(v)                       any Incremental Term Facility shall be on terms (other
than pricing, amortization, maturity, prepayment premiums and mandatory
prepayments) and pursuant to documentation substantially similar to the
Revolving Facility or otherwise reasonably acceptable to the Administrative
Agent; provided that such Incremental Facilities (x) shall have no financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 and (y) shall
not have negative covenants and/or default provisions that, taken as a whole,
are materially more restrictive than those applicable to the Revolving Facility
as determined in good faith by the Borrower unless, in each case of clauses
(x) and (y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements); (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Term Loans existing at such date have
been paid in full or (III) apply to Escrow Incremental Term Loans solely until
the Escrow Assumption with respect thereto occurs; provided, however, with
respect to any Incremental Term Loans, the All-in Yield shall be as agreed by
the respective Incremental Term Lenders and the Borrower, except that the All-in
Yield in respect of any such Incremental Term Loans may exceed the All-in Yield
in respect of the Term B-1 Loans by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Rate (or the “LIBOR floor” as provided in the following proviso)
applicable to such Term B-1 Loans shall be increased such that after giving
effect to such increase, the Term Yield Differential shall not exceed 0.50%;
provided, that to the extent any portion of the Term Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Incremental Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Adjusted LIBO Rate in
effect for an Interest Period of three months’ duration at such time, and, with
respect to such excess, the “LIBOR floor” applicable to the outstanding Term B-1
Loans shall be increased to an amount not to exceed the “LIBOR floor” applicable
to such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term B-1 Loans then outstanding.

 

(c)                                  Each party hereto hereby agrees that, upon
the effectiveness of any Incremental Assumption Agreement, this Agreement shall
be amended or amended and restated to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitments and/or Incremental Revolving Commitments evidenced thereby as
provided for in Section 9.02.  Any amendment or amendment and restatement to
this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.02 (including, without limitation, to provide for
the establishment of Incremental Term Loans) and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing between the Administrative Agent and the Borrower and furnished to
the other parties hereto.

 

(d)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Escrow Incremental Term Loans
which shall be incurred by an Escrow Borrower.  Such notice shall set forth
(i) the amount of the Escrow Incremental Term Loans being requested (which shall
be in minimum increments of $5,000,000 and a minimum amount of $10,000,000, or
equal to the then remaining Incremental Amount or, in each

 

46

--------------------------------------------------------------------------------


 

case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Escrow Incremental Term Loans are requested to be borrowed by the
Escrow Borrower and (iii) the identity of the Escrow Borrower.  The Escrow
Incremental Term Loans shall be incurred by an Escrow Borrower; provided that:

 

(i)                                     prior to the Escrow Assumption thereof,
the Escrow Incremental Term Loans shall be incurred pursuant to and governed by
loan documentation and escrow documentation, if any, separate from this
Agreement and the other Loan Documents, which such loan documentation shall
specify (A) the terms of the Escrow Assumption Agreement, (B) the terms of the
Incremental Term Loans following the Escrow Assumption of such Escrow
Incremental Term Loans and (C) that following the Escrow Assumption, the lenders
thereunder shall agree to be bound by this Agreement and the other Loan
Documents as permitted to be amended by Section 2.02(c) and Section 9.02;

 

(ii)                                  unless otherwise agreed by the
Administrative Agent, the administrative agent and escrow agent, if any, for
such Escrow Incremental Term Loans shall be the Administrative Agent; provided
that if the Administrative Agent acts as administrative agent for such Escrow
Incremental Term Loans, the Administrative Agent in its capacity as
administrative agent for such Escrow Incremental Term Loans shall receive
(A) documentation and other information requested by the Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the date on
which such Escrow Incremental Term Loans are requested to become effective and
(B) all documents and legal opinions consistent with those delivered on the
Closing Date as to such matters as are reasonably requested by the
Administrative Agent in its capacity as administrative agent for such Escrow
Incremental Term Loans;

 

(iii)                               Escrow Incremental Term Loans shall not be
deemed to be outstanding under this Agreement or any other Loan Document for any
purposes hereof (including, without limitation, for purposes of any financial
calculation, the definition of “Obligations,” the definition of “Required
Lenders” or Section 7.01, 9.02 or 9.03 hereof) and the obligations with respect
thereto shall not be recourse to the Borrower or any Restricted Subsidiary, in
each case, unless and until the Escrow Assumption with respect thereto shall
have occurred;

 

(iv)                              at the time of the Escrow Assumption (A) the
conditions specified in clauses (b) and (e) of this Section 2.02 (other than the
condition in 2.02(e)(ii) with respect to complying with 4.02(c)) shall be
satisfied as if the Borrower was borrowing such Escrow Incremental Term Loans on
the date of such Escrow Assumption, (B) the Incremental Term Loan Commitments
and/or Incremental Revolving Commitments plus such Escrow Incremental Term Loans
then outstanding do not exceed the Incremental Amount at such time and (C) the
aggregate principal amount of Incremental Term A Loans outstanding (including,
if applicable, such Escrow Incremental Term Loans) incurred on or prior to such
time do not exceed $250,000,000; and

 

(v)                                 following any Escrow Assumption (A) each
Escrow Incremental Term Loan assumed by the Borrower shall be deemed outstanding
under this Agreement as an Incremental Term Loan, (B) each of the lenders of
such Escrow Incremental Term Loan shall be deemed to be Lenders hereunder,
(C) Escrow Incremental Term Loans that were Eurocurrency Loans of a particular
Borrowing shall initially be Eurocurrency Loans of a Borrowing under this
Agreement with an initial Interest Period equal to the then remaining Interest
Period for such Borrowing under this Agreement (and with the same Eurocurrency
Rate) and (D) Escrow Incremental Term Loans assumed by the Borrower that were
ABR Loans shall initially be ABR Loans under this Agreement.

 

(e)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Commitment shall
become effective under this Section 2.02 unless (i) no Default or Event of
Default shall exist after giving pro forma effect to such Incremental Term Loan
Commitment or Incremental Revolving Commitment and the incurrence of
Indebtedness thereunder and use of proceeds therefrom; provided, that in the
event that any tranche of Incremental Facilities that are used to finance an
acquisition permitted hereunder, to the extent the Incremental Lenders
participating in such Incremental Facility agree, the foregoing clause (i) shall
be tested at the time of the

 

47

--------------------------------------------------------------------------------


 

execution of the acquisition agreement related to such acquisition (provided,
that such Incremental Lenders shall not be permitted to waive any Default or
Event of Default then existing or existing after giving effect to such
Incremental Facility); (ii) the conditions set forth in Section 4.02 have been
complied with whether or not a Borrowing is made under the Incremental Facility
on such date (other than clause (c) thereof which shall only be required to be
complied with if a Borrowing is made on such date); (iii) after giving pro forma
effect to such Incremental Term Loan Commitment or Incremental Revolving
Commitment and the incurrence of Indebtedness thereunder (assuming such
commitments are fully drawn on such date) and use of proceeds therefrom the
Borrower would be in compliance with Section 6.10 as of the last day of the most
recently ended Test Period only on the date of the initial incurrence of (or
commitment in respect of) such Indebtedness; and (iv) the Administrative Agent
shall have received documents and legal opinions consistent with those delivered
on the Closing Date as to such matters as are reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

 

(f)                                   Upon each increase in the establishment of
any Incremental Revolving Commitments pursuant to this Section 2.02, each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Incremental Revolving Lender providing a portion
of the Incremental Revolving Commitments in respect of such increase, and each
such Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Incremental Revolving Lender) will equal such Lender’s
Revolving Commitment Percentage and if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such Incremental
Revolving Commitments, such that Revolving Loans are held ratably in accordance
with each Lender’s pro rata share, after giving effect to such increase), which
prepayment or assignment shall be accompanied by accrued interest on the
Revolving Loans being prepaid.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.  If there
is a new Revolving Borrowing on such Incremental Revolving Commitment Closing
Date, the Revolving Lenders after giving effect to such Incremental Revolving
Commitments shall make such Revolving Loans in accordance with Section 2.01.

 

SECTION 2.03                        Procedure for Borrowing.

 

(a)                                 To request a Revolving Borrowing or a Term
B-1 Loan Borrowing on any Business Day, the Borrower shall notify the
Administrative Agent of such request (x) in the case of ABR Loans, by telephone
(which notice must be received by the Administrative Agent prior to 12:00 noon,
New York City time on the requested Borrowing Date) or (y) in the case of
Eurocurrency Loans, in writing (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time not less than
(A) three Business Days prior to the requested Borrowing Date for Dollar
Borrowing requests and (B) four Business Days prior to the requested Borrowing
Date for Alternative Currency Revolving Borrowing requests).  Any borrowing
request shall be irrevocable (but may be conditioned on the occurrence of any
event if the borrowing request includes a description of such event; provided
that the relevant Lenders shall still be entitled to the benefits of
Section 2.13)  and any telephonic borrowing request shall be confirmed promptly
in writing.  Each such telephonic and written borrowing request shall specify
the amount, currency and Type of Borrowing to be borrowed and the requested
Borrowing Date.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.  For the avoidance of doubt,
subject to Section 2.11, each Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Borrower may request in accordance herewith and all
Revolving Loans made in Alternative Currencies shall be Eurocurrency Loans.

 

(b)                                 If no election as to the Type of Borrowing
is specified for a Borrowing in Dollars, then the requested Borrowing shall be
an ABR Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified for a Revolving Borrowing, the requested Borrowing shall be in
Dollars.  In making

 

48

--------------------------------------------------------------------------------


 

any determination of the Dollar Amount for purposes of calculating the amount of
Revolving Loans to be borrowed from the respective Lenders on any date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the Borrower delivers a borrowing request for such Revolving Loans
pursuant to the provisions of Section 2.03(a).

 

SECTION 2.04                        Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (x) in the case of any Loan denominated in Dollars, by 3:00
p.m. New York City time and (y) in the case of any Loan denominated in an
Alternative Currency, by 12:00 noon local time in the place of settlement for
such Alternative Currency, in each case to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or to any
other account as shall have been designated by the Borrower in writing to the
Administrative Agent in the applicable borrowing request.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation in the relevant currency or (ii) in the case of the Borrower, the
interest rate applicable to such Loans in the case of a Loan in Dollars or the
applicable Eurocurrency Rate in the case of a Revolving Loan in an Alternative
Currency.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Sections 8.09 and 9.04(c) are several and not joint.  The failure of
any Lender to make any Loan or to fund any such participation or to make any
payment under Sections 8.09 or 9.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under Sections 8.09 or 9.04(c).

 

SECTION 2.05                        Interest Elections.

 

(a)                                 Each Borrowing denominated in Dollars
initially shall be of the Type specified in the applicable borrowing request,
and each Eurocurrency Borrowing in Dollars or an Alternative Currency shall have
an initial Interest Period as specified in such borrowing request.  Thereafter,
the Borrower may elect to convert any Borrowing denominated in Dollars to a
different Type or to continue such Borrowing as the same Type and may elect
successive Interest Periods for any Eurocurrency Borrowing in Dollars or, in the
case of Revolving Loans, an Alternative Currency, all as provided in this
Section.  The Borrower may elect different Types or Interest Periods, as
applicable, with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the relevant
Lenders holding the Loans comprising the relevant portion of such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a request for a Borrowing would be required under
Section 2.03, if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of

 

49

--------------------------------------------------------------------------------


 

such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly in writing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, (iii) in the case of a Borrowing
denominated in Dollars, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing, and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”  If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as such for an Interest Period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing in Dollars may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Eurocurrency Borrowing in an
Alternative Currency shall be continued as such for an Interest Period of not
more than one month.

 

SECTION 2.06                        Termination and Reduction of Commitments. 
The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments of any
Class or, from time to time, to reduce the amount of the Commitments of any
Class; provided that no such termination or reduction of Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Outstanding Revolving
Credits would exceed the Total Revolving Commitments.  Any such reduction shall
be in an amount equal to an integral multiple of $1,000,000 and not less than
$5,000,000 and shall reduce permanently the Commitments of such Class then in
effect.

 

SECTION 2.07                        Repayment of Loans; Evidence of Debt.

 

(a)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

(b)                                 The Borrower unconditionally promises to pay
the then unpaid principal amount of each Revolving Loan on the Revolving
Termination Date.

 

(c)                                  The Borrower shall repay principal of
outstanding Term B-1 Loans on the last Business Day of each March, June,
September and December of each year (commencing on the applicable day of the
first full fiscal quarter of the Borrower after the Term B-1 Effective Date) and
on the Term B-1 Maturity Date, in an aggregate principal amount of such Term B-1
Loans equal to (A) in the case of quarterly payments due prior to the Term B-1
Maturity Date, an amount equal to 1.25% of the aggregate principal amount of
such Term B-1 Loans incurred on the Term B-1 Effective Date, and (B) in the case
of such payment due on the Term B-1 Maturity Date, an amount equal to the then
unpaid principal amount of such Term B-1 Loans outstanding.

 

50

--------------------------------------------------------------------------------

 

(d)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(e)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each relevant Lender’s share thereof.

 

(f)                                   The entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be conclusive
absent manifest error of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

SECTION 2.08                        Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay Loans, in whole or in part, without premium or penalty (except as
specifically provided in the last sentence of this Section 2.08(a)), upon notice
delivered to the Administrative Agent no later than 12:00 noon, New York City
time (or in the case of an Alternative Currency, 11:00 a.m., London time), not
less than three Business Days prior thereto, in the case of Eurocurrency Loans,
no later than 12:00 noon, New York City time, on the date of such notice, in the
case of ABR Loans, which notice shall specify the date and amount of prepayment
and the Loans to be prepaid; provided that, if a Eurocurrency Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.13.  Each such
notice may be conditioned on the occurrence of one or more events (it being
understood that the Administrative Agent and Lenders shall be entitled to assume
that the Loans contemplated by such notice are to be made unless the
Administrative Agent shall have received written notice revoking such notice of
prepayment on or prior to the date of such prepayment).  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or comparable amounts determined by the Administrative
Agent in the case of Alternative Currency).  In the case of each prepayment of
Loans pursuant to this Section 2.08(a), the Borrower may in its sole discretion
select the Loans (of any Class) to be repaid, and such prepayment shall be paid
to the appropriate Lenders in accordance with their respective pro rata share of
such Loans.  If any Repricing Event occurs prior to the date occurring 12 months
after the Incremental Assumption Agreement No.1 Effective Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with Term B-1 Loans that are subject to such Repricing Event (including
any Lender which is replaced pursuant to Section 2.16(c) as a result of its
refusal to consent to an amendment giving rise to such Repricing Event), a fee
in an amount equal to 1.00% of the aggregate principal amount of the Term B-1
Loans subject to such Repricing Event.  Such fees shall be earned, due and
payable upon the date of the occurrence of such Repricing Event.

 

(b)                                 If at any time for any reason the sum of the
Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments, the Borrower shall upon learning thereof, or upon the request of
the Administrative Agent, immediately prepay the Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess; provided that
solely with respect to any excess resulting from currency exchange rate
fluctuations, this Section 2.08(b) shall not apply unless, on the last day of
any fiscal quarter of the Borrower, the Dollar Amount of Outstanding Revolving
Credit exceeds the Total Revolving Commitments by more than 2.5% as a result of
such fluctuations.

 

(c)                                  Beginning on the Term B-1 Effective Date,
the Borrower shall apply (1) all Net Proceeds (other than Net Proceeds of the
kind described in the following clause (2)) within five (5) Business Days after
receipt thereof to prepay Term Loans in accordance with clauses (e) and
(f) below; provided that no such prepayment shall be required if, on a pro forma
basis after giving effect to such Asset Sale or Recovery Event, the Secured Net
Leverage Ratio is less than 1.50 to 1.00 and (2) all Net Proceeds from any
issuance or incurrence of Refinancing Term

 

51

--------------------------------------------------------------------------------


 

Loans and Replacement Revolving Facility Commitments (other than solely by means
of extending or renewing then existing Refinancing Term Loans and Replacement
Revolving Facility Commitments without resulting in any Net Proceeds), no later
than three (3) Business Days after the date on which such Refinancing Term Loans
and/or Replacement Revolving Facility Commitments are incurred, to prepay Term
Loans and/or Revolving Commitments in accordance with Section 2.20.

 

(d)                                 Not later than five (5) Business Days after
the date on which the annual financial statements are, or are required to be,
delivered under Section 5.01(a) with respect to each Excess Cash Flow Period,
the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and, if and to the extent the amount of such Excess Cash Flow is greater than
$0, the Borrower shall apply an amount to prepay Term Loans equal to (i) the
Required Percentage of such Excess Cash Flow minus (ii) the sum of (a) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Term Loans and amounts used to repurchase outstanding
principal of Term Loans during such Excess Cash Flow Period (plus, without
duplication of any amounts previously deducted under this clause (ii), the
amount of any such voluntary payments and amounts so used to repurchase
principal of Term Loans after the end of such Excess Cash Flow Period but before
the date of prepayment under this clause (d)) pursuant to Sections 2.08(a) and
Section 2.21 (it being understood that the amount of any such payments pursuant
to Section 2.21 shall be calculated to equal the amount of cash used to repay
principal and not the principal amount deemed prepaid therewith) and (b) to the
extent not financed using the proceeds of funded Indebtedness, the amount of any
voluntary payments of Revolving Loans to the extent that Revolving Commitments
are terminated or reduced pursuant to Section 2.06 by the amount of such
payments.  Such calculation will be set forth in an Officer’s Certificate
delivered to the Administrative Agent setting forth the amount, if any, of
Excess Cash Flow for such Excess Cash Flow Period, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

 

(e)                                  Amounts to be applied in connection with
prepayments of Term Loans pursuant to this Section 2.08 shall be applied to the
prepayment of the Term Loans in accordance with Section 2.15(b) until paid in
full.  In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.08, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided that with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied (i) first to Term Loans that are ABR Loans
to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.13 and (ii) on a pro
rata basis with respect to each Class of Term Loans except to the extent any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
provides that the Class of Term Loans incurred thereunder is to receive less
than its pro rata share, in which case such prepayment shall be allocated to
such Class of Term Loans as set forth in such Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment and to the other Classes of Term
Loans on a pro rata basis.  Each prepayment of the Term Loans under this
Section 2.08 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(f)                                   The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.08(c)(1) or 2.08(d) at least four
(4) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Term Lender of the contents of any such prepayment notice
and of such Term Lender’s ratable portion of such prepayment (based on such
Lender’s pro rata share of each relevant Class of the Term Loans). Any Term
Lender (a “Declining Term Lender,” and any Term Lender which is not a Declining
Term Lender, an “Accepting Term Lender”) may elect, by delivering written notice
to the Administrative Agent and the Borrower no later than 5:00 p.m. one
(1) Business Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, that the full amount of any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held by such Term Lender pursuant to Section 2.08(c)(1) or 2.08(d) not be
made (the aggregate amount of such prepayments declined by the Declining Term
Lenders, the “Declined Prepayment Amount”). If a Term Lender fails to deliver
notice setting forth such rejection of a prepayment to the Administrative Agent
within the time frame specified above or such notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans.  In the event that the Declined Prepayment Amount is greater than $0, the
Administrative Agent will promptly notify each

 

52

--------------------------------------------------------------------------------


 

Accepting Term Lender of the amount of such Declined Prepayment Amount and of
any such Accepting Term Lender’s ratable portion of such Declined Prepayment
Amount (based on such Lender’s pro rata share of the Term Loans (excluding the
pro rata share of Declining Term Lenders)). Any such Accepting Term Lender may
elect, by delivering, no later than 5:00 p.m. one (1) Business Day after the
date of such Accepting Term Lender’s receipt of notice from the Administrative
Agent regarding such additional prepayment, a written notice, that such
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount not
be applied to repay such Accepting Term Lender’s Term Loans, in which case the
portion of such Declined Prepayment Amount which would otherwise have been
applied to such Term Loans of the Declining Term Lenders shall instead be
retained by the Borrower.  Each Term Lender’s ratable portion of such Declined
Prepayment Amount (unless declined by the respective Term Lender as described in
the preceding sentence) shall be applied to the respective Term Loans of such
Lenders.  For the avoidance of doubt, the Borrower may, at its option, apply any
amounts retained in accordance with the immediately preceding sentence to prepay
loans in accordance with Section 2.08(a).

 

(g)                                  Any prepayment of Term Loans of any
Class shall be applied (i) in the case of prepayments made pursuant to
Section 2.08(a), to reduce the subsequent scheduled repayments of the Term Loans
of such Class to be made pursuant to Section 2.07 as directed by the Borrower,
or as otherwise provided in any Extension Amendment, any Incremental Assumption
Amendment or Refinancing Amendment, and (ii) in the case of prepayments made
pursuant to Section 2.08(c) or Section 2.08(d), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
Section in direct order of maturity, or as otherwise provided in any Extension
Amendment, any Incremental Assumption Amendment or Refinancing Amendment.

 

SECTION 2.09                        Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars for the period from and including the Closing Date to the last day of
the Revolving Commitment Period, computed at the applicable Commitment Fee Rate
on the average daily Dollar Amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Revolving Fee Payment Date, commencing on December 31, 2015.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily Dollar Amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125 % per annum on the average daily Dollar Amount of the LC
Exposure of the Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any such
LC Exposure, as well as the fees agreed by the Issuing Bank and the Borrower
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees will be payable in Dollars quarterly in arrears on each Revolving Fee
Payment Date, commencing on December 31, 2015; provided that any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 365/366 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees, to the Revolving Lenders.  Fees
paid shall not

 

53

--------------------------------------------------------------------------------


 

be refundable under any circumstances.  All per annum fees shall be computed on
the basis of a year of 365/366 days for actual days elapsed; provided that
commitment fees shall be computed on the basis of a year of 360 days.

 

SECTION 2.10                        Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing in any currency shall bear interest at the Eurocurrency Rate for such
currency for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section (in the case of such other amount in Dollars) or 2% plus the
daily weighted average rate of all Loans in the relevant Alternative Currency
(in the case of any such other amount in such Alternative Currency).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in addition,
in the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) (A) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (B) interest computed by reference to the Australian
Dollar Bank Bill Reference Rate and the CDOR Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and (ii) interest in respect
of Borrowings in Sterling shall be computed on the basis of 365 days, and in
each case of the foregoing clauses (i) and (ii) shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Eurocurrency Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.11                        Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the Reference Bank Rate less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Eurocurrency Rate for such Eurocurrency Borrowing, then (a) the Borrower and the
Administrative Agent may mutually agree in their reasonable discretion to
appoint one or more additional Reference Banks (subject to consent by such
Reference Bank(s)) for purposes of establishing the Reference Bank Rate that
shall be the Eurocurrency Rate for such Interest Period for such Eurocurrency
Borrowing, or (b) if no additional Reference Banks are so appointed or if
additional Reference Banks are so appointed and less than two Reference Banks
supply such a rate, then the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Borrowing and Section 2.11(b)(i) shall
apply.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for a Loan in the applicable currency or for the applicable Interest
Period; or

 

54

--------------------------------------------------------------------------------


 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Eurocurrency Rate for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing in Dollars as, a Eurocurrency Borrowing shall be
ineffective and the Loans shall be converted to an ABR Borrowing and (ii) if any
borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

 

SECTION 2.12                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (including any reserve for eurocurrency funding that may
be established or reestablished under Regulation D of the Board);

 

(ii)                                  impose on any Lender any Taxes other than
(A) Indemnified Taxes or Other Taxes indemnified under Section 2.14 or
(B) Excluded Taxes; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

55

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.13                        Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Eurocurrency rate quoted for the Eurocurrency
interest period equal to the period from the date of such event to the last day
of the then current Interest Period, or if there is no such Eurocurrency
interest period, the lower of the Eurocurrency rates quoted for the closest
Eurocurrency interest periods that are longer and shorter than such period).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.14                        Taxes.

 

(a)                                 All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Requirements of Law; provided that if any applicable withholding
agent shall be required by applicable Requirements of Law to deduct any Taxes in
respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.14) have been made the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 In addition, without duplication of any
obligation set forth in subsection (a), the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(c)                                  Without duplication of any obligation set
forth in subsection (a), the Loan Parties shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
and any Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed on asserted on or attributable to
amounts payable under this Section 2.14) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a

 

56

--------------------------------------------------------------------------------


 

Lender, shall be conclusive absent manifest error.  If the Borrower determines
that there is a reasonable basis to contest any Indemnified Tax or Other Tax for
which it is responsible hereunder, without limiting Borrower’s indemnification
obligations hereunder, such Administrative Agent or Lender (as applicable) shall
reasonably cooperate in pursuing such contest (at Borrower’s expense) so long as
pursuing such contest would not, in the sole reasonable determination of the
Administrative Agent or Lender, result in any additional unreimbursed costs or
expenses or be otherwise disadvantageous to the Administrative Agent or such
Lender.  This Section shall not be construed to require the Administrative Agent
or Lender to make available its tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent a copy, or if reasonably
available to the Borrower a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
Tax or at a reduced rate of withholding.

 

(ii) Without limiting the generality of the foregoing,

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable
to establish such Non-U.S. Lender’s entitlement to a reduced rate of, or
exemption from, withholding:

 

(1)                                 two properly executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to an income tax treaty to which the United
States is a party;

 

(2)                                 two properly executed originals of IRS
Form W-8ECI;

 

(3)                                 (x) executed originals of a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments to be
received by such Lender will be effectively connected income (a “U.S. Tax
Compliance Certificate”) and (y) two properly executed originals of IRS
Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), two properly executed originals of IRS Form W-8IMY, accompanied
by properly executed IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender), and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest

 

57

--------------------------------------------------------------------------------


 

exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of such direct and indirect
partner(s); and

 

(5)                                 any Non-U.S. Lender shall, to the extent it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                               If a payment made to a Lender under this
Agreement or the other Loan Documents would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower or Administrative Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this Section 2.14(e)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender agrees that if any documentation
it previously delivered pursuant to this Section 2.14(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

 

(v)                                 Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.14(e).

 

(f)                                   If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

SECTION 2.15                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing of Revolving Loans by the
Borrower from the Revolving Lenders and any reduction of the Revolving
Commitments of the Revolving Lenders shall be made pro rata according to the
respective Revolving Commitments then held by the Revolving Lenders.  Each
payment by the Borrower on account of any commitment fee or any letter of credit
fee shall be paid ratably to the Revolving Lenders entitled thereto.

 

(b)                                 Each prepayment by the Borrower on account
of principal of any Loans of any Class shall be made pro rata according to the
respective outstanding principal amounts of Loans of such Class then held by the

 

58

--------------------------------------------------------------------------------


 

Lenders entitled to such payment (subject in the case of Term B-1 Loans to
Section 2.08(f)).  All repayments of principal of any Loans at stated maturity
or upon acceleration shall be allocated pro rata according to the respective
outstanding principal amounts of the matured or accelerated Loans then held by
the relevant Lenders.  All payments of interest in respect of any Loans shall be
allocated pro rata according to the outstanding interest payable then owed to
the relevant Lenders.  Notwithstanding the foregoing, (A) any amount payable to
a Defaulting Lender under this Agreement (whether on account of principal,
interest, fees or otherwise but excluding any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.16 and Section 9.05)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated interest-bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent:  (1) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent and the
Issuing Bank hereunder (including amounts owed under Section 2.09(b) or
9.04(c)), (2) second, to the funding of any Loan or LC Disbursement required by
this Agreement, as determined by the Administrative Agent, (3) third, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (4) fourth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (5) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, and (B) if such payment
is a prepayment of the principal amount of Loans, such payment shall be applied
solely to prepay the Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Loan of
any Defaulting Lender.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time (or as specified in the next sentence in
the case of Loans in an Alternative Currency), on the date when due.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans in an Alternative Currency shall be
made on the dates specified herein for the pro rata account of the relevant
Lenders to which such payment is owed, in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent to the Borrower by the same time at least one Business Day
prior to the date when due.  All payments received by the Administrative Agent
(i) after 2:00 p.m., New York City time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest and fees thereon.  All such
payments shall be made to the Administrative Agent at its offices at 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.04 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received.  If any payment hereunder becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  In the case of any extension of any payment of principal, interest thereon
shall be payable at the then applicable rate during such extension.

 

(d)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(subject to the rights of the Administrative Agent to hold and apply amounts to
be paid to a Defaulting Lender in accordance with Section 2.15(b)) (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.  To the extent necessary, the
Administrative Agent shall enter into foreign currency exchange transactions on
customary terms to effect any such ratable payment and the payments made by the
Administrative Agent following such transactions shall be deemed to be payments
made by or on behalf of the Borrower hereunder.

 

(e)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans and
participations in LC Disbursements of such Class and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value)

 

59

--------------------------------------------------------------------------------


 

participations in the Loans and participations in LC Disbursements of such
Class of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or any other Loan Party pursuant to and in accordance with the
express terms of this Agreement and the other Loan Documents or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

 

SECTION 2.16                        Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Each Lender may designate a different lending office for funding or booking its
Loans hereunder or assign its rights and obligations hereunder to another of its
offices, branches or affiliates; provided that the exercise of this option shall
not affect the obligations of the Borrower to repay the Loan in accordance with
the terms of this Agreement.

 

(b)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Revolving Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent, provided that:  (a) all
amounts owing to such Non-Consenting Lender being replaced (other than principal
and interest) shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender (each such Lender, a
“Replacement Lender”) shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the Replacement
Lender shall otherwise comply with Section 9.05.

 

60

--------------------------------------------------------------------------------

 

(d)                                 Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
Section 2.16(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

SECTION 2.17                        Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request that standby letters of
credit denominated in Dollars or an Alternative Currency be issued under this
Agreement for its own account or the account of any Restricted Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Commitment Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no later than two Business Days prior to such date unless otherwise agreed
by the Issuing Bank and the Administrative Agent) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if, after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $40,000,000, (ii) the Dollar Amount of the
total Outstanding Revolving Credits shall not exceed the Total Revolving
Commitments and (iii) with respect to such Issuing Bank, the sum of the
aggregate face amount of Letters of Credit issued by such Issuing Bank, when
aggregated with the outstanding Revolving Loans funded by such Issuing Bank,
shall not exceed its Revolving Commitment.If the Borrower so requests in any
applicable letter of credit application, the Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Issuing Bank, the Borrower shall not
be required to make a specific request to the Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit expiration date referenced in clause (c) below;
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension. The
Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:  (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not

 

61

--------------------------------------------------------------------------------


 

otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it; (B) the issuance of the Letter of Credit would violate one
or more policies of the Issuing Bank applicable to letters of credit generally.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Revolving Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Revolving
Commitment Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Such payment by the Lenders shall be made (i) if the currency
of the applicable LC Disbursement or reimbursement payment shall be Dollars,
then in the currency of such LC Disbursement and (ii) subject to clause (l) of
this Section, if the currency of the applicable LC Disbursement or reimbursement
payment shall be an Alternative Currency, in Dollars in an amount equal to the
Dollar Amount of such LC Disbursement or reimbursement payment, calculated by
the Administrative Agent using the Exchange Rate on the applicable LC
Participation Calculation Date.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in the
currency of such LC Disbursement an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that if such
LC Disbursement is denominated in Dollars and is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, (A) if such payment relates to a Letter of Credit denominated
in an Alternative Currency, automatically and no further action required, the
obligations of the Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Amount,
calculated using the Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Revolving Commitment Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.04 with
respect to Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to such payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their

 

62

--------------------------------------------------------------------------------


 

interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Alternative Currency would subject the Administrative Agent,
the Issuing Bank or any Revolving Lender to any stamp duty, ad valorem charge or
similar Tax that would not be payable if such reimbursement were made or
required to be made in Dollars, such Revolving Borrower shall pay the amount of
any such Tax requested by the Administrative Agent, the Issuing Bank or such
Revolving Lender.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that, subject to the penultimate
sentence of this clause (f), reimbursement obligations of the Borrower with
respect to a Letter of Credit may be subject to avoidance by the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower or any Restricted Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date set forth in paragraph (e) of this
Section 2.17, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is required to be reimbursed to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum set forth in Section 2.10(c)(ii).  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank,

 

63

--------------------------------------------------------------------------------


 

except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.09(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such successor and any previous Issuing Bank, or such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)                                    Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate any
Lender (in addition to the initial Issuing Bank) which agrees (in its sole
discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(k)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
Dollars equal to 102% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) amount payable in respect of any
Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in an
Alternative Currency in respect of which the Borrower’s reimbursement
obligations have been converted in Dollars as provided in paragraph (e) or
(l) of this Section and interest accrued thereon shall be payable in Dollars,
and (ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
with respect to the Revolving Facility.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement with respect to the Revolving
Facility.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(l)                                     Conversion. In the event that the Loans
become immediately due and payable on any date pursuant to Section 7.01, all
amounts (i) that the Borrower are at the time or become thereafter required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency, (ii) that the Revolving Lenders are at the time or become thereafter
required to pay to the Administrative Agent (and the Administrative Agent is at
the time or becomes thereafter required to distribute

 

64

--------------------------------------------------------------------------------


 

to the Issuing Bank) pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Letter of Credit denominated in an
Alternative Currency and (iii) of each Revolving Lender’s participation in any
Letter of Credit denominated in an Alternative Currency under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the Exchange
Rate on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
Issuing Bank or any Revolving Lender in respect of the obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

 

(m)                             Applicability of ISP; Limitation of Liability. 
Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(n)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Letter of
Credit or related document, the terms hereof shall control.

 

SECTION 2.18                        Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the Available
Revolving Commitment of such Defaulting Lender pursuant to Section 2.09(a).

 

(b)                                 The Commitments, Loans and Outstanding
Revolving Credit of such Defaulting Lender shall not be included in determining
whether the Required Lenders or Required Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02 or Section 9.03); provided that this
Section 2.18(b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification effecting (i) an increase or
extension of such Defaulting Lender’s Revolving Commitment or (ii) the reduction
or excuse of principal amount of, or interest or fees payable on, such
Defaulting Lender’s Loans or the postponement of the scheduled date of payment
of such principal amount, interest or fees to such Defaulting Lender.

 

(c)                                  If any Letters of Credit exist at the time
such Lender becomes a Defaulting Lender then:

 

(i) Such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (but excluding the Revolving Commitments of all the
Defaulting Lenders from both the numerator and the denominator) but only to the
extent (x) the sum of all the Outstanding Revolving Credits owed to all
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Available Revolving Commitments, (y) the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party are true and
correct at such time, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall be true and correct as of such earlier date), and (z) no Default
shall have occurred and be continuing at such time;

 

(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank such Defaulting Lender’s LC Exposure (after

 

65

--------------------------------------------------------------------------------

 

giving effect to any partial reallocation pursuant to clause (i) above) for so
long as any Letters of Credit are outstanding;

 

(iii)                               If the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized by
the Borrower;

 

(iv)                              If LC Exposures of the Non-Defaulting Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.09(a) and Section 2.09(b) shall be
adjusted to reflect such Non-Defaulting Lenders’ LC Exposure as reallocated; and

 

(v)                                 If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clauses (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, all letter of credit fees payable under
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

 

(d)                                 So long as such Defaulting Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related LC
Exposure will be 100% covered by the Available Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c)(ii), and the participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein).

 

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default.  In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

SECTION 2.19                        Extensions of Commitments

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans and/or Revolving Commitments
on a pro rata basis (based, in the case of an offer to the Lenders under any
Class of Term Loans, on the aggregate outstanding Term Loans of such Class and,
in the case of an offer to the Lenders under any Revolving Facility, on the
aggregate outstanding Revolving Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such

 

66

--------------------------------------------------------------------------------


 

Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Commitments of such Facility are offered to
be extended for the same amount of time and that the interest rate changes and
fees payable with respect to such extension are the same.  Any such extension
(an “Extension”) agreed to between the Borrower and any such Lender (an
“Extending Lender”) will be established under this Agreement by implementing a
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”) or an Extended Revolving
Commitment for such Lender if such Lender is extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment,” and any Revolving Loan made pursuant to such Extended Revolving
Commitment, an “Extended Revolving Loan”).  Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made or the proposed Extended Revolving Commitment shall become
effective, which shall be a date not earlier than five (5) Business Days after
the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extended Term Loans and/or
Extended Revolving Commitments of such Extending Lender.  Each Extension
Amendment shall specify the terms of the applicable Extended Term Loans and/or
Extended Revolving Commitments; provided, that (i) except as to interest rates,
fees and any other pricing terms, and amortization, final maturity date and
participation in prepayments and commitment reductions (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), the
Extended Term Loans shall, subject to clauses (ii) and (iii) of this proviso,
have (x) the same terms as the existing Class of Term Loans from which they are
extended or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the Latest Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Commitment shall have (x) the same terms as the existing
Class of Revolving Commitments from which they are extended or (y) have such
other terms as shall be reasonably satisfactory to the Administrative Agent and,
in respect of any other terms that would affect the rights or duties of any
Issuing Bank, such terms as shall be reasonably satisfactory to such Issuing
Bank, (v) any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Term Loans
in any mandatory prepayment thereunder and (vi) such Extended Term Loans shall
not have at any time (x) any financial maintenance covenants of a different type
than the financial covenants set forth in Section 6.10, or any financial
maintenance covenants that are more restrictive than the financial covenants set
forth in Section 6.10 or (y) negative covenants and/or default provisions that,
taken as a whole, are materially more restrictive than those applicable to the
Revolving Facility as determined in good faith by the Borrower unless, in each
case of clauses (x) and (y) such terms (I) (if favorable to all then existing
Lenders) are in consultation with the Administrative Agent, incorporated into
this Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Extended Term Loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated.  Upon the effectiveness of any Extension
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Commitments evidenced thereby as provided for in
Section 9.02(c).  Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  If provided in any
Extension Amendment with respect to any Extended Revolving Commitments, and with
the consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Commitments in the manner
specified in such Extension Amendment, including upon effectiveness of

 

67

--------------------------------------------------------------------------------


 

such Extended Revolving Commitment or upon or prior to the maturity date for any
Class of Revolving Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Commitment will be automatically designated an Extended Revolving Commitment. 
For purposes of this Agreement and the other Loan Documents, (i) if such
Extending Lender is extending a Term Loan, such Extending Lender will be deemed
to have a Term Loan having the terms of such Extended Term Loan and (ii) if such
Extending Lender is extending a Revolving Commitment, such Extending Lender will
be deemed to have a Revolving Commitment having the terms of such Extended
Revolving Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.19), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Commitments will not be included in the calculation of clause (a) of
the definition of Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Commitment is required to be in any minimum amount or any minimum
increment, (iii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Commitment), (iv) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Commitment implemented thereby, (v) all Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with all
other Obligations of the Class being extended, (iv) no Issuing Bank shall be
obligated to issue Letters of Credit under such Extended Revolving Commitments
unless it shall have consented thereto and (vii) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Guarantors) in
respect of any such Extended Term Loans or Extended Revolving Commitments.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

SECTION 2.20                        Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”), all proceeds of which are used to
refinance in whole or in part any Class of Term Loans pursuant to
Section 2.08(c).  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:

 

(i)                                     before and after giving effect to the
Borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.02 shall be satisfied;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the maturity date of the refinanced Term
Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

68

--------------------------------------------------------------------------------


 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (optional
prepayment or mandatory prepayment or redemption terms shall be as agreed
between the Borrower and the Lenders providing such Refinancing Term Loans)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, the terms, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent);

 

(vi)                              there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Refinancing Term Loans;

 

(vii)                           Refinancing Term Loans shall not be secured by
any asset of the Borrower and its subsidiaries other than the Collateral;

 

(viii)                        Refinancing Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments (other than as provided otherwise in the
case of such prepayments pursuant to Section 2.08(c)) hereunder, as specified in
the applicable Refinancing Amendment; and

 

(ix)                              Refinancing Term Loans shall not at any time
have (x) any financial maintenance covenants of a different type than the
financial covenants set forth in Section 6.10, or any financial maintenance
covenants that are more restrictive than the financial covenants set forth in
Section 6.10 or (y) negative covenants and/or default provisions that, taken as
a whole, are materially more restrictive than those applicable to the Revolving
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Refinancing Term Loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated.

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee pursuant to Section 9.05 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional Facilities (“Replacement Revolving Facilities”)
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement.  Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided, that:

 

(i)                                     before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.02 shall be satisfied;

 

(ii)                                  after giving effect to the establishment
of any Replacement Revolving Facility Commitments and any concurrent reduction
in the aggregate amount of any other Revolving Commitments, the

 

69

--------------------------------------------------------------------------------


 

aggregate amount of Revolving Commitments shall not exceed the aggregate amount
of the Revolving Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith;

 

(iii)                               no Replacement Revolving Facility
Commitments shall have a final maturity date (or require commitment reductions
or amortizations) prior to the Revolving Termination Date for the Revolving
Commitments being replaced;

 

(iv)                              all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms and prepayment and commitment reduction and optional
redemption terms which shall be as agreed between the Borrower and the Lenders
providing such Replacement Revolving Facility Commitments and (y) the amount of
any letter of credit sublimit under such Replacement Revolving Facility, which
shall be as agreed between the Borrower, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, those, taken as a whole, applicable to the
Revolving Commitments so replaced (except to the extent such covenants and other
terms apply solely to any period after the Revolving Termination Date or are
otherwise reasonably acceptable to the Administrative Agent);

 

(v)                                 there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and

 

(vi)                              Replacement Revolving Facility Commitments and
extensions of credit thereunder shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral.

 

In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as:

 

(i)                                     before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 4.02 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Facility Commitments,

 

(ii)                                  the remaining life to termination of such
Replacement Revolving Facility Commitments shall be no shorter than the Weighted
Average Life to Maturity then applicable to the refinanced Term Loans,

 

(iii)                               the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the
scheduled final maturity date of the refinanced Term Loans,

 

(iv)                              there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and

 

(v)                                 all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit and

 

70

--------------------------------------------------------------------------------


 

swingline commitment under such Replacement Revolving Facility, which shall be
as agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing bank,
if any, under such Replacement Revolving Facility Commitments) taken as a whole
shall (as determined by the Borrower in good faith) be substantially similar to,
or no more restrictive to the Borrower and its Restricted Subsidiaries than,
those, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the latest scheduled final maturity date of any Loans then outstanding or are
otherwise reasonably acceptable to the Administrative Agent).

 

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion.  The Borrower agrees
to reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

(d)                                 The Borrower may approach any Lender or any
other person that would be a permitted Assignee of a Revolving Commitment
pursuant to Section 9.05 to provide all or a portion of the Replacement
Revolving Facility Commitments; provided, that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Facility Commitments
may elect or decline, in its sole discretion, to provide a Replacement Revolving
Facility Commitment. Any Replacement Revolving Facility Commitment made on any
Replacement Revolving Facility Effective Date shall be designated an additional
Class of Revolving Commitments for all purposes of this Agreement; provided,
that any Replacement Revolving Facility Commitments may, to the extent provided
in the applicable Refinancing Amendment, be designated as an increase in any
previously established Class of Revolving Commitments.

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans shall execute and deliver to the
Administrative Agent an amendment to this Agreement (a “Refinancing Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence such Refinancing Term Loans and/or Replacement Revolving
Facility Commitments.  For purposes of this Agreement and the other Loan
Documents, (A) if a Lender is providing a Refinancing Term Loan, such Lender
will be deemed to have a Term Loan having the terms of such Refinancing Term
Loan and (B) if a Lender is providing a Replacement Revolving Facility
Commitment, such Lender will be deemed to have a Revolving Commitment having the
terms of such Replacement Revolving Facility Commitment.  Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.20), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of clause (a) of the definition of Incremental
Amount, (ii) no Refinancing Term Loan or Replacement Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Facility Commitment at any time or from time to time
other than those set forth in clause (a) or (c) above, as applicable and
(iv) all Refinancing Term Loans, Replacement Revolving Facility Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that rank equally and ratably in right of security with
the Term Loans and other Obligations.

 

(f)                                   Each party hereto hereby agrees that, upon
the Refinancing Effective Date of any Refinancing Term Loans or Replacement
Revolving Facility Commitments, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Refinancing Term Loans or Replacement Revolving Facility Commitments evidenced
thereby as provided for in Section 9.02.  Any amendment to this Agreement or any
other Loan Document that is necessary to effect the provisions of this
Section 2.20 (including, without limitation, to provide for the establishment of
Incremental Term Loans) and any such collateral and other documentation shall be
deemed “Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

 

71

--------------------------------------------------------------------------------


 

(g)                                  No term loan established and outstanding
under this Agreement pursuant to (i) any of Sections 2.02, 2.19 or 2.20 or
(ii) an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders shall at any time have (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y) have
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) for so long as any such term loans are outstanding or (II) become
applicable only after the Revolving Facility shall have matured or been
terminated. This Section 2.20(g) shall not be waived, amended, amended and
restated or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Revolving Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Revolving
Lenders.

 

SECTION 2.21                        Loan Repurchases.

 

(a)                                 Subject to the terms and conditions set
forth or referred to below, the Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Borrower) (each, a “Purchase
Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Borrower
and reasonably acceptable to the Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

 

(i)                                     each Purchase Offer shall be conducted
in accordance with the procedures, terms and conditions set forth in this
Section 2.21 and the Auction Procedures;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each notice of an
auction and at the time of (and immediately after giving effect to) the purchase
of any Term Loans in connection with any Purchase Offer;

 

(iii)                               the principal amount (calculated on the face
amount thereof) of each and all Classes of Term Loans that the Borrower offers
to purchase in any such Purchase Offer shall be no less than $25,000,000 (unless
another amount is agreed to by the Administrative Agent) (across all such
Classes);

 

(iv)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of the applicable Class or Classes so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be resold)
(without any increase to Consolidated EBITDA as a result of any gains associated
with cancellation of debt), and in no event shall the Borrower be entitled to
any vote hereunder in connection with such Term Loans;

 

(v)                                 no more than one Purchase Offer with respect
to any Class may be ongoing at any one time;

 

(vi)                              the Borrower represents and warrants that no
Loan Party shall have any material non-public information with respect to the
Loan Parties or their subsidiaries, or with respect to the Loans or the
securities of any such person, that (A) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such material non-public information) prior to
such time and (B) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to participate in the Purchase
Offer;

 

(vii)                           at the time of each purchase of Term Loans
through a Purchase Offer, the Borrower shall have delivered to the Auction
Manager an officer’s certificate of an officer certifying as to compliance with
the preceding clause (vi);

 

72

--------------------------------------------------------------------------------


 

(viii)                        any Purchase Offer with respect to any Class shall
be offered to all Term Lenders holding Term Loans of such Class on a pro rata
basis;

 

(ix)                              no purchase of any Term Loans shall be made
from the proceeds of any Revolving Facility Loan; and

 

(x)                                 the Borrower is in Pro Forma Compliance with
the financial covenant set forth in Section 6.10.

 

(b)                                 The Borrower must terminate any Purchase
Offer if it fails to satisfy one or more of the conditions set forth above which
are required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Purchase Offer.  If the Borrower
commences any Purchase Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Purchase Offer have in fact been satisfied), and if at such time of commencement
the Borrower reasonably believes that all required conditions set forth above
which are required to be satisfied at the time of the consummation of such
Purchase Offer shall be satisfied, then the Borrower shall have no liability to
any Lender for any termination of such Purchase Offer as a result of its failure
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of consummation of
such Purchase Offer, and any such failure shall not result in any Default or
Event of Default hereunder.  With respect to all purchases of Term Loans of any
Class or Classes made by the Borrower pursuant to this Section 2.21, (x) the
Borrower shall pay on the settlement date of each such purchase all accrued and
unpaid interest (except to the extent otherwise set forth in the relevant
offering documents), if any, on the purchased Term Loans of the applicable
Class or Classes up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.08
hereof.

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the Purchase Offers and the other transactions effected
pursuant to and in accordance with the terms of this Section 2.21; provided,
that notwithstanding anything to the contrary contained herein, no Lender shall
have an obligation to participate in any such Purchase Offer.  For the avoidance
of doubt, it is understood and agreed that the provisions of Sections 2.13, 2.15
and 9.05 will not apply to the purchases of Term Loans pursuant to Purchase
Offers made pursuant to and in accordance with the provisions of this
Section 2.21.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Article VIII and
Section 9.04 to the same extent as if each reference therein to the “Agents”
were a reference to the Auction Manager, and the Administrative Agent shall
cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Purchase Offer.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                        Organization; Powers.Each of the Borrower
and its Material Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02                        Authorization; Enforceability.  The
Transactions (excluding use of proceeds) are within the corporate or other
organizational powers of the Loan Parties and have been duly authorized by all
necessary corporate or other organizational action.  This Agreement has been and
each other Loan Document will be duly executed and delivered by each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute a legal, valid and binding obligation of
each Loan Party party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium

 

73

--------------------------------------------------------------------------------


 

or other laws affecting creditors’ rights or remedies generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03                        Governmental Approvals; No Conflicts.  The
Transactions (excluding use of proceeds) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect and (ii) the filings
referred to in Section 3.12, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any other Loan Party or any order of any Governmental Authority
except where any such violation would not reasonably expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any other
Loan Party or its assets except as would not reasonably expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Material Subsidiaries
(other than any Permitted Lien).

 

SECTION 3.04                        Financial Position.  The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for (a) the
fiscal years ended December 31, 2014 and 2013 reported on by Ernst & Young LLP,
independent public accountants and (b) the six months ended June 30, 2015.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b) above.

 

SECTION 3.05                        Properties.

 

(a)                                 Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title and Permitted Liens that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each of the Borrower and its Material
Subsidiaries owns, or is validity licensed to use, all Intellectual Property
used or held for use by such entities or necessary to operate their respective
business as currently conducted and contemplated to be conducted, and the
operation of their respective businesses by the Borrower and its Material
Subsidiaries does not infringe upon or otherwise violate the rights of any other
Person, except for any such Intellectual Property or infringements or violations
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06                        Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) on the Closing Date, that
involve this Agreement or the Transactions (excluding use of proceeds).

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis
reasonably likely to result in Environmental Liability.

 

SECTION 3.07                        Compliance with Laws and Agreements.  Each
of the Borrower and its Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its

 

74

--------------------------------------------------------------------------------


 

property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 3.08                        Investment Company Status.  No Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.09                        Taxes.  Each of the Borrower and its
Material Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Material Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10                        ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount which, if
it were to become due, would cause a Material Adverse Effect.

 

SECTION 3.11                        Disclosure.  To the best of the Borrower’s
knowledge, neither the Lender Presentations, the CIM, nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contained any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date
furnished; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12                        Pledge Agreement.  The Pledge Agreement will
(to the extent required thereby) create in favor of the Collateral Agent, for
the benefit of the Lenders, a security interest in the Collateral described
therein (subject to any limitations specified therein).  In the case of the
certificated pledged stock constituting securities described in
Section 5.09(a) as of the Closing Date, when stock certificates representing
such pledged stock are delivered to the Collateral Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Pledge Agreement as of the Closing Date,
when financing statements specified on Schedule 3.12 in appropriate form are
filed in the offices specified on Schedule 3.12, the Collateral Agent shall have
a perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (subject to any limitations specified
therein) to the extent perfection of such security interest can be perfected by
control of securities or the filing of a financing statement, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).

 

SECTION 3.13                        No Change.  Since December 31, 2014, there
has been no event that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.14                        Guarantors.  Set forth on Schedule 3.14 is a
list of all Subsidiary Guarantors on the Term B-1 Effective Date, together with
the jurisdiction of organization, and ownership and ownership percentages of
Equity Interests held by each such Subsidiary Guarantor in each direct
subsidiary of such Subsidiary Guarantor as of the Term B-1 Effective Date.

 

SECTION 3.15                        Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date, including the
making of each Loan to be made on the Closing Date and the application of the
proceeds of such Loans, and after giving effect to the rights of subrogation and
contribution under the Guarantee Agreement,

 

75

--------------------------------------------------------------------------------

 

(a) the fair value of the assets of the Borrower and its subsidiaries on a
consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.

 

SECTION 3.16        No Default.  No Default or Event of Default has occurred and
is continuing.

 

SECTION 3.17        Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower and its subsidiaries and to their knowledge their respective
officers, directors and employees are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Borrower or
any subsidiary or (b) to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No proceeds of the Loans and no Letter of Credit shall be
used by the Borrower in violation of any Anti-Corruption Law or applicable
Sanctions.  No representation is made under this Section 3.17 with respect to
any of the end-user individuals of the internet services.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01        Closing Date.  The obligations of the Lenders to make the
initial Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received
(including by telecopy or email transmission) from each Loan Party party to the
relevant Loan Document, a counterpart of such Loan Document signed on behalf of
such Loan Party.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders as of the Closing
Date and dated the Closing Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel
for the Borrower and certain of the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions (excluding use of proceeds) and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions
(excluding use of proceeds), including a certificate of each Loan Party
substantially in the form of Exhibit E, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the Chief Executive Officer, a Vice President, a
Financial Officer of the Borrower or any other executive officer of the Borrower
who has specific knowledge of the Borrower’s financial matters and is
satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

 

76

--------------------------------------------------------------------------------


 

(e)           There shall have been delivered to the Administrative Agent an
executed Perfection Certificate.

 

(f)            The Administrative Agent shall have received a solvency
certificate in the form of Exhibit I, dated the Closing Date and signed by the
chief financial officer of the Borrower.

 

(g)           The Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees of legal counsel to the Administrative
Agent, the Lead Arrangers and the Lenders) required to be reimbursed or paid by
the Borrower hereunder.

 

(h)           Since December 31, 2014, there shall have been no event that has
had or would reasonably be expected to have a Material Adverse Effect.

 

(i)            The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 6.02 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

 

(j)            Other than the items set forth on Schedule 5.10, the Collateral
Agent shall have received the certificates representing the certificated Equity
Interests pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(k)           Each Uniform Commercial Code financing statement or other
filing required by the Pledge Agreement shall be in proper form for filing.

 

(l)            Each Loan Party shall have provided the documentation and other
information requested by the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including without limitation, the Act, in each case as requested at
least three Business Days prior to the Closing Date.

 

(m)          The Administrative Agent shall have received an executed promissory
note payable to the order of each Lender that requested such promissory note at
least one Business Day prior to the Closing Date (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.

 

(n)           The Borrower shall have paid as of the Closing Date immediately
after giving effect thereto to the Administrative Agent for the account of each
of the Revolving Lenders, an upfront fee as separately agreed.

 

(o)           The Administrative Agent shall have received copies of the UCC-3s
set forth on Schedule 4.01.

 

(p)           The entry into and effectiveness of the IAC Credit Agreement shall
have occurred substantially concurrently with the effectiveness of this
Agreement.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02        Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than a continuation or conversion
of an existing Borrowing) and the obligation of the Issuing Bank to issue any
Letter of Credit is subject to the satisfaction of the following conditions:

 

77

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of each Loan Party set forth in
this Agreement shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).

 

(b)           At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

 

(c)           The Administrative Agent or Issuing Bank shall have received a
borrowing notice in accordance with Section 2.03 or a Letter of Credit request
in accordance with Section 2.17(b), as applicable.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01        Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as to the effectiveness of internal control over financial
reporting with respect to any subsidiary acquired during such fiscal year in
accordance with Regulation S-X under the Exchange Act, as interpreted by the
implementation guidance of the U.S. Securities Exchange Commission) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as approved by such accountants and
disclosed therein), and a schedule eliminating Unrestricted Subsidiaries and
reconciling to the financial statements in reasonable detail, as determined by
the Borrower;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statement of operations as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year and the statements of stockholders’
equity

 

78

--------------------------------------------------------------------------------


 

and cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as approved by such officer and disclosed
therein), subject to normal year-end audit adjustments and the absence of
footnotes, and a schedule eliminating Unrestricted Subsidiaries and reconciling
to the financial statements;

 

(c)           within 90 days after the end of each fiscal year of the Borrower,
forecasts of the cash and cash equivalents and long-term debt line items on the
consolidated balance sheets and forecasts of the statements of operations and
cash flows, in each case of the Borrower and the Restricted Subsidiaries on a
quarterly basis for the then current fiscal year, in each case prepared by
management of Borrower and substantially in the form as the forecasts delivered
by the Borrower to the Lead Arrangers prior to the Closing Date;

 

(d)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10, (iii) stating whether any change in
GAAP or in the application thereof that materially affects such financial
statements has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(iv) setting forth a description of any change in the jurisdiction of
organization of the Borrower or any Material Domestic Subsidiary since the date
of the most recent certificate delivered pursuant to this paragraph (d) (or, in
the case of the first such certificate so delivered, since the Closing Date) and
(v) setting forth a calculation in reasonable detail indicating which Domestic
Subsidiaries are Material Domestic Subsidiaries;

 

(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines and may be limited to accounting matters and disclaim responsibility
for legal interpretations);

 

(f)            promptly following receipt thereof, copies of any documents
described in Section 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower and/or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan
then, upon reasonable request of the Administrative Agent, the Borrower and/or
its ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent (on behalf of each requesting
Lender) promptly after receipt thereof; and

 

(g)           promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial position of
the Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on its own behalf or at the request of
any Lender) may reasonably request.

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail

 

79

--------------------------------------------------------------------------------


 

electronic versions (i.e. soft copies) of such documents.  Information required
to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.  In the event any financial statements delivered under clause (a) or
(b) above shall be restated, the Borrower shall deliver, promptly after such
restated financial statements become available, revised completed certificates
with respect to the periods covered thereby that give effect to such
restatement, signed by a Financial Officer.

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.18 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

SECTION 5.02        Notices of Material Events.  The Borrower will furnish to
the Administrative Agent for delivery to each Lender prompt written notice of
the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Restricted Subsidiary thereof as to which there is a reasonable likelihood of an
adverse determination that would reasonably be expected to result in a Material
Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or its Restricted Subsidiaries in an amount which
would constitute a Material Adverse Effect; and

 

(d)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03        Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except in each case (i) where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or
(ii) as such action is not prohibited under Sections 6.03, 6.04 or 6.05.

 

SECTION 5.04        Payment of Obligations.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 5.05        Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Restricted Subsidiaries to (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain, with financially sound
and reputable insurance companies or in accordance with acceptable self
insurance practices, insurance in such amounts and against such risks as are
customarily maintained by companies of similar size engaged in the same or
similar businesses operating in the same or similar locations, and (c) and use
commercially reasonable efforts to maintain, prosecute and enforce its material
Intellectual Property, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

SECTION 5.06        Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants all at such reasonable
times and as often as reasonably requested, provided that such visits,
inspections, examinations and discussions shall, so long as no Default or Event
of Default has occurred and is continuing, take place no more often than one
time per fiscal year on a date to be determined by, and shall be coordinated by,
the Borrower and the Administrative Agent.

 

SECTION 5.07        Compliance with Laws.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08        Use of Proceeds.  The proceeds of the Loans will be used
only to finance the general corporate purposes of the Borrower and its
Restricted Subsidiaries, including to fund dividends and other distributions to
IAC.

 

SECTION 5.09        Guarantors and Collateral.

 

(a)           On the Closing Date (or such longer period as the Collateral Agent
may agree in its sole discretion) each Restricted Subsidiary (other than an
Excluded Subsidiary) will (A) become a party to the Guarantee Agreement and
(B) become a party to the Pledge Agreement and pledge all of the Equity
Interests of any Restricted Subsidiary (other than Excluded Equity Interests)
directly owned by such Restricted Subsidiary and any other shares, stock
certificates, options, interests or rights of any nature whatsoever in respect
of the Equity Interests of any Restricted Subsidiary (other than Excluded Equity
Interests) that may be issued or granted to, or held by, such Restricted
Subsidiary while this Agreement is in effect; provided that such Restricted
Subsidiary shall not be required to take any action (including entry into any
foreign pledge agreement or similar document) other than those actions expressly
set forth in this clause (B) and deliver to the Collateral Agent any and all
certificates representing such Equity Interests (to the extent certificated),
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank.

 

(b)           With respect to any Person that becomes a Restricted Subsidiary
(other than an Excluded Subsidiary) after the Closing Date, or any Excluded
Subsidiary that ceases to constitute an Excluded Subsidiary after the Closing
Date, the Borrower will, within 30 days thereafter (or such longer period as the
Collateral Agent may agree in its sole discretion) (i) cause such Restricted
Subsidiary to (A) become a party to the Guarantee Agreement, (B) become a party
to the Pledge Agreement or such other Collateral Document as may be reasonably
requested by the Collateral Agent, (C) pledge all of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) directly owned by
such Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect, (D) deliver to the Collateral Agent any and all
certificates representing such Equity Interests (to the extent certificated),
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (E) deliver to the Administrative Agent a certificate of
such Restricted Subsidiary substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described above, which shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

SECTION 5.10        Post-Closing Delivery of Certificated Equity Interests.
Within 30 days of the Closing Date (or such later date as the Administrative
Agent may reasonably agree), to the extent not previously delivered, the
Borrower agrees that it will deliver to the Collateral Agent the certificates
representing the certificated Equity Interests pledged pursuant to the Pledge
Agreement listed on Schedule 5.10, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.11        Further Assurances.  Promptly upon the reasonable request by
the Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, shall cause the Subsidiary Guarantors to (a) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s Equity Interests to the
Liens granted by the Pledge Agreement to the extent required thereunder and
(iii) perfect and maintain the validity, effectiveness and priority of the
Pledge Agreement and any of the Liens created thereunder.

 

SECTION 5.12        Ratings.  The Borrower shall use commercially reasonable
efforts to obtain and to maintain public ratings from Moody’s and Standard &
Poor’s for the Term B-1 Loans; provided, however, that the Borrower shall not be
required to obtain or maintain any specific rating.

 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01        Indebtedness.  The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness incurred under the Loan Documents;

 

(b)           Indebtedness in respect of the Senior Notes and Permitted Ratio
Debt and any Refinancing Indebtedness thereof;

 

(c)           (i) Indebtedness of the Borrower or any other subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets (provided that such
Indebtedness is incurred or assumed prior to or within 90 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets) in an aggregate amount
under this clause (c) not to exceed the greater of $50,000,000 and 2.0% of Total
Assets as of the time of incurrence; provided that (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in pro forma compliance
with Section 6.10 and (ii) any Refinancing Indebtedness thereof;

 

(d)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed the multiple of (x) $50,000,000 and
(y) the sum of 100% plus the percentage (which shall not be less than 0%) by
which Consolidated EBITDA of the Borrower for the most recently ended Test
Period exceeds Consolidated EBITDA of the Borrower for the most recent Test
Period on the Closing Date;

 

(e)           Indebtedness of any Non-Loan Party in an aggregate principal
amount at any time outstanding not to exceed $25,000,000;

 

(f)            Guarantees of any Indebtedness permitted pursuant to this
Section 6.01 and any Refinancing Indebtedness thereof, so long as in the case of
clause (b), the Loans are guaranteed by such Restricted Subsidiary to at least
the same extent and, in the case of any Guarantees of Permitted Unsecured Debt
or the Senior Notes, such Guarantees are by their terms subordinated in right of
payment to the Obligations;

 

82

--------------------------------------------------------------------------------


 

(g)           IAC/Match Intercompany Debt;

 

(h)           (x) Indebtedness of the Borrower owed to any Restricted Subsidiary
or of a Restricted Subsidiary owed to any other Restricted Subsidiary or the
Borrower and (y) guarantees by any Restricted Subsidiary or the Borrower of any
Indebtedness of the Borrower or any other Restricted Subsidiary; provided,
however, that upon any such Indebtedness being owed to any Person other than the
Borrower or a Restricted Subsidiary or any such guarantee being of Indebtedness
of any Person other than the Borrower or a Restricted Subsidiary, as applicable,
the Borrower or such Restricted Subsidiary, as applicable, shall be deemed to
have incurred Indebtedness not permitted by this clause (h);

 

(i)            Indebtedness outstanding on the Closing Date and set forth on
Schedule 6.01 and any Refinancing Indebtedness thereof;

 

(j)            (i) Indebtedness of any Person which becomes a Restricted
Subsidiary after the Closing Date or is merged with or into or consolidated or
amalgamated with the Borrower or any Restricted Subsidiary after the Closing
Date and Indebtedness expressly assumed in connection with the acquisition of an
asset or assets from any other Person; provided that (A) such Indebtedness
existed at the time such Person became a Restricted Subsidiary or of such
merger, consolidation, amalgamation or acquisition and was not created in
anticipation thereof and (B) immediately after such Person becomes a Restricted
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing, and (y) the Borrower shall be in
pro forma compliance with Section 6.10 and (ii) any Refinancing Indebtedness of
such Indebtedness described in clause (i);

 

(k)           Indebtedness constituting Investments not prohibited under
Section 6.11 (other than Section 6.11(g));

 

(l)            Indebtedness in respect of bid, performance, surety bonds or
completion bonds issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business, including guarantees or
obligations of the Borrower or any Restricted Subsidiary with respect to letters
of credit supporting such bid, performance, surety or completion obligations;

 

(m)          Indebtedness owed to any officers or employees of the Borrower or
any Restricted Subsidiary; provided that the aggregate principal amount of all
such Indebtedness shall not exceed $5,000,000 at any time outstanding;

 

(n)           Indebtedness arising or incurred as a result of or from the
adjudication or settlement of any litigation or from any arbitration or
mediation award or settlement, in any case involving the Borrower or any
Restricted Subsidiary, provided that the judgment, award(s) and/or settlements
to which such Indebtedness relates would not constitute an Event of Default
under Section 7.01(j);

 

(o)           indemnification, adjustment of purchase price, deferred purchase
price, contingent consideration or other compensation or similar obligations, in
each case, incurred or assumed in connection with the acquisition or disposition
of any business or assets of the Borrower or any Restricted Subsidiary or Equity
Interests of a Restricted Subsidiary, other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests for the purpose of financing or in contemplation of any such
acquisition; provided that, in the case of a disposition, the maximum aggregate
liability in respect of all such obligations incurred or assumed in connection
with such disposition outstanding under this clause (o) shall at no time exceed
the gross proceeds (including Fair Market Value of noncash proceeds measured at
the time such noncash proceeds are received) actually received by the Borrower
and the Restricted Subsidiaries in connection with such disposition;

 

(p)           unsecured Indebtedness in respect of obligations of the Borrower
or any of its Restricted Subsidiaries to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms (which require that all
such payments be made within 60

 

83

--------------------------------------------------------------------------------


 

days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money;

 

(q)           letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;

 

(r)            Indebtedness arising (A) from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence or
(B) under any customary cash pooling or cash management agreement with a bank or
other financial institution in the ordinary course of business;

 

(s)            Indebtedness representing deferred compensation incurred in the
ordinary course of business;

 

(t)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

(u)           Indebtedness supported by a letter of credit, bank guarantee or
similar instrument, in principal amount not in excess of the stated amount of
such letter of credit, bank guarantee or similar instrument;

 

(v)           the disposition of accounts receivable in connection with
receivables factoring arrangements in the ordinary course of business;

 

(w)          Indebtedness of the Borrower consisting of obligations for the
payment of letters of credit in commitment amounts not to exceed $10,000,000 in
the aggregate at any one time outstanding, excluding any commitment amounts for
letters of credit issued pursuant to Indebtedness incurred under any other
clause of this Section 6.01;

 

(x)           any guarantee by the Borrower or any of its Restricted
Subsidiaries, in the ordinary course of business, of obligations of suppliers,
customers, franchisees and licensees of the Borrower or any of its Restricted
Subsidiaries;

 

(y)           [reserved];

 

(z)           unsecured intercompany Indebtedness owed by a member of the Match
Group to a member of the IAC Group that is by its terms subordinated in right of
payment to the Obligations (the “IAC Subordinated Debt Facility”), so long as,
(I) in respect of each borrowing, on a pro forma basis after giving effect
thereto and the use of proceeds thereof the Consolidated Net Leverage Ratio is
equal to or less than 4.50 to 1.00 (excluding any cash constituting proceeds of
such Indebtedness), (II) no Default or Event of Default shall have occurred and
be continuing or would exist after giving effect thereto, (III) the Borrower
shall be in compliance with Section 6.10 on a pro forma basis after giving
effect to the incurrence of any such borrowing and the use of proceeds thereof,
(IV) such Indebtedness has a scheduled final maturity date of at least 90 days
after the Revolving Termination Date and any then outstanding Incremental
Facility and such indebtedness shall not require any mandatory prepayments other
than in connection with a change of control, (V) such indebtedness (x) shall not
require scheduled amortization payments, (y) shall have no financial maintenance
covenants of a different type than the Financial Covenants, and no financial
maintenance covenants that are more restrictive than the Financial Covenants,
and (z) does not have negative covenants and/or default provisions that are,
taken as a whole, materially more restrictive than those applicable to the
Senior Secured Credit Facilities as determined in good faith by the Borrower,
and (VI) such Indebtedness shall not be guaranteed by any subsidiaries of the
Borrower other than guarantees by the Guarantors that by their terms are
subordinated in right of payment to the obligations under the Senior Secured
Credit Facilities;

 

84

--------------------------------------------------------------------------------

 

(aa)         Indebtedness of Loan Parties in an aggregate principal amount at
any time outstanding not to exceed $25,000,000;

 

(bb)         any Pre-IPO Notes; and

 

(cc)         to the extent constituting Indebtedness, the Match Transactions.

 

Further, for purposes of determining compliance with this Section 6.01 and
Section 6.02, at the option of the Borrower by written notice to the
Administrative Agent, any Indebtedness and/or Lien incurred to finance a Limited
Condition Acquisition permitted hereunder shall be deemed to have been incurred
on the date the definitive acquisition agreement relating to such Limited
Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the Secured Net Leverage Ratio and/or
the Consolidated Net Leverage Ratio shall be tested (x) in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence (but not, for the avoidance of
doubt, for purposes of determining the Applicable Rate or actual compliance with
the Financial Covenants), both (i) on the basis set forth in clause (x) above
and (ii) without giving effect to such acquisition or the incurrence of any such
Indebtedness or Liens or the other transactions in connection therewith.

 

SECTION 6.02        Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Restricted Subsidiary (or any improvements or accession thereto or proceeds
therefrom) existing on the Closing Date and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the Closing Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, as the case may be, and any
Refinancing Indebtedness in respect thereof;

 

(d)           Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 6.01(c); provided that (i) such Liens
are incurred prior to or within 90 days after such acquisition or the completion
of such construction and improvement with the acquisition of such fixed or
capital assets, and (ii) such Liens do not at any time encumber any of its
existing property other than the property financed by such Indebtedness;

 

(e)           deposits, reserves and other Liens securing credit card operations
of the Borrower and its Restricted Subsidiaries;

 

(f)            Liens created by the Collateral Documents or otherwise securing
the Obligations;

 

(g)           Liens on the Collateral securing Permitted Secured Ratio Debt;

 

85

--------------------------------------------------------------------------------


 

(h)           [reserved];

 

(i)            Liens securing Guarantees of Permitted Secured Ratio Debt and
Indebtedness permitted pursuant to Section 6.01(a); provided that, with respect
to any such Liens securing Guarantees of Permitted Secured Ratio Debt an
intercreditor agreement reasonably satisfactory to the Administrative Agent with
respect to such Liens is in effect at such time;

 

(j)            Liens that do not secure Indebtedness and do not interfere with
the material operations of the Borrower and the Restricted Subsidiaries and do
not individually or in the aggregate materially impair the value of the assets
of the Borrower and the Restricted Subsidiaries;

 

(k)           Liens deemed to secure Capital Lease Obligations incurred in
connection with any sale and leaseback transaction permitted by Section 6.08;

 

(l)            licenses, sublicenses, leases or subleases that do not interfere
in any material respect with the business of the Borrower or any Restricted
Subsidiary;

 

(m)          any interest or title of a lessor or sublessor under, and Liens
arising from Uniform Commercial Code financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to,
leases and subleases permitted hereunder;

 

(n)           normal and customary rights of setoff upon deposits of cash or
other Liens originating solely by virtue of any statutory or common law
provision relating to bankers liens, rights of setoff or similar rights in favor
of banks or other depository institutions and not securing any Indebtedness;

 

(o)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(p)           Liens solely on any cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement in respect of any acquisition or other investment by the
Borrower or any Restricted Subsidiary;

 

(q)           Liens on assets of Non-Loan Parties securing Indebtedness
permitted pursuant to Sections 6.01(d) and (e);

 

(r)            any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c),
(d), (g), (i) or (q); provided that with respect to (b), (c) and (d), (x) the
obligations secured thereby shall be limited to the obligations secured by the
Lien so extended, renewed or replaced (and, to the extent provided in such
clauses, extensions, renewals and replacements thereof) and (y) such Lien shall
be limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced;

 

(s)            Liens encumbering deposits made to secure obligations arising
from common law, statutory, regulatory, contractual or warranty requirements of
the Borrower or any Restricted Subsidiary, including rights of offset and
setoff;

 

(t)            Liens securing Hedging Obligations entered into for bona fide
hedging purposes of the Borrower or any Restricted Subsidiary not for the
purpose of speculation;

 

(u)           Liens in favor of a Loan Party;

 

(v)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods and Liens in the ordinary course of business in favor of
issuers of performance and surety bonds or bid bonds or with respect to health,
safety and environmental regulations (other than for borrowed money) or letters
of credit or bank guarantees

 

86

--------------------------------------------------------------------------------


 

issued to support such bonds or requirements pursuant to the request of and for
the account of such Person in the ordinary course of business;

 

(w)          Interests of vendors in inventory arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory;

 

(x)           Liens securing Indebtedness owed by (a) a Restricted Subsidiary to
the Borrower or to any other Restricted Subsidiary that is a Subsidiary
Guarantor or (b) the Borrower to a Subsidiary Guarantor;

 

(y)           Liens securing obligations pursuant to cash management agreements
and treasury transactions; and

 

(z)           Liens arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to the Borrower and its Restricted Subsidiaries in the ordinary
course of trading and on the supplier’s standard or usual terms.

 

provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)).

 

SECTION 6.03        Fundamental Changes.  The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (in one transaction or in a series of related transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

 

(i)            any Person may merge or be consolidated with or into the Borrower
in a transaction in which the Borrower is the continuing or surviving Person;

 

(ii)           any Person (other than the Borrower) may merge or consolidate
with or into any Restricted Subsidiary in a transaction in which the surviving
entity is or becomes a Restricted Subsidiary; provided that, if such Person is a
Subsidiary Guarantor, the surviving entity is the Borrower or is or
substantially concurrently becomes a Subsidiary Guarantor;

 

(iii)          any merger, consolidation, Disposition, liquidation or
dissolution not prohibited by Sections 6.04, 6.05 and 6.11 shall be permitted;

 

(iv)          any Restricted Subsidiary may Dispose of its assets, and the
Borrower or any Restricted Subsidiary may Dispose of any stock of any of its
Restricted Subsidiaries, in each case to the Borrower or to another Restricted
Subsidiary; and

 

(v)           any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.

 

SECTION 6.04        Disposition of Property.  The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, consummate any
Asset Sale unless at the time of such transaction and after giving effect
thereto and to the use of proceeds thereof, (i) no Default shall have occurred
and be continuing and (ii) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value of
the assets sold or otherwise disposed of, and (iii) in the case of an Asset Sale
other than an Asset Swap if after giving pro forma effect to such Asset Sale
(x) prior to the Term B-1 Loan Repayment Date, the Secured Net

 

87

--------------------------------------------------------------------------------


 

Leverage Ratio is greater than 1.50 to 1.00 and (y) on or after the Term B-1
Loan Repayment Date, the Consolidated Net Leverage Ratio is greater than 4.50 to
1.00, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

 

(i)            any liabilities (as reflected in the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet or in the footnotes thereto,
or if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Borrower or
such Restricted Subsidiary other than liabilities that are by their terms
subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(ii)           any securities, notes or other similar obligations received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent so converted) within 180 days following the closing
of such Asset Sale, and

 

(iii)          any Designated Noncash Consideration received by the Borrower or
any Restricted Subsidiary in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $75,000,000 and 3.0% of Total Assets at the time of the receipt
of such Designated Noncash Consideration, with the Fair Market Value of each
item of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value,

 

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

 

SECTION 6.05        Restricted Payments.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

 

(i)            the payment by the Borrower or any Restricted Subsidiary of any
dividend or the consummation of any irrevocable redemption within 60 days after
the date of declaration thereof or giving the notice of the redemption, if on
the date of declaration or notice the payment would have complied with the
provisions of the Indenture (assuming, in the case of redemption, the giving of
the notice would have been deemed to be a Restricted Payment at such time and
such deemed Restricted Payment would have been permitted at such time);

 

(ii)           the Borrower may declare or make a Restricted Payment with
respect to its Equity Interest payable solely in Qualified Equity Interests or
redeem any of its Equity Interests in exchange for, or out of the proceeds of
the substantially concurrent issuance and sale of, Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests;
provided that the issuance of such Equity Interests are not included in any
determination of the Retained Excess Cash Flow Amount;

 

(iii)          repurchase, redemption or other acquisition for value by the
Borrower of, Equity Interests of the Borrower held by officers, directors or
employees or former officers, directors or employees of the Borrower and any
Restricted Subsidiary (or their transferees, estates or beneficiaries under
their estates), upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions shall not exceed $10,000,000 during
any twelve consecutive months (with unused amounts in any period being carried
over to succeeding periods); provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Borrower or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provisions of the Indenture;

 

88

--------------------------------------------------------------------------------


 

(iv)          repurchases of Equity Interests deemed to occur (a) upon the
exercise of stock options, warrants, or similar rights if the Equity Interests
represent all or a portion of the exercise price thereof or (b) in connection
with the satisfaction of any withholding Tax obligations incurred relating to
the vesting or exercise of stock options, warrants, restricted stock units or
similar rights;

 

(v)           any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Qualified Equity Interests issued or sold
to a Restricted Subsidiary of the Borrower or an employee stock ownership plan
or to a trust established by the Borrower or any of its Restricted Subsidiaries
for the benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its stockholders; provided that such
net cash proceeds are not included in any determination of the Retained Excess
Cash Flow Amount;

 

(vi)          payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries that complies with the provisions of Section 6.03;

 

(vii)         any Restricted Subsidiary may declare or make a Restricted Payment
with respect to the Equity Interests of such Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary (and, in the case of a Restricted
Subsidiary that is not a Wholly Owned Subsidiary, to each owner of Equity
Interests of such Restricted Subsidiary such that the Borrower or Restricted
Subsidiary receives at least its pro rata share of such dividend or
distribution);

 

(viii)        Restricted Payments in an aggregate amount not to exceed in any
fiscal year the greater of (x) $50,000,000 and (y) 10.0% of Consolidated EBITDA
for the then most recently ended Test Period less any Investments made under
this clause pursuant to Section 6.11(t); provided that after giving effect
thereto on a pro forma basis (i) no Default shall have occurred and be
continuing and (ii) the Consolidated Net Leverage Ratio is equal to or less than
4.50 to 1.00;

 

(ix)          Restricted Payments up to an aggregate amount not to exceed
$100,000,000 less any Investments made under this clause pursuant to
Section 6.11(t);

 

(x)           Restricted Payments so long as after giving effect thereto on a
pro forma basis, (i)(x) prior to the Term B-1 Loan Repayment Date, the Secured
Net Leverage Ratio is equal to or less than 2.00 to 1.00 and (y) on or after the
Term B-1 Loan Repayment Date, the Consolidated Net Leverage Ratio is equal to or
less than 3.50 to 1.00 and (ii) no Default shall have occurred and be
continuing;

 

(xi)          the Borrower and its Restricted Subsidiaries may make Restricted
Payments to any member of the IAC Group that is a direct or indirect parent of
the Borrower:

 

(A)          the proceeds of which will be used to pay the consolidated,
combined or similar income tax liability of such parent’s income tax group that
is attributable to the income of the Borrower or its subsidiaries; provided that
(x) no such payments with respect to any taxable year shall exceed the amount of
such income tax liability that would have been imposed on the Borrower and/or
the applicable Subsidiaries had such entity(ies) filed on a stand-alone basis
and (y) any such payments attributable to an Unrestricted Subsidiary shall be
limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for such purpose;

 

(B)          the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses, other overhead costs and expenses and fees, in
each case, which are directly attributable to the ownership or operations of the
Borrower and its subsidiaries; or

 

(C)          the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to, and indemnities provided on behalf of, officers
and employees of any direct or

 

89

--------------------------------------------------------------------------------


 

indirect parent of the Borrower to the extent such salaries, bonuses, other
benefits and indemnities are directly attributable to the ownership or operation
of the Borrower and its Restricted Subsidiaries;

 

(xii)         any Junior Debt Restricted Payments; provided that, at the time
of, and after giving effect thereto on a pro forma basis (x) no Default shall
have occurred and be continuing and (y) the Borrower shall be in compliance with
Section 6.10 as of the end of the most recently ended Test Period;

 

(xiii)        Restricted Payments in connection with the Match Transactions; and

 

(xiv)        prior to the Term B-1 Loan Repayment Date, Restricted Payments in
an amount not to exceed the portion of the Retained Excess Cash Flow Amount on
the date of such election that the Borrower elects to apply to this
Section 6.05(xiv) in a written notice of a Responsible Officer thereof, which
notice shall set forth the Retained Excess Cash Flow Amount (and the calculation
thereof in reasonable detail) immediately prior to such election and the amount
thereof elected to be so applied; provided that after giving effect thereto on a
pro forma basis (i) no Default shall have occurred and be continuing and
(ii) the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00.

 

SECTION 6.06        Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions
(including amendments or modifications to prior or existing transactions) with,
any of its Affiliates involving payment or consideration in excess of
$5,000,000, except:

 

(a)           for transactions at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, as determined by the
Borrower;

 

(b)           transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate;

 

(c)           pursuant to, as determined by the Borrower, reasonable director,
officer and employee compensation (including bonuses) and other benefits
(including retirement, health, and stock compensation plans) and indemnification
arrangements and performance of such arrangements;

 

(d)           any Restricted Payment permitted by Section 6.05;

 

(e)           ordinary course overhead arrangements in which any Restricted
Subsidiary or Unrestricted Subsidiary participates;

 

(f)            any Investment permitted by Section 6.11;

 

(g)           (x) any agreement or arrangement in effect on the Closing Date and
any amendment or replacement thereof that is not more disadvantageous to the
Lenders in any material respect than the agreement or arrangement in effect on
the Closing Date; or (y) any transaction pursuant to any agreement or
arrangement referred to in the immediately preceding clause (x).

 

(h)           any transaction with a joint venture or similar entity which would
be subject to this Section 6.06 solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity;

 

(i)            any transaction entered into by a Person prior to the time such
Person becomes a Restricted Subsidiary or is merged or consolidated with or into
the Borrower or a Restricted Subsidiary;

 

90

--------------------------------------------------------------------------------


 

(j)            any transaction with an Affiliate where the only consideration
paid by the Borrower or any Restricted Subsidiary is Qualified Equity Interests;

 

(k)           the issuance or sale of any Qualified Equity Interests;

 

(l)            any issuance of securities, or other payments, awards or grants
in cash, securities or otherwise, in each case pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans in the ordinary
course of business;

 

(m)          any employment agreements entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business and the
transactions pursuant thereto;

 

(n)           transactions between any one or more members of the IAC Group and
any one or more members of the Match Group in connection with the Match
Transactions; and

 

(o)           transactions with an Escrow Borrower, including any Escrow
Assumption and the entrance into any agreements related thereto so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.

 

SECTION 6.07        Changes in Fiscal Periods.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, change its fiscal year to end
on a day other than December 31 or change its method of determining fiscal
quarters.

 

SECTION 6.08        Sales and Leasebacks.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any arrangement with
any Person (other than the Borrower or a Restricted Subsidiary) providing for
the leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease in such arrangement is a capital lease and such capital lease may be
entered into at such time pursuant to Section 6.01 and 6.02 or (ii) the lease in
such arrangement is not a capital lease and the aggregate proceeds from such
arrangement and other such arrangements since the Closing Date do not exceed the
greater of $15,000,000 and 3.0% of Consolidated EBITDA after giving effect
thereto on a pro forma basis for the then most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b).

 

SECTION 6.09        Clauses Restricting Subsidiary Distributions.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) pay dividends or make any other distributions on or in respect of its Equity
Interests held by the Borrower or a Restricted Subsidiary, (b) make loans or
advances or pay any Indebtedness or other obligation owed to the Borrower or any
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
Subsidiary Guarantor, except for such encumbrances or restrictions existing
under or by reason of:

 

(i)            any encumbrances or restrictions existing under this Agreement
and the other Loan Documents;

 

(ii)           encumbrances or restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the capital stock
or assets of such Restricted Subsidiary;

 

(iii)          encumbrances or restrictions under any agreement governing
Capital Lease Obligations secured by Liens permitted by Section 6.02, so long as
such restrictions apply only to the assets subject to such Liens or relating to
such Capital Lease Obligations, as the case may be;

 

91

--------------------------------------------------------------------------------


 

(iv)          encumbrances or restrictions under any agreement listed on
Schedule 6.09 as in effect on the Closing Date;

 

(v)           encumbrances or restrictions under any agreement of any Person
that becomes a Restricted Subsidiary after the Closing Date that existed prior
to the time such Person became a Restricted Subsidiary; provided that such
restrictions are not created in contemplation of or in connection with such
acquisition;

 

(vi)          any other instrument or agreement entered into after the Closing
Date that contains encumbrances and restrictions that, as determined by the
Borrower, will not materially adversely affect the Borrower’s ability to make
payments on the Loans;

 

(vii)         encumbrances or restrictions existing under or by reason of
applicable law, regulation or order;

 

(viii)        non-assignment provisions of any contract or lease entered into in
the ordinary course of business;

 

(ix)          encumbrances or restrictions imposed under any agreement to sell
assets, including Qualified Equity Interests of such Restricted Subsidiary,
permitted under this Agreement to any Person pending the closing of such sale;

 

(x)           encumbrances or restrictions relating to any Lien permitted under
this Agreement imposed by the holder of such Lien that limit the right of the
relevant obligor to transfer assets that are subject to such Lien;

 

(xi)          encumbrances or restrictions relating to any Lien on any asset or
property at the time of acquisition of such asset or property by the Borrower or
any Restricted Subsidiary;

 

(xii)         customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements,
shareholder agreements and other similar agreements that restrict the transfer
of ownership interests in such partnership, limited liability company, joint
venture, corporation or similar Person;

 

(xiii)        encumbrances or restrictions on cash or other deposits or net
worth imposed by suppliers, customers or landlords under contracts entered into
in the ordinary course of business;

 

(xiv)        Indebtedness incurred in compliance with Section 6.01(c) that
imposes restrictions of the nature described in clause (c) above on the assets
acquired;

 

(xv)         with respect to clause (c) only, any encumbrance or restriction
consisting of customary nonassignment provisions in leases governing leasehold
interests, licenses, joint venture agreements and agreements similar to any of
the foregoing to the extent such provisions restrict the transfer of the
property subject to such leases, licenses, joint venture agreements or similar
agreements;

 

(xvi)        with respect to clause (c) only, any encumbrance or restriction
contained in security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such security agreements or mortgages;

 

(xvii)       any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, agreements, instruments or
obligations referred to in this Section 6.09; provided that, as determined by
the Borrower, such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings (a) are not materially
more restrictive with respect to such encumbrances and restrictions than those
prior to such amendments, modifications, restatements, renewals, increases,

 

92

--------------------------------------------------------------------------------


 

supplements, refundings, replacements or refinancings or (b) will not materially
adversely affect the Borrower’s ability to make payments on the Loans;

 

(xviii)      encumbrances or restrictions imposed by the Senior Notes; and

 

(xix)        encumbrances or restrictions imposed on any member of the Match
Group in connection with the Match Transactions.

 

SECTION 6.10        Consolidated Net Leverage Ratio; Interest Coverage Ratio. 
For so long as Revolving Commitments,  Revolving Loans or LC Exposure remain
outstanding, with respect to the Revolving Facility only, the Borrower will not
permit the Consolidated Net Leverage Ratio as of the last day of any Test Period
to be more than 5.00 to 1.00.  For so long as Revolving Commitments,  Revolving
Loans or LC Exposure remain outstanding, with respect to the Revolving Facility
only, the Borrower will not permit the Interest Coverage Ratio as of the last
day of any Test Period to be less than 2.50 to 1.00

 

SECTION 6.11        Investments.  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, make any advance, loan, extension of credit
(by way of Guarantee or otherwise) or capital contribution to, or purchase any
Equity Interests, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or incur any Unrestricted Subsidiary
Support Obligations with respect to, any other Person (all of the foregoing,
“Investments”) except:

 

(a)           extensions of trade credit and credit to customers in the ordinary
course of business;

 

(b)           Investments in cash and Cash Equivalents and Investments that were
Cash Equivalents when made;

 

(c)           loans and advances to directors, employees and officers of the
Borrower or any Restricted Subsidiary in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
principal amount for the Borrower and its Restricted Subsidiaries not to exceed
$10,000,000 at any one time outstanding;

 

(d)           Investments made by the Borrower or any Restricted Subsidiary in
the Borrower or any Restricted Subsidiary;

 

(e)           Investments (other than Investments directly or indirectly in
Unrestricted Subsidiaries) made at any time if, after giving pro forma effect
thereto, (i) the Consolidated Net Leverage Ratio is equal to or less than 4.50
to 1.00 and (ii) no Default shall have occurred and be continuing;

 

(f)            any Investment existing on, or made pursuant to binding
commitments existing on, the Closing Date and disclosed to the Lenders in
writing on the Closing Date;

 

(g)           Investments not prohibited by Section 6.05;

 

(h)           Investments in Unrestricted Subsidiaries in an aggregate amount
not to exceed (x) prior to the Term B-1 Loan Repayment Date, $50,000,000 and
(y) on or after the Term B-1 Loan Repayment Date, $150,000,000, in each case, in
any fiscal year (with unused amounts in any fiscal year being carried over to
succeeding fiscal years up to an aggregate amount not to exceed (i) prior to the
Term B-1 Loan Repayment Date, $150,000,000 and (ii) on or after the Term B-1
Loan Repayment Date, $450,000,000, in each case, in any one fiscal year),
determined net of any cash recoveries actually received in respect of such
Investments (it being understood that, if an Unrestricted Subsidiary becomes a
Restricted Subsidiary, there will be deemed to have occurred a cash recovery of
all Investments made in such subsidiary on or after the Closing Date); provided
that after giving pro forma effect to each such Investment, no Default shall
have occurred and be continuing;

 

(i)            Guarantees not prohibited by Section 6.01;

 

93

--------------------------------------------------------------------------------

 

(j)            Investments to the extent that payment for such Investments is
made with Qualified Equity Interests of the Borrower; provided that the issuance
of such Equity Interests are not included in any determination of the Retained
Excess Cash Flow Amount;

 

(k)           accounts, chattel paper and notes receivable arising from the sale
or lease of goods or the performance of services in the ordinary course of
business;

 

(l)            Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, suppliers and customers arising in the
ordinary course of business;

 

(m)          Investments, including in joint ventures of the Borrower or any
Restricted Subsidiary, in an amount not to exceed at any one time outstanding
the greater of $50,000,000 or 2.00% of Total Assets;

 

(n)           Investments arising out of the receipt by the Borrower or a
Restricted Subsidiary of noncash consideration for the sale of assets permitted
under Section 6.04;

 

(o)           Guarantees by the Borrower or any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by the Borrower
or Restricted Subsidiary in the ordinary course of business;

 

(p)           lease, utility and other similar deposits in the ordinary course
of business;

 

(q)           to the extent constituting Investments, the Match Transactions;

 

(r)            Investments by the Borrower and its Restricted Subsidiaries in
any Escrow Borrower for purposes of funding original issue discount, upfront
fees, redemption or repayment premium and interest with respect to any Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans, in each case, to the
extent such Escrow Permitted Ratio Debt and/or such Escrow Incremental Term
Loans are incurred in connection with the Match Transactions; provided that
after giving pro forma effect to such Investment, no Default shall have occurred
and be continuing;

 

(s)            prior to the Term B-1 Loan Repayment Date, Investments in an
amount not to exceed the portion of the Retained Excess Cash Flow Amount on the
date of such election that the Borrower elects to apply to this
Section 6.11(s) in a written notice of a Responsible Officer thereof, which
notice shall set forth the Retained Excess Cash Flow Amount (and the calculation
thereof in reasonable detail) immediately prior to such election and the amount
thereof elected to be so applied; provided that after giving effect thereto on a
pro forma basis (i) no Default shall have occurred and be continuing and
(ii) the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00;
and

 

(t)            prior to the Term B-1 Loan Repayment Date, Investments by the
Borrower and its Restricted Subsidiaries, if the Borrower or any Restricted
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.05(viii), (ix) or (x) in such amount; provided that the amount of any
such Investment shall be deemed to be a Restricted Payment under the applicable
clause for all purposes under this Agreement).

 

SECTION 6.12        Activities of Match Group, Inc.Match Group, Inc. (i) shall
not engage in any material operational activity other than (1) the ownership of
Equity Interests in its subsidiaries or entities that become its subsidiaries
(or, indirectly through its subsidiaries, other Equity Interests in accordance
with clause (ii) below) and activities incidental thereto, including making
Investments in its subsidiaries or entities that become its subsidiaries and
owing Indebtedness to its subsidiaries, (2) activities in connection with the
Transactions and the Match Transactions, (3) corporate maintenance activities
and incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes, (4) the performance of its obligations and rights under and in
connection with the Loan Documents and Transactions, any documentation governing
any Indebtedness or Guarantee and the other agreements contemplated hereby,
(5) providing indemnification

 

94

--------------------------------------------------------------------------------


 

to officers, employees and members of the Board of Directors of the Borrower and
boards of directors and officers and employees of its subsidiaries, (6) the
performing of activities in preparation for and consummating any public offering
of its common stock or any other issuance or sale of its Equity Interests,
(7) activities that arise as a result of its status as a public company and a
SEC registrant, (8) repurchases of Indebtedness through open market purchases or
Dutch Auctions permitted under this Agreement and (9) activities otherwise
permitted pursuant to this Section 6.12, (ii) shall not own or acquire any
material assets (other than Equity Interests of its subsidiaries, Indebtedness
through open market purchases or Dutch Auctions permitted hereunder and cash and
Cash Equivalents), (iii) may engage in financing activities, including the
incurrence of Indebtedness, issuance of equity, payment of Restricted Payments,
contribution to the capital of its subsidiaries and guarantee the obligations of
its subsidiaries in each case as otherwise not prohibited hereunder, (iv) may
participate in tax, accounting and other administrative matters as a member of
the Match Group and as a subsidiary of IAC, (v) may engage in any activities
required by law, rule or regulation (or any activities in connection with, or
that arise as part of, any litigation) and (vi) may engage in activities
incidental or reasonably related to the foregoing.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01        Events of Default.  If any of the following events (“Events
of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in this Agreement or any other Loan
Document or any amendment, modification or waiver in respect thereof, or in any
certificate furnished pursuant to this Agreement or any other Loan Document or
any amendment, modification or waiver in respect thereof, shall prove to have
been incorrect in any material respect when made or deemed made;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI; provided that unless any
Incremental Term Facility expressly provides otherwise, the Borrower’s failure
to perform or observe the covenants set forth in Section 6.10 shall not
constitute an Event of Default for purposes of any Term Facilities unless and
until the Required Revolving Lenders have actually declared all such obligations
to be immediately due and payable in accordance with the Loan Documents and such
declaration has not been rescinded on or before the date on which the Lenders in
respect of the Incremental Term Facilities declare an Event of Default in
connection therewith (the “Term Loan Standstill Period”);

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party (other than those specified in clause (a), (b), (c) or
(d) of this Section 7.01), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

 

(f)            the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after any applicable grace period therefor;

 

95

--------------------------------------------------------------------------------


 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not adequately covered by
insurance) shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed;

 

(k)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(l)            at any time, the Pledge Agreement shall cease, for any reason, to
be in full force and effect, or any Loan Party shall so assert in writing, or
any material Lien created by the Pledge Agreement shall cease to be enforceable
and of the same effect and priority purported to be created thereby (except, in
each case, as permitted under the Loan Documents);

 

(m)          this Agreement or the Guarantee Agreement shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert in
writing, except as permitted under the Loan Documents; or

 

(n)           Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, unless any Incremental Term Facility
provides otherwise, to the extent such Event of Default solely comprises an
Event of Default arising from the Borrower’s failure to perform or observe the
covenants set forth in Section 6.10, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Lenders only, and in
such case only with respect to the Revolving Commitments, Revolving Loans and
any Letters of Credit) shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued

 

96

--------------------------------------------------------------------------------


 

hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind (other than notice from the
Administrative Agent), all of which are hereby waived by the Borrower and
(iii) require all outstanding Letters of Credit to be cash collateralized in
accordance with Section 2.17(k); and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Section 7.01, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01        Appointment and Authorization.  Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

SECTION 8.02        Administrative Agent and Affiliates.  The bank serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Restricted Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

 

SECTION 8.03        Action by Administrative Agent.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and the other Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.03), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03) or otherwise, in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Loan Document, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 8.04        Consultation with Experts.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected

 

97

--------------------------------------------------------------------------------


 

by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05        Delegation of Duties.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

SECTION 8.06        Successor Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

SECTION 8.07        Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 8.08        Lead Arrangers; Syndication Agent; Co-Documentation Agents. 
Notwithstanding anything to the contrary herein, none of the Lead Arrangers, the
Syndication Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuing Bank.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lead Arrangers, the Syndication Agent
or the Co-Documentation Agents in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking any action hereunder or
thereunder.

 

SECTION 8.09        Tax Indemnification by the Lenders.  To the extent required
by any applicable Requirements of Law, the Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.14,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender

 

98

--------------------------------------------------------------------------------


 

hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.09.  The agreements in this Section 8.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01        Notices.

 

(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy)
(unless otherwise specifically permitted in this Agreement), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy or telephone notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:

Match Group, Inc.

 

555 West 18th Street

 

New York, NY 10011

 

Chief Financial Officer

 

Telephone: (212) 314-7210

 

Fax: (212) 632-9529

 

 

With a copy to:

Match Group, Inc.

 

555 West 18th Street

 

New York, NY 10011

 

General Counsel

 

Telephone: (212) 314-7376

 

Fax: (212) 632-9551

 

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

500 Stanton Christiana Road

 

Ops Building 2, 3rd Floor

 

Newark, DE 19713-2107

 

Christopher Jackson

 

Telephone: (302) 634-1198

 

Fax: (302) 634-1417

 

 

 

and

 

 

 

J.P. Morgan Europe Limited

 

Loans Agency, 6th floor

 

25 Bank Street, Canary Wharf

 

London E145JP

 

United Kingdom

 

Attention: Loans Agency

 

Telephone: +44 20 7134 8188

 

Fax: +44 20 7777 2360

 

99

--------------------------------------------------------------------------------


 

With a copy to:

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue, 24th Floor

 

New York, New York 10179

 

Attention: Donatus Anusionwu

 

Telephone: (212) 622-0531

 

Fax: (212) 270-5127

 

(b)           Notices, financial statements and similar deliveries and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent (including by posting on IntraLinks); provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

SECTION 9.02        Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended, amended and restated or modified except as provided in Sections 2.02,
2.19 and 2.20 or pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest),
(iv) change Section 2.15 in a manner that would alter the pro rata distribution
or sharing of payments required thereby or any provision requiring the pro rata
funding of Loans, without the written consent of each Lender, (v) except as
provided in Section 9.16, release all or substantially all of the Collateral
securing the Obligations or all or substantially all of the value of the
Guarantees provided by the Guarantors taken as a whole without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders,” “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided that
such provisions may be amended or amended and restated pursuant to the
establishment of Incremental Term Loans pursuant to Section 2.02 in order to
restrict affiliated lenders and other persons from being included in such
definitions or (vii) change the definition of “Alternative Currency,” without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

 

(c)           Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made (including by amendment and
restatement) with the consent of the Borrower and the Administrative

 

100

--------------------------------------------------------------------------------


 

Agent (but without the consent of any Lender) to the extent necessary (A) to
effectuate any Incremental Facilities, Replacement Revolving Facility
Commitments, Replacement Revolving Loans, Extended Revolving Commitments and
Extended Revolving Loans in a manner consistent with Sections 2.02, 2.19 and
2.20 and as may be necessary to establish such Incremental Facilities, Extended
Revolving Commitments, Term Loans, Replacement Revolving Facility Commitments,
Replacement Revolving Loans or Extended Revolving Loans as a separate Class or
tranche from any existing Term Loans, Revolving Commitments or Revolving Loans,
as applicable, and, in the case of Extended Term Loans, to reduce the
amortization schedule of the related existing Class of Term Loans
proportionately or (B) to cure any ambiguity, omission, error, defect or
inconsistency and, in each case under this clause (B), such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof.

 

(d)           Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, unless otherwise set forth in any Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment with respect
to the Class of Loans and Commitments established thereby, only the consent of
the Required Revolving Lenders shall be necessary to (1) waive or consent to a
waiver of an Event of Default under Section 7.01(d) (solely with respect to
Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).

 

SECTION 9.03        Waivers; Amendments to Other Loan Documents.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under the Guarantee Agreement or the Pledge
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders under the Guarantee Agreement and the
Pledge Agreement are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of the Guarantee
Agreement or the Pledge Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

(b)           Neither the Guarantee Agreement, the Pledge Agreement nor any
provision thereof may be waived, amended. amended and restated or modified
except pursuant to an agreement or agreements in writing entered into by each
affected Loan Party and, except as provided in Section 2.02, 2.19, 2.20, 9.02 or
in the case of amendments to the Pledge Agreement described in
Section 7.1(b) thereof, the Required Lenders or by the affected Loan Party and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) release all or substantially all of the Collateral
(except as provided in Section 9.16), (ii) modify the “waterfall” provisions set
forth in Section 5.3 of the Pledge Agreement, (iii) release all or substantially
all of the Material Domestic Subsidiaries as Subsidiary Guarantors (except as
provided in Section 9.16) or (iv) change any of the provisions of this Section,
in each case without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Collateral Agent under the Guarantee Agreement or the Pledge Agreement
without the prior written consent of the Collateral Agent.

 

(c)           Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, and to give effect to any intercreditor agreement reasonably
satisfactory to the Administrative Agent associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

 

101

--------------------------------------------------------------------------------


 

SECTION 9.04        Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Lead Arrangers and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Lead Arrangers, in connection with the
syndication of the Revolving Facility and the preparation, execution, delivery
and administration of this Agreement or any other Loan Document or any
amendments, modifications or waivers of the provisions hereof or thereof and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Lenders, including the fees, charges and disbursements of one firm of
counsel for the Administrative Agent and the Lenders taken as a whole (and in
the case of an actual or perceived conflict of interest, one additional counsel
to all such affected Persons, taken as a whole), and to the extent required, one
firm of local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and one firm of regulatory
counsel, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including their
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented or invoiced
out-of-pocket fees, expenses, disbursements and other charges of one firm of
counsel for all Indemnitees, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
notifies the Borrower of any existence of such conflict and in connection with
the investigating or defending any of the foregoing has retained its own
counsel, of another firm of counsel for such affected Indemnitee), and to the
extent required, one firm or local counsel in each relevant jurisdiction) and
one firm of regulatory counsel of any such Indemnitee, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties to this Agreement or any other
Loan Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee
(or that of any of its respective subsidiaries or any of their respective
officers, directors, employees or members), (ii) are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from a material breach of this Agreement by such Indemnitee or (iii) do not
involve or arise from an act or omission by the Borrower or its subsidiaries or
any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against any Agent or
any Lead Arranger in its capacity as such or in its fulfilling such role).  Each
Indemnitee shall give prompt notice to the Borrower of any claim that may give
rise to a claim against the Borrower hereunder and shall consult with the
Borrower in the conduct of such Indemnitee’s legal defense of such claim;
provided, however, than an Indemnitee’s failure to give such prompt notice to
the Borrower or to seek such consultation with the Borrower shall not constitute
a defense to any claim for indemnification by such Indemnitee unless, and only
to the extent that, such failure materially prejudices the Borrower.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Total Percentage (determined as of the time that the applicable
unreimbursed expense or

 

102

--------------------------------------------------------------------------------


 

indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(d)           To the extent permitted by applicable law, the parties shall not
assert, and each hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that
nothing in this clause (d) is intended to relieve the Borrower of any obligation
it may otherwise have to indemnify any Indemnitee against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

(e)           All amounts due under this Section shall be payable within ten
(10) Business Days after written demand therefor.

 

SECTION 9.05        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“assignee” or “assignees”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitments and the Loans at the time owing to it)
with the prior written consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld or
delayed, except for any bona fide competitors of the Borrower and its
subsidiaries); provided that no consent of the Borrower shall be required for an
assignment (i) of a Term Loan Commitment or a Term Loan to a Lender, an
Affiliate of a Lender, an Approved Fund, (ii) of a Revolving Commitment or
Revolving Loans to a Revolving Lender, an Affiliate of a Revolving Lender or
Approved Fund with respect to a Revolving Lender or (iii) if an Event of Default
has occurred and is continuing, any other assignee (except for any bona fide
competitor of the Borrower and its subsidiaries);provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice of the proposed assignment;

 

(B)          the Administrative Agent (such consent not to be unreasonably
withheld), provided that no consent of the Administrative Agent shall be
required for an assignment of any Revolving Commitment or Loan to an assignee
that is a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)          each Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or in the case of a Loan in an

 

103

--------------------------------------------------------------------------------

 

Alternative Currency, an appropriate corresponding amount as shall be consented
to by the Administrative Agent (such consent not be unreasonable withheld)),
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Revolving Commitments or Revolving Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee is hereby waived for any assignment to
which J.P. Morgan Chase Bank, N.A. or any of its Affiliates is a party);

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)           on the date of such assignment, the assignee of a Revolving
Commitment must be able to fund Revolving Loans in all Alternative Currencies;
and

 

(F)           the assignee shall not be (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries except in accordance with Section 2.21 and
clause (e) below or (ii) a natural Person.

 

For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.04).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be null and void.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
related interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
with respect to a permitted assignment executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section (unless waived), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

104

--------------------------------------------------------------------------------


 

(c)           (i)Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks, institutions or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) or the first proviso to Section 9.03(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 (subject to the requirements and limitations of such Sections; provided
that any documentation required to be provided pursuant to Section 2.14(e) shall
be provided solely to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and related interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding or other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and the parties hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank that
governs or regulates the activities of such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)           Any Lender may, at any time, assign all or a portion of its rights
and obligations with respect to Loans to an Affiliated Lender, subject to the
following limitations:

 

(i)            notwithstanding anything herein or in any of the other Loan
Documents to the contrary, with respect to any acquisition of Loans, (1) under
no circumstances, whether or not any Loan Party is subject to a bankruptcy or
other insolvency proceeding, shall such Affiliated Lender be permitted to
exercise any voting rights or any right to direct the Administrative Agent or
the Collateral Agent to undertake any action (or refrain from taking any action)
with respect to any Loans and any Loans that are assigned to such Affiliated
Lender shall have no voting rights or any right to direct the Administrative
Agent or the Collateral Agent to undertake any action (or refrain from taking
any action) under this Agreement and the other Loan Documents (and shall not
object to any actions taken by the non-Affiliated Lenders, Administrative Agent
or Collateral Agent in a bankruptcy or insolvency proceeding) and will be deemed
to have voted in the same proportion as non-Affiliated Lenders voting on such
matter, unless the action or vote in question adversely affects such Affiliated
Lender (solely in its capacity as a Lender) in any material respect as compared
to the other Lenders, (2) such Affiliated Lender shall not receive information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in

 

105

--------------------------------------------------------------------------------


 

meetings attended solely by Lenders and the Administrative Agent and their
advisors and (3) the Affiliated Lender must provide a representation and
warranty that it is not in possession of any material non-public information
with respect to the Loan Parties or their subsidiaries, or with respect to the
Loans or the securities of any such person, that (A) has not been previously
disclosed in writing to the assigning Lender or the Lenders generally (other
than because such Lender does not wish to receive such material non-public
information) prior to such time and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, the assigning Lender’s
decision to make such assignment;

 

(ii)           at the time any Affiliated Lender is making purchases of Loans it
shall enter into an Affiliated Lender Assignment and Assumption;

 

(iii)          at the time of such assignment, no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

 

(iv)          each Affiliated Lender agrees to waive any right to bring any
action in connection with the Loans against the Administrative Agent and
Collateral Agent, in their capacities as such;

 

(v)           Affiliated Lenders may not hold more than 25% of the total amount
of Loans and Commitments of any Class hereunder.

 

SECTION 9.06        Survival.  All covenants, agreements, representations and
warranties made by any Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments, any assignment of rights by or replacement of
a Lender or the termination of this Agreement or any provision hereof.

 

SECTION 9.07        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arranger constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective as provided in
Section 4.01, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.08        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.09        Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement

 

106

--------------------------------------------------------------------------------


 

held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured. 
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.  Each
Lender agrees to notify the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 9.10        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the law of the State of New York.

 

(b)           The Borrower and each other Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Borrower or any other Loan Party or
their respective properties in the courts of any jurisdiction.

 

(c)           The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.11        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

107

--------------------------------------------------------------------------------


 

SECTION 9.13        Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents. 
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or its Affiliates.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would reasonably accord to its own confidential
information.

 

Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 9.14        Judgment Currency.  If, for the purposes of obtaining
judgment or filing a claim in any court, it is necessary to convert a sum due
hereunder or claim in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative

 

108

--------------------------------------------------------------------------------


 

Agent in such currency, the Administrative Agent agrees to return the amount of
any excess to the Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

SECTION 9.15        USA PATRIOT Act.  Each Lender subject to the Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is hereby required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

SECTION 9.16        Collateral and Guarantee Matters.

 

(a)           The Lenders irrevocably authorize the Administrative Agent to
enter into any customary intercreditor agreement or arrangement in form and
substance reasonably satisfactory to the Administrative Agent with the holders
of any Permitted Secured Ratio Debt (or any agent thereof) permitted under this
Agreement that in the good faith determination of the Administrative Agent is
necessary to effectuate the incurrence of such Indebtedness.

 

(b)           Any Lien on any property granted to or held by the Administrative
Agent under any Loan Document shall automatically be released (i) upon all of
the Obligations (other than (x) (A) Cash Management Obligations and
(B) Obligations under Specified Swap Agreements not yet due and payable, and
(y) contingent obligations not yet accrued and payable) having been paid in
full, all Letters of Credit having been cash collateralized or otherwise
back-stopped (including by “grandfathering” into any future credit facilities),
in each case, on terms reasonably satisfactory to the relevant Issuing Bank in
its sole discretion, or having expired or having been terminated, and the Total
Revolving Commitments having expired or having been terminated, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition not prohibited hereunder or under any other Loan Document to any
Person other than a Loan Party, (iii) subject to Section 9.02, if approved,
authorized or ratified in writing by the Required Lenders, (iv) owned by a
Subsidiary Guarantor upon (or substantially simultaneously with) release of such
Subsidiary Guarantor from its obligations under its Guarantee Agreement pursuant
to clause (c) below, or (v) as expressly provided in the Collateral Documents.

 

(c)           Any Subsidiary Guarantor shall automatically be released from its
obligations under the Guarantee Agreement (A) in the event of dissolution of
such Person, (B) if such Person is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (C) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (D) as otherwise
expressly provided in the Guarantee Agreement; provided that no such release
shall occur with respect to an entity that ceases to be a Restricted Subsidiary
if such Subsidiary Guarantor continues to be a guarantor in respect of any
Permitted Ratio Debt unless and until such guarantor is (or is being
substantially simultaneously) released from its guarantee with respect to such
Permitted Ratio Debt.

 

(d)           Each IAC Guarantor has been automatically be released from its
obligations under the Guarantee Agreement and was automatically released upon
receipt of an Officer’s Certificate of the Borrower on the Separation Date
stating that the Borrower will be designated as unrestricted subsidiary under
the IAC Credit Agreement and IAC Senior Notes, as applicable, on such date.

 

(e)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, release any Subsidiary
Guarantor from its obligations under the Guarantee Agreement, or enter into an
intercreditor agreement pursuant to this Section 9.16.  In each case as
specified in this Section 9.16, the Administrative Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.16.

 

SECTION 9.17        No Advisory or Fiduciary Relationship.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees for itself and on behalf of the Loan Parties that (i)

 

109

--------------------------------------------------------------------------------


 

the Revolving Facility provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Agent Parties and the Lenders, on the other hand, and the Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

 

SECTION 9.18     Platform; Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or their respective Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Lead Arrangers, the Issuing Bank
and the Lenders to treat such Borrower Materials as solely containing
information that is either (A) publicly available information or (B) not
material (although it may be sensitive and proprietary) with respect to the
Borrower or the Subsidiaries or any of their respective securities for purposes
of United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.13, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

110

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of October 7, 2015, (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among The Match Group. Inc., (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and the other
parties thereto.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the
Assignee, without recourse to the Assignor, and the Assignee hereby irrevocably
purchases and assumes from such Assignor, without recourse to the Assignor, as
of the Effective Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”), in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim and (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its Affiliates or any other obligor or the performance or
observance by the Borrower, any of its Affiliates or any other obligor of any of
their respective obligations under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto.

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 3.04 and 5.01 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption;
(c) agrees that it will, independently and without reliance upon the Assignor,
the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (d) represents and warrants
that it is not an Affiliated Lender; and (f) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed

 

A-12

--------------------------------------------------------------------------------


 

by it as a Lender including, it if is organized under the laws of a jurisdiction
outside the United States, its obligation pursuant to Section 2.14(e) of the
Credit Agreement.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of each
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date or accrue subsequent to the Effective Date.  The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
Assignment and Assumption directly between themselves.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions hereof and (b) the Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (but shall continue to
be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.04).

 

7.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-13

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of October 7, 2015,
among The Match Group, Inc. (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, as Administrative Agent,
and the other parties thereto

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

Credit Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

 

 

$

 

 

.

%

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

[Consented to and](1) Accepted for recordation in the Register:

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Signature block to be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement

 

A-14

--------------------------------------------------------------------------------


 

[Consented to:](2)

 

JPMorgan Chase Bank, N.A., as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[   ], as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[Consented to:](3)

 

The Match Group, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Consent of the Issuing Banks shall not be required for an assignment of all
or any portion of a Term Loan

 

(3)  Signature block to be added only if the consent of the Borrower is required
by the terms of the Credit Agreement

 

A-15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of  October 7, 2015, (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among The Match Group. Inc., (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and the other
parties thereto.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the
Assignee, without recourse to the Assignor, and the Assignee hereby irrevocably
purchases and assumes from such Assignor, without recourse to the Assignor, as
of the Effective Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”), in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim and (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its Affiliates or any other obligor or the performance or
observance by the Borrower, any of its Affiliates or any other obligor of any of
their respective obligations under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto.

 

3.             The Assignee (a) represents and warrants that it is an Affiliated
Lender and it is legally authorized to enter into this Affiliated Lender
Assignment and Assumption; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 3.04 and 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Affiliated Lender Assignment and Assumption;
(c) agrees that it will, independently and without reliance upon the Assignor,
the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) represents and warrants
that after giving pro forma effect to this Affiliated Lender Assignment and
Assumption, Affiliated Lenders in the aggregate will not in excess of 25% of the
Loans or

 

B-1

--------------------------------------------------------------------------------


 

Commitments of any Class outstanding under the Credit Agreement; (f) represents
and warrants that it is not in possession of any material non-public information
with respect to the Loan Parties or their subsidiaries, or with respect to the
Loans or the securities of any such person, that (i) has not been previously
disclosed in writing to the Assignor or the Lenders generally (other than
because such Lender does not wish to receive such material non-public
information) prior to the effective date hereof and (ii) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
Assignor’s decision to make this assignment; (g) agrees to waive any right it
may have to bring any action in connection with Assigned Interest against the
Administrative Agent in its capacity as such; and (h) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as an Affiliated Lender including, it if is
organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.14(e) of the Credit Agreement.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Affiliated Lender Assignment and
Assumption, it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of each
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date or accrue subsequent to the Effective Date.  The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
Affiliated Lender Assignment and Assumption directly between themselves.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Affiliated
Lender Assignment and Assumption, have the rights and obligations of an
Affiliated Lender thereunder and shall be bound by the provisions hereof and
(b) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Credit Agreement (but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.04).

 

7.             This Affiliated Lender Assignment and Assumption shall be
governed by and construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Affiliated Lender
Assignment and Assumption to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

B-2

--------------------------------------------------------------------------------


 

Schedule 1
to Affiliated Lender Assignment and Assumption with respect to
the Credit Agreement, dated as of October 7, 2015,
among The Match Group, Inc. (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, as Administrative Agent,
and the other parties thereto

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

Credit Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

 

 

$

 

 

.

%

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

[Consented to and](4) Accepted for recordation in the Register:

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  Signature block to be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement

 

B-2

--------------------------------------------------------------------------------


 

[Consented to:](5)

 

JPMorgan Chase Bank, N.A., as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[   ], as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[Consented to:](6)

 

The Match Group, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)  Consent of the Issuing Banks shall not be required for an assignment of all
or any portion of a Term Loan

 

(6)  Signature block to be added only if the consent of the Borrower is required
by the terms of the Credit Agreement

 

B-2

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS
FOR AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Affiliated Lender Assignment and Assumption and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become an Affiliated Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as
an Affiliated Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of an Affiliated Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Affiliated Lender
Assignment and Assumption and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is a Non-Debt Fund
Affiliate, as such term is defined in the Credit Agreement, (vi) after giving
pro forma effect to this Affiliated Lender Assignment and Assumption, Non-Debt
Fund Affiliates in the aggregate will not own in excess of 25% of the Term Loans
of any Class outstanding under the Credit Agreement, (vii) if it is a Foreign
Lender, attached to this Affiliated Lender Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as an
Affiliated Lender and (viii) it is not in possession of any material non-public
information with respect to the Loan Parties or their subsidiaries, or with
respect to the Loans or the securities of any such person, that (A) has not been
previously disclosed in writing to the assigning Lender or the Lenders generally
(other than because such Lender does not wish to receive such material
non-public information) prior to such time and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, the assigning
Lender’s decision to make such assignment.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other

 

B-1

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions.  This Affiliated Lender Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Affiliated
Lender Assignment and Assumption may be executed in any number of counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Affiliated Lender Assignment and Assumption by telecopy or other electronic
transmission (such as a .pdf) shall be as effective as delivery of a manually
executed counterpart of this Affiliated Lender Assignment and Assumption.  This
Affiliated Lender Assignment and Assumption shall be construed in accordance
with and governed by the law of the State of New York.

 

B-2

--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

GUARANTEE AGREEMENT

 

made by

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

Dated as of [           ], 2015

 

 

C-1

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of [     ], 2015, made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Guarantors”; provided that no Excluded Subsidiary shall be
required to be a party hereto), in favor of JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties in connection with the Credit Agreement, dated as of October 7, 2015 (as
amended, amended and restated, supplemented or otherwise modified, refinanced or
replaced from time to time, the “Credit Agreement”), among The Match Group, Inc.
(the “Borrower”), the banks and other financial institutions or entities parties
thereto as “Lenders” (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and certain
other parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the making or maintaining of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties.

 

NOW, THEREFORE in consideration of the premises and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective Loans to, the Issuing Banks to issue Letters of
Credit for the account of, Cash Management Banks to provide Cash Management
Services for, certain counterparties to enter into Specified Swap Agreements
with, the Borrower or any Guarantor, as applicable, each Guarantor hereby agrees
with the Collateral Agent, for the ratable benefit of the Secured Parties, as
follows:

 

SECTION 1.  DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Guarantee Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Funding Office”:  the office of the Collateral Agent specified in Section 4.2
or such other office as may be specified from time to time by the Collateral
Agent as its funding office by written notice to the Borrower and the Lenders.

 

“Termination Date”: the date when all Obligations (other than (x) (i) Cash
Management Obligations and (ii) Obligations under Specified Swap Agreements not
yet due and payable, and (y) contingent obligations not yet accrued and payable)
having been paid in full, all Letters of Credit having been cash collateralized
or otherwise back-stopped (including by “grandfathering” into any future credit
facilities)

 

C-2

--------------------------------------------------------------------------------


 

on terms reasonably satisfactory to the relevant Issuing Bank in its sole
discretion, or having expired or having terminated, and the Total Revolving
Commitments having expired or having been terminated.

 

1.2                               Other Definitional Provisions.  The rules of
construction and other interpretive provisions specified in Section 1.03 of the
Credit Agreement shall apply to this Agreement, including terms defined in the
preamble and recitals hereto.

 

SECTION 2.  GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Collateral Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable foreign,
federal and state bankruptcy, insolvency or receivership laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this guarantee and
each  Guarantor’s obligations hereunder (after giving effect to the right of
contribution established in Section 2.2).

 

(c)                               Each Guarantor agrees that the Obligations may
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Collateral Agent.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the Termination Date,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Collateral Agent or any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Termination Date.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Collateral Agent and the
Secured Parties, and each Guarantor shall remain liable to the Collateral Agent
and the Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

 

C-3

--------------------------------------------------------------------------------


 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Collateral Agent or any Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Collateral Agent or any
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Collateral Agent or any
Secured Party for the payment of the Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until the Termination Date.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor in trust for the Collateral Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in accordance with Section 5.3 of the Pledge Agreement.

 

2.4                               Amendments, etc. with Respect to the
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Obligations made by the Collateral Agent may be rescinded by the Collateral
Agent and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, amended
and restated, modified, supplemented or terminated, in whole or in part, as the
Collateral Agent, the Administrative Agent, the Required Lenders or the Lenders,
as the case may be, may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Collateral Agent or any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Collateral Agent
and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations (other than
any notice required pursuant to the terms of the Credit Agreement).  Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Collateral Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When

 

C-4

--------------------------------------------------------------------------------


 

making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Collateral
Agent to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Collateral Agent or
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7                               Payments and Application.  Payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
at the Funding Office.  If the Collateral Agent or any Secured Party shall
receive any amount pursuant to this Section 2, such amount shall be applied to
the payment of the Obligations in the following order:

 

First, to pay unpaid fees and expenses of the Collateral Agent under the Loan
Documents;

 

Second, to pay unpaid fees and expenses of the Administrative Agent under the
Loan Documents;

 

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties; and

 

Fourth, any balance remaining after (i) the Obligations shall have been paid in
full  (ii) Total Revolving Commitments shall have terminated and (iii) all
Letters of Credit having been cash collateralized or otherwise back-stopped
(including by “grandfathering” into any future credit facilities), in each case,
on terms reasonably satisfactory to the relevant Issuing Bank in its sole
discretion, or having expired or having been terminated, shall be paid over to
the Guarantors, their successors or assigns or as a court of competent
jurisdiction may otherwise direct.

 

SECTION 3.  THE COLLATERAL AGENT

 

3.1                               Duty of Collateral Agent.  Neither the
Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand or collect
upon any guarantee obligation pursuant to Section 2 or for any delay in doing so
or to take any other action whatsoever with regard to guarantee obligations
pursuant to Section 2.  The powers conferred on the Collateral

 

C-5

--------------------------------------------------------------------------------


 

Agent Parties hereunder are solely to protect the Collateral Agent’s interests
and shall not impose any duty upon the Collateral Agent to exercise any such
powers.  The Collateral Agent shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither it nor
any of its Related Parties shall be responsible to any Guarantor for any act or
failure to act hereunder, except as determined by a court of competent
jurisdiction in a final non appealable judgment to have resulted from their own
gross negligence, bad faith or willful misconduct. The exculpatory provisions of
Article VIII of the Credit Agreement shall apply to the Collateral Agent and its
Related Parties and shall apply to its activities as provided herein or in any
Loan Document.

 

3.2                               Authority of Collateral Agent.  Each Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by this Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Guarantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 4.  MISCELLANEOUS

 

4.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.03 of the Credit Agreement.  All
such waivers, amendments, supplements or other modifications must also be agreed
to in writing by the Collateral Agent.

 

4.2                               Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to the Borrower or any other Guarantor
shall be given to it in care of the Borrower as provided in Section 9.01 of the
Credit Agreement.

 

4.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  The Collateral Agent shall not by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

4.4                               Enforcement Expenses; Indemnification. 
(a) Each Guarantor agrees to pay or reimburse and the Collateral Agent for all
its reasonable out-of-pocket costs and expenses incurred hereunder an indemnify
for its actions in connection herewith as provided in Section 9.04 of the Credit
Agreement.

 

(b)                                 The agreements in this Section 4.4 shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Total Revolving Commitments, any
assignment of rights by or replacement of a Lender or the termination of this
Agreement or any provision hereof.

 

C-6

--------------------------------------------------------------------------------


 

4.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Collateral Agent and its successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement unless permitted under Section 6.03 of the
Credit Agreement and the other Loan Documents.

 

4.6                               Set-Off.  If an Event of Default shall have
occurred and be continuing, each Secured Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Secured Party or Affiliate to or for the credit or the
account of any Guarantor against any of and all the obligations of such
Guarantor now or hereafter existing under this Agreement held by such Secured
Party, irrespective of whether or not such Secured Party shall have made any
demand under this Agreement and although such obligations may be unmatured.

 

4.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

4.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

4.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Guarantors, the Collateral Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

4.11                        GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.12 Submission to Jurisdiction; Waivers.  Each Guarantor hereby irrevocably and
unconditionally:

 

(a)                                 agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, any Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts

 

C-7

--------------------------------------------------------------------------------


 

and agrees that all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.   Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Collateral Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against the Guarantors or their
respective properties in the courts of any jurisdiction;

 

(b)                                 waives SECTION 9.18 to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (a) of this Section and SECTION 9.19 to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address referred to in Section 7.2 of the Pledge Agreement
or at such other address of which the Collateral Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  to the extent permitted by applicable law,
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby.

 

4.13                        Acknowledgements.  Each Guarantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Collateral Agent nor any Secured
Party has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Guarantors, on the one hand, and the Collateral
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

4.14                        Additional Guarantors.  Each IAC Guarantor and each
subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 5.09 of the Credit Agreement shall become a Guarantor for
all purposes of this Agreement upon execution and delivery by such IAC Guarantor
or subsidiary of an Assumption Agreement in the form of Annex 1 hereto.  Each
IAC Guarantor and each subsidiary of the Borrower that elects to become a party
to this Agreement may become a Guarantor for all purposes of this Agreement upon
execution and delivery by such subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

C-8

--------------------------------------------------------------------------------


 

4.15                        Termination.  (a)  On the Termination Date, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party in accordance with Section 9.16 of the Credit Agreement.  At the
request and sole expense of any Guarantor following any such termination, the
Collateral Agent shall execute and deliver to any Guarantor such documents as
such Guarantor shall reasonably request to evidence such termination.

 

(b)                                 Each Subsidiary Guarantor shall be released
from its obligations hereunder in the event that such Subsidiary Guarantor shall
cease to be a subsidiary of the Borrower and each Subsiadiary Guarantor or IAC
Guarantor shall be released from its obligations hereunder in the event that
such Guarantor shall cease to be required to be a Guarantor in a transaction
permitted by the Credit Agreement without delivery of any instrument or
performance of any act by any party in accordance with Section 9.16 of the
Credit Agreement, and, at the request and sole expense of such Guarantor, the
Collateral Agent shall execute and deliver to such Guarantor all releases and
other documents as such Guarantor shall reasonably request to evidence such
release.

 

(c)                                  Each IAC Guarantor shall be released from
its obligations hereunder in accordance with Section 9.16(d) of the Credit
Agreement.

 

4.16                        WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

4.17 Commodity Exchange Act Acknowledgement.  Each Qualified ECP Guarantor
intends that this guarantee constitute, and this guarantee shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Subsidiary Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.  In this guarantee, “Qualified ECP Guarantor” shall
mean, in respect of any Swap Obligation, each Subsidiary Guarantor that has
total assets exceeding $10,000,000 at the time its guarantee hereunder becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (an “ECP”) and can cause another
person to qualify as an ECP at such time by entering into a keepwell, support or
other agreement under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

C-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-10

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20  , made by
                               (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the banks and other financial institutions or entities
(the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Guarantee Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, The Match Group, Inc. (the “Borrower”), the Lenders, the Administrative
Agent and certain other parties have entered into a Credit Agreement, dated as
of October 7], 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
Borrower (other than the Additional Guarantor) and the IAC Guarantors have
entered into the Guarantee Agreement, dated as of  [    ], 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), in favor of the Collateral Agent for the ratable benefit
of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement or the Additional Guarantor has elected to
become a party to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee Agreement.  By executing and
delivering this Assumption Agreement, the Additional Guarantor, as provided in
Section 4.14 of the Guarantee Agreement, hereby becomes a party to the Guarantee
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

C-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-12

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

PLEDGE AGREEMENT

 

made by

 

THE MATCH GROUP, INC.

 

and each Guarantor from time to time party hereto,

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

Dated as of October 7, 2015

 

 

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of October 7, 2015, made by each of the signatories
hereto (collectively, together with all Persons that become a party to this
Agreement pursuant to Section 7.16, the “Pledgors”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below) in connection with (a) the Credit Agreement, dated as of October 7, 2015
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Match Group, Inc. (the “Borrower”),
the banks and other financial institutions or entities parties thereto as
“Lenders” (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and certain other parties and
(b) the Guarantee Agreement, dated October 7, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Guarantors party thereto from time to time in favor of
the Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the relevant Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Pledgors shall have executed and delivered this Pledge Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and to induce the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement, each Pledgor hereby agrees with the Collateral Agent as follows:

 

SECTION 1.

 

DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the terms “Security” are used herein as
defined in the New York UCC.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Pledge Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Collateral”:  as defined in Section 2.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 5.2.

 

“Guarantor” means each Subsidiary Guarantor and each IAC Guarantor.

 

--------------------------------------------------------------------------------


 

“Intercreditor Agreements” means (a) the Pari Passu Intercreditor Agreement and
(b) any other intercreditor agreement (upon and during the effectiveness
thereof) with respect to any other Indebtedness permitted under the Credit
Agreement to be secured on an equal and ratable basis by a Lien on all or any
portion of the Collateral and that is entered into (including by the Collateral
Agent) in compliance with the Credit Agreement.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Pledged Stock”:  with respect to any Pledgor, all of the Equity Interests of
each Restricted Subsidiary (other than Excluded Equity Interests) directly owned
by such Pledgor and any other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) that may be issued
or granted to, or held by, such Pledgor.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.

 

“Secured Parties”:  the collective reference to the Collateral Agent, the
Administrative Agent, the Issuing Bank, the Lenders, any Cash Management Bank,
any bank or financial institution that is party to a Specified Swap Agreement
with the Borrower or a Guarantor.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

1.2                               Other Definitional Provisions.

 

(a)                                 The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.

 

GRANT OF SECURITY INTEREST

 

Each Pledgor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:

 

(a)                                 the Pledged Stock; and

 

(b)                                 all Proceeds and products of the foregoing,
including, without limitation, whatever is received upon any collection,
exchange, sale or other disposition of any of the Collateral, and any property
into which any of the Collateral is converted, whether cash or noncash proceeds,
and any and all other amounts paid or payable under or in connection with any of
the Collateral.

 

Notwithstanding any of the other provisions set forth in this Section 2,
“Collateral” shall not include and this Agreement shall not constitute a grant
of a security interest in (1) any cash or other property (other than additional
Equity Interests in Restricted Subsidiaries which constitute Pledged Stock) to
the extent received in connection with a Restricted Payment permitted by the
Credit Agreement or (2) any Proceeds (other than additional Equity Interests in
Restricted Subsidiaries which  constitute Pledged Stock) to the extent received
in connection with any other transaction permitted by the Credit Agreement other
than identifiable cash Proceeds.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

Each Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the Secured Parties, that:

 

3.1                               Pledged Stock.  Schedule 2 includes a true and
complete list with respect to each Pledgor of the shares of Pledged Stock owned
by such Pledgor as of the Closing Date (it being understood that such Schedule 2
may also include Equity Interests owned by Pledgors that are not Pledged Stock).

 

3.2                               Authorization of Pledged Stock.  All of the
shares of the Pledged Stock pledged by such Pledgor hereunder have been duly
authorized and validly issued and are fully paid and nonassessable.

 

3.3                               Title.  Such Pledgor is the record and
beneficial owner of, and has good and marketable title to, the Pledged Stock
pledged by it hereunder.

 

SECTION 4.

 

COVENANTS

 

Each Pledgor hereby covenants to the Collateral Agent, for the benefit of the
Secured Parties, that

 

4.1                               Delivery of Certificated Securities. If any of
its Pledged Stock shall be or become evidenced by any certificate, such
certificate shall be promptly delivered to the Collateral Agent, for the benefit
of the Secured Parties, accompanied by duly executed instruments of transfer or
assignment in blank, in form reasonably acceptable to the Collateral Agent (it
being understood that (a) notwithstanding anything to the contrary herein or in
the Credit Agreement, in the case of any Pledged Stock required to be pledged on
the Closing Date pursuant to Section 4.01 or 5.09(a) of the Credit Agreement,
which Pledged Stock is evidenced by a certificate, the applicable Pledgor shall
deliver such certificate as required pursuant to this Section 4.1 on the Closing
Date and (b) in the case of Pledged Stock acquired after the Closing Date, which
Pledged Stock is evidenced by a certificate, the applicable Pledgor shall
deliver such certificate to the Collateral Agent within 30 days (or such longer
period as the Collateral Agent may agree in its reasonable discretion) after the
acquisition thereof).

 

4.2                               Maintenance of Perfected Security Interest;
Further Documentation.  Such Pledgor shall maintain the security interest on its
Pledged Stock created by this Agreement as a perfected security interest and
shall defend such security interest against the claims and demands of all
Persons whomsoever.

 

4.3                               Changes in Name, etc.  Unless within a
reasonable amount of time prior to or within 60 days (or such longer period of
time as Collateral Agent shall agree in its sole discretion) following the
changes described in clauses (i) and (ii) below such Pledgor delivers to the
Collateral Agent written notice and all additional financing statements and
other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
such Pledgor will not (i) change its jurisdiction of organization or (ii) change
its name.

 

4.4                               Additional Securities.  If such Pledgor shall
become entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Pledged Stock pledged by it hereunder, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of such
Pledged Stock, or otherwise in respect thereof, such Pledgor shall accept the
same as the agent of the Collateral Agent and the Secured Parties, hold the same
in trust for the Collateral Agent and the Secured Parties and deliver the same
within 30 days (or such longer period as the Collateral Agent may agree in its
sole discretion) to the Collateral Agent in the exact form received, duly
indorsed by such Pledgor to the Collateral Agent, if required, together with an
undated stock power covering such certificate

 

3

--------------------------------------------------------------------------------


 

duly executed in blank by such Pledgor and with, if the Collateral Agent so
requests, signature guaranteed, to be held by the Collateral Agent, subject to
the terms hereof, as additional collateral security for the Obligations.

 

SECTION 5.

 

REMEDIAL PROVISIONS

 

5.1                               Pledged Stock.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given written
notice to the Pledgors of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 5.1(b), each Pledgor shall be permitted
to receive all dividends paid in respect of the Pledged Stock pledged by it
hereunder, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to such Pledged
Stock.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Collateral Agent shall give written notice of its intent to
exercise such rights to the Pledgors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations in
such order as provided in Section 5.3, and (ii) any or all of the Pledged Stock
shall be registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to the Pledged Stock at any meeting of
shareholders or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to the
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other organizational structure of the
issuer of the Pledged Stock, or upon the exercise by any Pledgor or the
Collateral Agent of any right, privilege or option pertaining to the Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Pledged Stock with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may determine), all without liability except to account for property
actually received by it, but the Collateral Agent shall have no duty to the
Pledgors to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)                                  Each Pledgor hereby authorizes the issuers
of the Pledged Stock pledged by it hereunder to comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor.

 

5.2                               Proceeds to be Turned Over to Collateral
Agent.  If an Event of Default shall occur and be continuing, to the extent
required by the Collateral Agent, all Proceeds received by any Pledgor
consisting of cash, checks and other near-cash items shall be held by such
Pledgor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Pledgor, and shall, promptly (and in any event within
two Business Days) upon receipt by such Pledgor, be turned over to the
Collateral Agent in the exact form received by such Pledgor (duly indorsed by
such Pledgor to the Collateral Agent, if required).  All Proceeds received by
the Collateral Agent hereunder shall be held by the Collateral Agent in a
Collateral Account maintained under its sole dominion and control.  All Proceeds
while held by the Collateral Agent in a Collateral Account (or by any Pledgor in
trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 5.3.

 

5.3                               Application of Proceeds.  If an Event of
Default shall have occurred and be continuing, at any time at the Collateral
Agent’s election or as directed by the Required Lenders, the Collateral Agent
shall apply all or any part of Proceeds constituting Collateral, whether or not
held in any Collateral Account, in payment of the Obligations in the following
order:

 

First, to pay unpaid fees and expenses of the Collateral Agent under the Loan
Documents;

 

4

--------------------------------------------------------------------------------


 

Second, to pay unpaid fees and expenses of the Administrative Agent under the
Loan Documents;

 

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in full
and the Revolving Commitments shall have terminated shall be paid over to the
Pledgors, their successors or assigns or as a court of competent jurisdiction
may otherwise direct.

 

Upon waiver or cure of all Events of Default that have occurred, the Collateral
Agent shall pay over to the Pledgors all Proceeds and other property paid or
delivered to the Collateral Agent pursuant to this Section 5 to the extent not
previously applied pursuant to this Section 5.3.

 

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or recovery in trust for the benefit
of all Secured Parties for distribution in accordance with this Section 5.3.

 

Each of the Secured Parties hereby agrees not to challenge or question in any
proceeding the validity or enforceability of this Agreement (in each case as a
whole or any term or provision contained herein) or the validity of any Lien or
financing statement in favor of the Collateral Agent for the benefit of all the
Secured Parties as provided in this Agreement, or the equal and ratable sharing
of any such Lien.

 

5.4                               Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law.  Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgors or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith, subject to applicable law, sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in the
Pledgors, which right or equity is hereby waived and released.  Each Pledgor
further agrees, if an Event of Default shall have occurred and be continuing, at
the Collateral Agent’s request, to assemble its Collateral and make it available
to the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Pledgor’s premises or elsewhere.  The Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 5.4, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations
and only after such application and after the payment by the Collateral Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to the Pledgors.  To the extent permitted by
applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the Collateral Agent arising out of the exercise by it of any
rights hereunder, except to the extent caused by the gross negligence or willful
misconduct of the Collateral Agent.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

5

--------------------------------------------------------------------------------


 

5.5                               Public Sales.

 

(a)                                 Each Pledgor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock
pledged by it hereunder, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers.  Each Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed commercially unreasonable.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the issuer to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if the issuer would agree to do so.

 

(b)                                 Each Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of the Pledged Stock pledged by
it hereunder pursuant to this Section 5.5 valid and binding and in compliance
with any and all other applicable Requirements of Law.  Each Pledgor further
agrees that to the extent a breach of any of the covenants contained in this
Section 5.5 will cause irreparable injury to the Collateral Agent and the
Secured Parties and that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach, each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Pledgor, and such Pledgor will waive and agree not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement.

 

SECTION 6.

 

THE COLLATERAL AGENT

 

6.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Pledgor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, solely to the extent necessary to effect the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, such Pledgor hereby gives the Collateral Agent the power and
right, on behalf of such Pledgor, without notice (other than as required by
Section 6.1(a)(iv)(7)) to or assent by such Pledgor, to do any or all of the
following:

 

(i)                                     in the name of such Pledgor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
with respect to any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due with
respect to any Collateral whenever payable;

 

(ii)                                  pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral;

 

(iii)                               execute, in connection with any sale
provided for in Section 5.4 or 5.5, any indorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral; and

 

(iv)                              (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in

 

6

--------------------------------------------------------------------------------


 

any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (5) defend
any suit, action or proceeding brought against such Pledgor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; and (7) upon 10 days’ prior written notice, subject
to applicable law, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Pledgor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Pledgor might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 If any Pledgor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the Pledgors, shall be payable by the Pledgors
to the Collateral Agent on demand.

 

(d)                                 Each Pledgor hereby ratifies all that said
attorneys shall lawfully do or cause to be done pursuant to this Section 6.1. 
All powers, authorizations and agencies contained in this Agreement are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

6.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  Neither the
Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers.  The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its Related Parties shall be
responsible to the Pledgors for any act or failure to act hereunder, except as
determined by a court of competent jurisdiction in a final nonappealable
judgment to have resulted from their own gross negligence, bad faith or willful
misconduct.

 

6.3                               Execution of Financing Statements.  Pursuant
to any applicable law, each Pledgor authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Pledgor
in such form and in such offices as the Collateral Agent determines appropriate
to perfect the security interests of the Collateral Agent under this Agreement.

 

6.4                               Authority of Collateral Agent.  Each Pledgor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by this Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and such Pledgor, the Collateral Agent shall be

 

7

--------------------------------------------------------------------------------


 

conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and such Pledgor shall not
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

6.5                               Appointment and Authorization.  By accepting
the benefits hereof, each of the Secured Parties hereby irrevocably appoints the
Collateral Agent as its agent and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto, and the Collateral Agent hereby accepts such
appointment.

 

6.6                               Collateral Agent and Affiliates.  The bank
serving as the Collateral Agent hereunder and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower, any Pledgor or any subsidiary or other Affiliate of the Borrower or
any Pledgor as if it were not the Collateral Agent hereunder.

 

6.7                               Action by Collateral Agent.  The Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and the other Credit Documents.  Without limiting the generality of the
foregoing, (a) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Collateral Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 7.1), and (c) except as expressly set forth
herein, the Collateral Agent shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Pledgors,
the Borrower or any of its subsidiaries that is communicated to or obtained by
the bank serving as Collateral Agent or any of its Affiliates in any capacity. 
The Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 7.1) or otherwise, in the absence of its own gross
negligence or willful misconduct.  The Collateral Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Collateral Agent by the Borrower, any Administrative Agent or a Lender,
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Credit Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Credit Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Credit
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in any other Credit Document, other than
to confirm receipt of items expressly required to be delivered to the Collateral
Agent.

 

6.8                               Consultation with Experts.  The Collateral
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Collateral Agent may consult with legal counsel (who may be counsel for the
Pledgors), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

6.9                               Delegation of Duties.  The Collateral Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Collateral Agent.  The
Collateral Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Collateral Agent and any such
sub-agent.

 

6.10                        Credit Decision.  By accepting the benefits hereof,
each Secured Party acknowledges that it has, independently and without reliance
upon the Collateral Agent or any other Secured Party and based on such

 

8

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to accept this Agreement.  By accepting the benefits
hereof, each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under any Credit Document, any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.

 

MISCELLANEOUS

 

7.1                               Amendments in Writing.

 

(a)                                 None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Credit Agreement.  All waivers, amendments, supplements or
other modifications with respect to this Agreement must also be agreed to in
writing by the Collateral Agent.

 

(b)                                 Notwithstanding the foregoing, this
Agreement may be amended or supplemented with the written consent of only the
Collateral Agent, the Administrative Agent and the Pledgors for the purpose of
equally and ratably securing Pari Passu Indebtedness.  The Secured Parties
irrevocably authorize the Collateral Agent to enter an Intercreditor Agreement
that in the good faith determination of the Collateral Agent is necessary to
effectuate the incurrence of such Indebtedness.

 

7.2                               Notices.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by electronic means), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy or telephone notice, when received, addressed as follows in the
case of the Collateral Agent, and as set forth on Schedule 1 in the case of the
Pledgors:

 

Collateral Agent:

JPMorgan Chase Bank, N.A.

 

500 Stanton Christiana Road

 

Ops Building 2, 3rd Floor

 

Newark, DE  19713-2107

 

Christopher Jackson

 

Telephone:  (302) 634-1198

 

Fax: (302) 634-1417

 

 

With a copy to:

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue

 

New York, New York 10179

 

Attention: Donatus Anusionwu

 

Telecopy: (212) 622-0531

 

Telephone: (212) 270-5127

 

 

Pledgors:

The Match Group, Inc.

 

555 West 18th Street

 

New York, NY 10011

 

Gary Swidler

 

Telephone: (212) 314-7210

 

Fax: (212) 632-9529

 

 

With a copy to:

The Match Group, Inc.

 

555 West 18th Street

 

9

--------------------------------------------------------------------------------


 

 

New York, NY 10011

 

General Counsel

 

Telephone:  (212) 314-7376

 

Fax: (212) 632-9551

 

7.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  The Collateral Agent shall not by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

7.4                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Pledgor agrees to pay or reimburse the
Collateral Agent for all its reasonable out-of-pocket costs and expenses
incurred hereunder and indemnity for its actions in connection herewith, in each
case, as provided in Section 9.04 of the Credit Agreement.

 

(b)                                 The agreements in this Section 7.4 shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Revolving Commitments, any
assignment of rights by or replacement of a Lender or the termination of this
Agreement or any provision hereof.

 

7.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Pledgor and shall inure to
the benefit of the Collateral Agent and its successors and assigns; provided
that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement, other than to a successor as permitted under
Section 6.03 of the Credit Agreement, without the prior written consent of the
Collateral Agent.

 

7.6                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

7.7                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.8                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

7.9                               Integration.  This Agreement and the other
Loan Documents represent the agreement of the Pledgors, the Collateral Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

7.10                        GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------

 

7.11                        Submission to Jurisdiction; Waivers.  Each Pledgor
hereby irrevocably and unconditionally:

 

(a)                                 agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, any Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Pledgors or
their respective properties in the courts of any jurisdiction;

 

(b)                                 waives (i) to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (a) of this Section and (ii) to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Pledgor at its address referred to in Section 7.2 or at such other address
of which the Collateral Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby.

 

7.12                        [Reserved].

 

7.13                        Releases.

 

(a)                                 Upon satisfaction of the requirements for
release of all the Collateral from the Liens created by this Agreement pursuant
to the Credit Agreement, or upon all of the Obligations (other than (x) (i) Cash
Management Obligations and (ii) Obligations under Specified Swap Agreements not
yet due and payable, and (y) contingent obligations not yet accrued and payable)
having been paid in full, all Letters of Credit having been cash collateralized
or otherwise back-stopped (including by “grandfathering” into any future credit
facilities), in each case, on terms reasonably satisfactory to the relevant
Issuing Bank in its sole discretion, or having expired or having been
terminated, and the Total Revolving Commitments having expired or having been
terminated, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and the Pledgors
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Pledgors.  At the request and sole expense of any Pledgor following any such
termination, the Collateral Agent shall deliver to the Pledgors any Collateral
held by the Collateral Agent hereunder, and execute and deliver to the Pledgors
such documents as any Pledgor shall reasonably request to evidence such
termination.

 

(b)                                 If any of the Collateral is sold,
transferred or otherwise disposed of by any Pledgor to a Person that is not a
Loan Party in a transaction permitted by the Credit Agreement, then such
Collateral shall be released from the Liens created by this Agreement without
delivery of any instrument or performance of any act by

 

11

--------------------------------------------------------------------------------


 

any party, and the Collateral Agent, at the request and sole expense of such
Pledgor, shall execute and deliver to such Pledgor all releases or other
documents as such Pledgor shall reasonably request to evidence such release. 
Each Pledgor shall be released from its obligations under this Agreement and all
Collateral of such Pledgor shall be released from the Liens created by this
Agreement in the event that such Pledgor shall cease to be a subsidiary or shall
cease to be required to be a Guarantor as a result of a transaction permitted by
the Credit Agreement without delivery of any instrument or performance of any
act by any party, and, at the request and sole expense of such Pledgor, the
Collateral Agent shall execute and deliver to such Pledgor all releases and
other documents as such Pledgor shall reasonably request to evidence such
release;

 

(c)                                  Notwithstanding anything herein or in any
other Loan Document to the contrary, in the event any member of the IAC Group
becomes a party hereto, upon the occurrence of the Separation Date, the pledge
and security interest granted by the members of the IAC Group hereby shall
terminate and all rights to such Collateral shall automatically revert to the
applicable Pledgor in accordance with Section 9.16(d) of the Credit Agreement. 
Upon the occurrence of the Separation Date, the Collateral Agent will, at the
applicable Pledgor’s expense, execute and deliver to such Pledgor, or authorize
such Pledgor to prepare and file, such documents as such Pledgor shall
reasonably request to evidence such termination.

 

(d)                                 If any certificates evidencing Equity
Interests held by the Collateral Agent pursuant hereto no longer constitute
Collateral, at the written request and sole expense of any Pledgor, the
Collateral Agent shall deliver such certificates to the relevant Pledgor or the
Borrower.

 

(e)                                  The Collateral Agent, in its sole
discretion and with the consent of the Administrative Agent, may release the
Lien created by this Agreement on any publicly traded Equity Interests to permit
any Pledgor to enter into a secured derivative transaction in preparation for a
sale of such Equity Interest permitted under the Credit Agreement.

 

7.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7.15                        Effectiveness.  This Agreement shall become
effective on the date on which counterparts hereof shall have been executed and
delivered by the Pledgors and the Collateral Agent.

 

7.16                        Additional Pledgors.  Each Restricted Subsidiary
that is required to become a party to this Agreement pursuant to the Credit
Agreement and during the Shared Collateral Period, each member of the IAC Group
that is required to become a party to this Agreement pursuant to
Section 5.09(c) of the Credit Agreement shall become a Pledgor for all purposes
of this Agreement upon execution and delivery by such Restricted Subsidiary or a
member of the IAC Group, as applicable, of an Assumption Agreement in the form
of Annex 1 hereto.

 

7.17                        Subject to Intercreditor Agreement.  This Agreement
shall be subject to the provisions of the Intercreditor Agreements, if any.  In
the event of any conflict between this Agreement and the Intercreditor
Agreements, the provisions of the Intercreditor Agreements shall govern and
control.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

THE MATCH GROUP, INC., as Pledgor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Consented to by:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent under the Credit Agreement and as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Match Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS OF THE PLEDGORS

 

c/o The Match Group, Inc. :

The Match Group, Inc.

 

555 West 18th Street

 

New York, NY 10011

 

Chief Financial Officer

 

Telephone:  (212) 314-7210

 

Fax: (212) 632-9529

 

 

With a copy to:

The Match Group, Inc.

 

555 West 18th Street

 

New York, NY 10011

 

General Counsel

 

Telephone:  (212) 314-7376

 

Fax: (212) 632-9551

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED STOCK

 

Pledged Stock:

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Legal Name

 

Filing Office

 

 

 

 

 

 

 

 

 

 

Other Actions

 

Delivery of all share certificates of Pledged Stock to Collateral Agent

 

--------------------------------------------------------------------------------


 

Schedule 4

 

POST CLOSING DELIVERIES

 

--------------------------------------------------------------------------------

 

Annex 1 to
Pledge Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20  , made by
                               (the “Additional Pledgor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (in such
capacity, the “Collateral Agent”).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Pledge Agreement referred to
below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, certain Lenders, the Administrative Agent and certain
other parties have entered into a Credit Agreement, dated as of October 7, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its subsidiaries has entered into the Pledge Agreement, dated as of October 7,
2015 (as further amended, supplemented or otherwise modified from time to time,
the “Pledge Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Pledge Agreement; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Security Agreement.  By executing and
delivering this Assumption Agreement, the Additional Pledgor, as provided in
Section 7.16 of the Pledge Agreement, hereby becomes a party to the Pledge
Agreement as a Pledgor thereunder with the same force and effect as if
originally named therein as a Pledgor and, without limiting the generality of
the foregoing, hereby (i) expressly assumes all obligations and liabilities of a
Pledgor thereunder and (ii) grants to the Collateral Agent for the benefit of
the Secured Parties a security interest in all Collateral owned by it to secure
the Obligations.  The information set forth in Annex 1-A hereto is hereby added
to the information set forth in the Schedules to the Pledge Agreement.  The
Additional Pledgor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Pledge Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Annex1-1

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
SECRETARY CERTIFICATE

 

Pursuant to Section 4.01(c) of the Credit Agreement, dated as of October 7, 2015
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among The Match Group, a Delaware corporation (the “Borrower”), the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other parties, the undersigned [INSERT TITLE
OF OFFICER] of [INSERT NAME OF CREDIT PARTY] (the “Certifying Credit Party”)
hereby certifies as follows on behalf of the Certifying Credit Party:

 

1.                                                               is the duly
elected and qualified [Title] of the Certifying Credit Party and the signature
set forth for such officer below is such officer’s true and genuine signature.

 

2.                                      The Certifying Credit Party is a
[corporation][limited liability company] duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

3.                                      Attached hereto as Annex 1 is a true and
complete copy of resolutions duly adopted by the [                  ] of the
Certifying Credit Party on                     ; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only corporate proceedings of the Certifying
Credit Party now in force relating to or affecting the matters referred to
therein.

 

4.                                      Attached hereto as Annex 2 is a true and
complete copy of the [By-Laws][Operating Agreement] of the Certifying Credit
Party as in effect on the date hereof.

 

5.                                      Attached hereto as Annex 3 is a true and
complete copy of the [Certificate of Incorporation][Certificate of Formation] of
the Certifying Credit Party as in effect on the date hereof.

 

6.                                      Attached hereto as Annex 4 is a good
standing certificate for the Certifying Credit Party issued by the jurisdiction
of its organization as of the date noted on such certificate.

 

7.                                      Attached hereto as Annex 5 is a list of
duly elected and qualified officers of the Certifying Credit Party holding the
offices indicated next to their respective names and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver on
behalf of the Certifying Credit Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

 

[Signature page follows.]

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date set forth below.

 

 

[Credit Party]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I,             , [Title] of the Certifying Credit Party, do hereby certify for
and on behalf of the Certifying Loan Party that               is the duly
appointed, qualified and acting [Title] of the Certifying Credit Party  and that
the signature set forth above is his genuine signature.

 

Dated:  [       ], 2015

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

Annex 1

 

Resolutions

 

E-3

--------------------------------------------------------------------------------


 

Annex 2

 

[By-Laws][Operating Agreement]

 

E-4

--------------------------------------------------------------------------------


 

Annex 3

 

[Certificate of Incorporation][Certificate of Formation]

 

E-5

--------------------------------------------------------------------------------


 

Annex 4

 

Good Standing Certificate

 

E-6

--------------------------------------------------------------------------------


 

Annex 5

 

Incumbency Certificate

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------

 

EXHIBIT F

 

[Reserved]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of October 7, 2015 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among THE MATCH GROUP, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no interest payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made to the undersigned, or
in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-1-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                         , 20[  ]

 

G-1-2

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of October 7, 2015(as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among THE MATCH GROUP, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed IRS
Form W-8BEN or W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY
accompanied by a duly completed and executed IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, together with any other information required to be provided
by IRS Form W-8IMY. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

G-2-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

Dated:                                , 20[  ]

 

G-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of October 7, 2015 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among THE MATCH GROUP, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-3-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                      , 20[  ]

 

G-3-2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of October 7, 2015 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among THE MATCH GROUP, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or
W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY accompanied by a
duly completed and executed IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

 

[Signature Page Follows]

 

G-4-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                 , 20[  ]

 

G-4-2

--------------------------------------------------------------------------------

 

EXHIBIT H

 

[FORM OF] PERFECTION CERTIFICATE

 

Reference is hereby made to (i) that certain Pledge Agreement dated as of [   
], 2015 (the “Pledge Agreement”), between The Match Group, Inc., a Delaware
corporation (“Borrower”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Credit Agreement dated as of [   ], 2015 (the “Credit Agreement”) among
the Borrower, certain other parties thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent (in such capacity, the “Collateral Agent”).  Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement.

 

As used herein, the term “Companies” means Borrower and the Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1)    Names.

 

a)             The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, the Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

 

b)             Set forth in Schedule 1(b) hereto is a list of any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.

 

c)              Set forth in Schedule 1(c) is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
 Except as set forth in Schedule 1(c), no Company has changed its jurisdiction
of organization at any time during the past four months.

 

2)    Current Locations.   The chief executive office of each Company is located
at the address set forth in Schedule 2 hereto.

 

3)    UCC Filings.  The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 relating to the Pledge Agreement, are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 4 hereof.

 

4)    Schedule of Filings.  Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

 

5)    Stock Ownership and Other Equity Interests.  Attached hereto as Schedule 5
is a true and correct list of each of all of the outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its domestic and first-tier foreign Subsidiaries
and the owners of such stock, partnership interests, membership interests or
other equity interests setting forth the percentage of such equity interests
pledged under the Pledge Agreement.

 

--------------------------------------------------------------------------------


 

[The Remainder of this Page has been intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of                 , 2015.

 

 

THE MATCH GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

  [Each of the Guarantors]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Organizational State ID
Number

 

Federal Taxpayer
Identification Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Organizational Names

 

Company

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-1

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Company

 

Corporate
Name of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All
Other Names
Used on Any
Filings with the
Internal
Revenue
Service During
Past Five Years

 

Change in
Jurisdiction
of
Organization
During Past
Four Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Company

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 3

 

Financing Statements

 

See attached.

 

4

--------------------------------------------------------------------------------


 

Schedule 4

 

Appropriate Filing Office of Financing Statements

 

5

--------------------------------------------------------------------------------


 

Schedule 5

 

Equity Interests of Companies

 

Company

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, the chief financial officer of THE MATCH GROUP, INC., a
Delaware corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of the
Borrower that:

 

1.                                      This Certificate is furnished pursuant
to Section 4.01(f) of the Credit Agreement, (as in effect on the date of this
Certificate) (the capitalized terms defined therein being used herein as therein
defined) dated as of October 7, 2015, among the Borrower, the Lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent (in such capacities, “Administrative Agent”) for the
Lenders, and the other parties thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).

 

2.                                      Immediately after the consummation of
the Transactions to occur on the Closing Date, including the making of each Loan
to be made on the Closing Date and the application of the proceeds of such
Loans, and after giving effect to the rights of subrogation and contribution
under the Guarantee, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the assets of the Borrower and its subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.

 

[Signature Page Follows]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this      th day of         ,
       .

 

 

THE MATCH GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
EQUAL PRIORITY INTERCREDITOR AGREEMENT

 

Dated as of [           ], 2015

 

among

 

IAC/INTERACTIVECORP,
as the Company,

 

and the other Grantors from time to time party hereto,

 

JPMORGAN CHASE BANK, N.A.,
as IAC Collateral Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as the Match Collateral Agent.

 

J-1

--------------------------------------------------------------------------------


 

EQUAL PRIORITY INTERCREDITOR AGREEMENT, dated as of [            ], 2015 (as
amended, restated, amended and restated, extended, supplemented and/or otherwise
modified from time to time, this “Agreement”), among IAC/INTERACTIVECORP, a
Delaware corporation (the “Company”), the other Grantors (as defined below) from
time to time party hereto, JPMORGAN CHASE BANK, N.A., as collateral agent for
the IAC Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “IAC Collateral Agent”) and JPMORGAN CHASE
BANK, N.A., as collateral agent for the Match Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Match
Collateral Agent”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the IAC Collateral Agent (for itself and on behalf of the IAC
Secured Parties) and the Match Collateral Agent (for itself and on behalf of the
Match Secured Parties) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Certain Defined
Terms.Capitalized terms used but not otherwise defined herein have the meanings
set forth in the the Match Credit Agreement and/or IAC Credit Agreement, as
applicable, or, if defined in the UCC, the meanings specified therein.  As used
in this Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Collateral Agent” means the Match Collateral Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors as now or hereafter in
effected.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to any Lien created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

 

“Collateral Agent” means (i) in the case of any IAC Obligations, the IAC
Collateral Agent and (ii) in the case of Match Obligations, the Match Collateral
Agent.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Secured Parties holding a majority in the aggregate principal amount of the then
outstanding First Lien Obligations (other than the Hedging Obligations and the
Cash Management Obligations).

 

J-2

--------------------------------------------------------------------------------


 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral.  The term “Discharged” shall have a
corresponding meaning.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Debt Document.

 

“First Lien Debt Documents” means, collectively, (i) the Match Loan Documents
and (ii) the IAC Loan Documents.

 

“First Lien Obligations” means, collectively, (i) the Match Obligations and
(ii) IAC Obligations.

 

“First Lien Secured Parties” means (i) the Match Secured Parties and (ii) the
IAC Secured Parties.

 

“First Lien Security Documents” means (i) the Match Security Documents and
(ii) the IAC Security Documents.

 

“Grantors” means the Company and each Subsidiary of the Company that has granted
a security interest to any First Lien Secured Party pursuant to any First Lien
Debt Document.  The Grantors (other than the Company) existing on the date
hereof are set forth in Annex I hereto.

 

“IAC Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of October 7, 2015, among the Company, the lenders party thereto from
time to time, the Issuing Banks party thereto from time to time, and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), as amended, restated, amended and restated, extended, supplemented,
Refinanced and/or otherwise modified from time to time.

 

“IAC Loan Documents” means the IAC Credit Agreement, the IAC Pledge Agreement,
the IAC Security Documents and the other “Loan Documents” (as defined in the IAC
Credit Agreement).

 

“IAC Obligations” means the “Obligations” (as defined in the IAC Credit
Agreement).

 

“IAC Pledge Agreement” that certain Pledge Agreement, dated as of December 21,
2012 among the Company, the other Grantors party thereto and the Administrative
Agent, as amended, restated, amended and restated, extended, supplemented and/or
otherwise modified from time to time.

 

J-3

--------------------------------------------------------------------------------


 

“IAC Secured Parties” means the “Secured Parties” (as defined in the IAC Credit
Agreement).

 

“IAC Security Documents” means the IAC Pledge Agreement, the other “Collateral
Documents” (as defined in the IAC Credit Agreement) and each other agreement
entered into in favor of the IAC Collateral Agent for the purpose of securing
any IAC Obligations.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case commenced by or against the Company
or any other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, trust (deemed or statutory) or
security interest in, on or of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; provided that in no event shall an operating lease
be deemed to be a Lien.

 

“Match Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Match Credit Agreement” mean that certain Credit Agreement, dated as of
October 7, 2015, among The Match Group, Inc., the lenders party thereto from
time to time, the Issuing Banks party thereto from time to time, and JPMorgan
Chase Bank, N.A., as administrative agent, as amended, restated, amended and
restated, extended, supplemented, Refinanced and/or otherwise modified from time
to time.

 

J-4

--------------------------------------------------------------------------------


 

“Match Loan Documents” means the Match Credit Agreement, the Match Pledge
Agreement, the Match Security Documents and the other “Loan Documents” (as
defined in the Match Credit Agreement).

 

“Match Obligations” means the “Obligations” (as defined in the Match Credit
Agreement).

 

“Match Pledge Agreement” means the Pledge Agreement, dated October 7, 2015,
among The Match Group, Inc., the Match Collateral Agent and the other parties
thereto, as amended, restated, amended and restated, extended, supplemented
and/or otherwise modified from time to time.

 

“Match Secured Parties” means the Match Collateral Agent and the holders of
Match Obligations issued pursuant to the Match Credit Agreement.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Pledged or Controlled Collateral” means any Shared Collateral in the possession
or control of a Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof or of any account in which such Shared Collateral
is held perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Pledged or Controlled Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments and Chattel Paper or
any Deposit Account, commodities account or securities account, in each case,
delivered to or in the possession or control of the Collateral Agent under the
terms of the First Lien Debt Documents.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the IAC Secured Parties (in their capacities as such) and (ii) the Match
Secured Parties (in their capacities as such) and (b) with respect to any First
Lien Obligations, each of (i) the IAC Obligations and (ii) the Match
Obligations.

 

“Shared Collateral” means, at any time, Collateral in which a security interest
was granted or purported to be granted to both the Match Secured Parties and the
IAC Secured Parties at such time.

 

J-5

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York; provided, however, that in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection,
priority or remedies.

 

SECTION 1.02.                                   Terms Generally.The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
amended and restated, supplemented or otherwise modified and, with respect to
any statute or regulation, all statutory and regulatory provisions
consolidating, replacing or interpreting such statute or regulation, (ii) any
reference herein to any person shall be construed to include such person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01.                                   Priority of Claims. Anything
contained herein or in any of the First Lien Debt Documents to the contrary
notwithstanding, if an Event of Default has occurred and is continuing, and the
Applicable Collateral Agent or any First Lien Secured Party is taking action to
enforce rights in respect of any Shared Collateral, or any distribution is made
in respect of any Shared Collateral in any Bankruptcy case of the Company or any
other Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement (other than this Agreement) with respect to such Shared
Collateral and proceeds of any such distribution (all proceeds of any sale,
collection or other liquidation of any Shared Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”) shall be applied
(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of any First Lien Debt Document, (ii)
SECOND, to the

 

J-6

--------------------------------------------------------------------------------


 

payment in full of the First Lien Obligations of each Series on a ratable basis,
with such Proceeds to be applied to the First Lien Obligations of a given
Series in accordance with the terms of the applicable First Lien Debt Documents,
and (iii) THIRD, after payment of all First Lien Obligations, to the Company and
the other Grantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct.

 

(b)                                 It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant First Lien Debt Documents and subject to Section 2.08, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the First Lien Secured Parties
of any Series.

 

(c)                                  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any jurisdiction
or any other applicable law or the First Lien Debt Documents or any defect or
deficiencies in the Liens securing the First Lien Obligations of any Series or
any other circumstance whatsoever, each First Lien Secured Party hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority.

 

(d)                                 Notwithstanding anything in this Agreement
or any other First Lien Debt Documents to the contrary, Collateral consisting of
cash and cash equivalents pledged to secure Match Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Match Collateral Agent pursuant to Section 2.17 or 2.18 of the Match Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Match Credit Agreement and will not constitute Shared Collateral and
Collateral consisting of cash and cash equivalents pledged to secure IAC
Obligations consisting of reimbursement obligations in respect of Letters of
Credit or otherwise held by the IAC Collateral Agent pursuant to Section 2.17 or
2.18 of the IAC Credit Agreement (or any equivalent successor provision) shall
be applied as specified in the IAC Collateral Agreement and will not constitute
Shared Collateral.

 

SECTION 2.02.                                   Actions with Respect to Shared
Collateral; Prohibition on Contesting Liens. Only the Applicable Collateral
Agent shall act or refrain from acting with respect to any Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral).  No Non-Controlling Secured Party shall, or shall instruct
any Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Applicable Collateral Agent, acting in accordance
with the Loan Documents and this Agreement, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral at such
time.

 

J-7

--------------------------------------------------------------------------------


 

(b)                                 With respect to any Shared Collateral,
(i) the Applicable Collateral Agent shall act only on the instructions of the
Controlling Secured Parties and (ii) the Applicable Collateral Agent shall not
follow any instructions with respect to such Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral)
from any Non-Controlling Secured Parties.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations, the Applicable Collateral
Agent (acting on the instructions of the Controlling Secured Parties) may deal
with the Shared Collateral as if such Applicable Collateral Agent had a senior
Lien on such Collateral.  No Non-Controlling Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Applicable
Collateral Agent (acting on the instructions of the Controlling Secured Parties)
or the Controlling Secured Parties or any other exercise by the Applicable
Collateral Agent (acting on the instructions of the Controlling Secured Parties)
or the Controlling Secured Parties of any rights and remedies relating to the
Shared Collateral, or to cause the Applicable Collateral Agent to do so.  The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Secured Party or any Collateral Agent with respect to any Collateral not
constituting Shared Collateral.

 

(d)                                 Each of the First Lien Secured Parties
agrees that it will not (and hereby waives any right to) question or contest or
support any other person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the First
Lien Secured Parties on all or any part of the Collateral, or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent to enforce this Agreement.

 

SECTION 2.03.                                   No Interference; Payment Over.
Each First Lien Secured Party agrees that (i) it will not (and shall be deemed
to have waived any right to) challenge, contest, or question, or support any
other person in challenging, contesting, or questioning, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Applicable Collateral Agent (acting
on the instructions of the Controlling Secured Parties), (iii) except as
provided in Section 2.02, it shall have no right to (A) exercise, or direct the
Applicable Collateral Agent or any other First Lien Secured Party to exercise,
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Applicable Collateral Agent or any other First Lien Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other First
Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Collateral Agent or any other First Lien Secured
Party shall be liable for any action taken or omitted to be taken by the
Applicable Collateral Agent or other First Lien Secured

 

J-8

--------------------------------------------------------------------------------


 

Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (v) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshalled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the Applicable
Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

 

(b)                                 Each First Lien Secured Party hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
First Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding or through
any other exercise of remedies (including pursuant to any intercreditor
agreement, other than this Agreement), at any time prior to the Discharge of
each of the First Lien Obligations, then it shall hold such Shared Collateral,
proceeds or payment in trust for the other First Lien Secured Parties and
promptly transfer such Shared Collateral, proceeds or payment, as the case may
be, to the Applicable Collateral Agent, to be distributed in accordance with the
provisions of Section 2.01.

 

SECTION 2.04.                                   Automatic Release of Liens. If
at any time the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agent for the benefit of the other Series of First Lien Secured Parties upon
such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Applicable Collateral Agent for
the benefit of the Match Secured Parties on such Shared Collateral are released
and discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01.

 

(b)                                 Each Collateral Agent agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent or the Company to evidence and confirm any release of Shared
Collateral provided for in this Section 2.04.

 

SECTION 2.05.                                   Certain Agreements with Respect
to Bankruptcy or Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any Insolvency or Liquidation
Proceeding, including any proceeding under the Bankruptcy Code or any other
Bankruptcy Law by or against the Borrower or any of its Subsidiaries.  Without
limiting the generality of the foregoing, it is acknowledged and agreed that
this Agreement constitutes an agreement within the scope of Section 510(a) of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
including with respect to the provisions of this Article II, and all references
to “Grantor” shall include any Grantor as debtor and debtor in possession (and
any receiver, trustee, or other estate representative for such Grantor, as the
case may be) in any Insolvency or Liquidation Proceeding

 

J-9

--------------------------------------------------------------------------------


 

(b)                                 If the Borrower and/or any other Grantor
shall become subject to an Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First Lien Secured Party
(other than any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless any Controlling Secured Party or the
Applicable Collateral Agent shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-á-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of such Insolvency or Liquidation Proceeding, (B) the First Lien Secured Parties
of each Series are granted Liens on any additional collateral pledged to any
First Lien Secured Parties as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, with the same priority
vis-á-vis the First Lien Secured Parties (other than any liens of the First Lien
Secured Parties constituting DIP Financing Liens) as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the First Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series that shall not constitute
Shared Collateral; and provided, further, that the First Lien Secured Parties
receiving adequate protection shall not object to any other First Lien Secured
Party receiving adequate protection comparable to any adequate protection
granted to such First Lien Secured Parties in connection with a DIP Financing or
use of cash collateral.

 

SECTION 2.06.                                   Reinstatement.  In the event
that any of the First Lien Obligations shall be paid in full and such payment or
any part thereof shall subsequently, for whatever reason (including an order or
judgment for disgorgement of a preference under the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First Lien Obligations shall again have
been paid in full in cash.

 

J-10

--------------------------------------------------------------------------------

 

SECTION 2.07.                                   [Reserved].

 

SECTION 2.08.                                   Refinancings.The First Lien
Obligations of any Series may be Refinanced, in whole or in part, or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any First Lien Debt Document of such debt being
Refinanced) of, any First Lien Secured Party of any other Series, all without
affecting the priorities provided for herein or the other provisions hereof;
provided that the collateral agent, of the holders of any such Refinancing
indebtedness shall have executed a joinder agreement in form and substance
reasonably acceptable to the Collateral Agent for the series of First Lien
Obligations not being Refinanced.

 

SECTION 2.09.                                   Applicable Collateral Agent as
Gratuitous Bailee for Perfection.

 

(a)                                 The Pledged or Controlled Collateral shall
be delivered, or control thereof shall be transferred, to the Applicable
Collateral Agent, and the Applicable Collateral Agent agrees to hold (and,
pending delivery or transfer of control of the Pledged or Controlled Collateral
to the Applicable Collateral Agent, each other Collateral Agent agrees to hold)
any Shared Collateral constituting Pledged or Controlled Collateral that is part
of the Collateral from time to time in its possession or control (or in the
possession or control of any agent or bailee) as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, in each case,
solely for the purpose of perfecting the security interest granted in such
Pledged or Controlled Collateral, if any, pursuant to the applicable First Lien
Debt Documents, subject to the terms and conditions of this Section 2.09.

 

(b)                                 In the event that any First Lien Secured
Party other than the Applicable Collateral Agent receives any Pledged or
Controlled Collateral, then such First Lien Secured Party shall promptly
deliver, or transfer control of, such Pledged or Controlled Collateral
(including any Proceeds therefrom), together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, to the Applicable Collateral Agent.

 

(c)                                  In the event any Collateral Agent does not
have a valid and/or perfected lien on the Shared Collateral (the “Impaired
Collateral Agent”), then the other Collateral Agent shall also act as collateral
agent for the Impaired Collateral Agent and any First Lien Secured Parties
represented by it.

 

(d)                                 The duties and responsibilities of each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Pledged or Controlled Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party or holding a lien and security interest for the
benefit of the other First Lien Secured Parties for purposes of perfecting the
Lien (or ensuring validity of the Lien) held or purported to be held by such
First Lien Secured Parties thereon.

 

(e)                                  In furtherance of the foregoing, each
Collateral Agent hereby appoints the other Collateral Agent as its collateral
agent for the purposes described in this Section 2.09 and each Grantor hereby
grants a security interest in the Shared Collateral to each Collateral Agent

 

J-11

--------------------------------------------------------------------------------


 

that controls or has a valid and perfected lien on Shared Collateral for the
benefit of all First Lien Secured Parties.

 

SECTION 2.10.                                   Amendments to First Lien
Security Documents.

 

(a)                                 Without the prior written consent of each
Collateral Agent, on behalf of itself and each other First Lien Secured Party
represented by it, each Collateral Agent agrees that no First Lien Security
Document to which such Collateral Agent is a party may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification would be prohibited by, or would require any Grantor to act or
refrain from acting in a manner that would violate, any of the terms of this
Agreement.

 

(b)                                 In making determinations required by this
Section 2.10, each Collateral Agent may conclusively rely on an officer’s
certificate of the Company.

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01.                                   Determinations with Respect to
Amounts of Liens and Obligations.Whenever a Collateral Agent shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Collateral Agent and shall be
entitled to make such determination or not make any determination on the basis
of the information so furnished; provided, however, that if a Collateral Agent
shall fail or refuse reasonably promptly to provide the requested information,
the requesting Collateral Agent shall be entitled to make any such determination
by such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon an officer’s certificate of the Company.  Each
Collateral Agent may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

ARTICLE IV

 

The Applicable Collateral Agent

 

SECTION 4.01.                                   Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on the Applicable Collateral Agent to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct any Applicable
Collateral Agent, except that the Applicable Collateral Agent shall be obligated
to distribute proceeds of any Shared Collateral in accordance with Section 2.01.

 

(b)                                 In furtherance of the foregoing, each
Non-Controlling Secured Party acknowledges and agrees that the Applicable
Collateral Agent shall be entitled, for the benefit of

 

J-12

--------------------------------------------------------------------------------


 

the First Lien Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Shared Collateral (on the instructions of the Controlling Secured
Parties) as provided herein and in the First Lien Debt Documents, as applicable,
pursuant to which the Applicable Collateral Agent is the Collateral Agent for
such Shared Collateral, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of the
First Lien Obligations held by such Non-Controlling Secured Parties.  Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Applicable Collateral Agent or any other First Lien Secured Party shall have
any duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the First Lien Obligations),
or to sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any First Lien Obligations), in any
manner that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation.  Each of the First Lien Secured Parties waives any claim it may
now or hereafter have against any Collateral Agent of any other Series of First
Lien Obligations or any other First Lien Secured Party of any other
Series arising out of (i) any actions which any Collateral Agent or any First
Lien Secured Party takes or omits to take with respect to the creation,
perfection or continuation of Liens on any Collateral in accordance with the
First Lien Debt Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Collateral Agent or any holders of First Lien Obligations, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code or (iii) subject to Section 2.05, any borrowing, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, by the
Company or any of its Subsidiaries, as debtor-in-possession.  The Applicable
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any First Lien Obligations pursuant to Section 9-620 of the
Uniform Commercial Code of any jurisdiction, without the consent of the
Controlling Secured Parties.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.                                   Notices. All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)                                 if to the IAC Collateral Agent, to it at:

 

[    ]

 

(b)                                 if to the Match Collateral Agent, to it at
[ADDRESS], Attention: [  ] , Facsimile No.: [   ]; email: [   ];

 

(c)                                  if to any Grantor, to Company, at:

 

J-13

--------------------------------------------------------------------------------


 

555 West 18th Street

New York, NY 10011

Nick Stoumpas

Senior Vice President and Treasurer

Telephone:  (212) 314-7495

Email: nick.stoumpas@iac.com

 

with a copy to:

The Match Group, Inc.

555 West 18th Street

New York, NY 10011

Gary Swidler

Chief Financial Officer

 

Email: Gary.Swidler@match.comUnless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and, may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed).  For the purposes hereof, the addresses
of the parties hereto shall be as set forth above or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.  As agreed to in writing among each Collateral Agent from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

 

SECTION 5.02.                                   Waivers; Amendment.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by Section 5.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice or
demand on any party hereto in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Collateral Agent (and
with respect to any such termination, waiver, amendment or modification which by
the terms of this Agreement requires the Company’s consent or which increases
the obligations or reduces the rights of, imposes additional duties on, or
otherwise adversely affects the Company or any Grantor, with the consent of the
Company).

 

J-14

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, without the
consent of any First Lien Secured Party, the Collateral Agents may, and at the
request of the Company shall, effect amendments and modifications to this
Agreement to the extent necessary to reflect any Refinancing of First Lien
Obligations in compliance with the First Lien Debt Documents; provided, that the
Collateral Agents may condition their execution and delivery of any such
amendment or modification on receipt of an officer’s certificate from the
Company certifying that such incurrence or Refinancing is permitted by the then
extant First Lien Debt Documents.

 

SECTION 5.03.                                   Parties in Interest.This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, as well as the other
First Lien Secured Parties, all of which are intended to be bound by, and to be
third party beneficiaries of, this Agreement.

 

SECTION 5.04.                                   Survival of Agreement.All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

SECTION 5.05.                                   Counterparts. This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.06.                                   Severability.Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 5.07.                                   GOVERNING LAW.THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 5.08.                                   Submission to Jurisdiction
Waivers; Consent to Service of Process.Each Collateral Agent, on behalf of
itself and the First Lien Secured Parties of the Series for which it is acting,
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien Debt
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action

 

J-15

--------------------------------------------------------------------------------


 

or proceeding in any such court or that such action or proceeding was brought in
an inconvenient forum and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such person at the address set forth in Section 5.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First Lien Secured Party) to effect
service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09.                                   WAIVER OF JURY TRIAL.EACH PARTY
(ON BEHALF OF ITSELF, ANY PERSON CLAIMING BY, ON BEHALF, OR THROUGH SUCH PARTY,
OR ANY PERSON ON WHOSE BEHALF SUCH PARTY IS ACTING) HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 5.10.                                   Headings.Article, Section and
Annex headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.11.                                   Conflicts.In the event of any
conflict or inconsistency between the provisions of this Agreement and the
provisions of any of the First Lien Debt Documents or any of the other First
Lien Debt Documents, the provisions of this Agreement shall control. 
Notwithstanding the foregoing, in the event that pursuant to the terms of any
First Lien Debt Document any person succeeds to or is substituted for the
“Company” thereunder, then any reference to the “Company”  herein shall be
deemed to refer to such successor person and there parties hereto shall take
such actions as may be necessary to give effect thereto.

 

SECTION 5.12.                                   Provisions Solely to Define
Relative Rights. The provisions of this Agreement are and are intended solely
for the purpose of defining the relative rights of the First Lien Secured
Parties in relation to one another.  None of the Company, any other Grantor or
any creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will
amend, waive or otherwise modify the provisions of the Match Credit Agreement or
the IAC Credit Agreement), and none of the Company or any other Grantor may rely
on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09, 2.10 and
Article V).  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

 

SECTION 5.13.                                   Agent Capacities.Except as
expressly provided herein or in the IAC Security Documents, JPMorgan Chase Bank,
N.A. is acting in the capacity of IAC Collateral

 

J-16

--------------------------------------------------------------------------------


 

 Agent.  Except as expressly provided herein or in Match Security Documents,
JPMorgan Chase Bank, N.A. is acting in the capacity of Match Collateral Agent. 
Except as expressly set forth herein, neither the IAC Collateral Agent nor the
Match Collateral Agent shall have any duties or obligations in respect of any of
the Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable First Lien Debt Documents.

 

SECTION 5.14.                                   Integration.This Agreement
together with the other First Lien Debt Documents represents the agreement of
each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the IAC Collateral Agent, the Match Collateral
Agent or any other First Lien Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other First Lien
Debt Documents.

 

J-17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as IAC Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Match Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-18

--------------------------------------------------------------------------------


 

 

IAC/INTERACTIVECORP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE OTHER GRANTORS

 

LISTED ON ANNEX I HERETO,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-19

--------------------------------------------------------------------------------


 

ANNEX I

 

Grantors

 

J-20

--------------------------------------------------------------------------------

 

EXHIBIT K

 

AUCTION PROCEDURES

 

This Exhibit K is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.21 of that certain Agreement of which this
Exhibit K is a part (as amended, restated, amended and restated, supplemented
and otherwise modified from time to time, the “Credit Agreement”).  It is not
intended to be a definitive statement of all of the terms and conditions of an
Auction, the definitive terms and conditions for which shall be set forth in the
applicable offering document.  None of the Administrative Agent, the Auction
Manager, or any of their respective affiliates or any officers, directors,
employees, agents or attorneys-in-fact of such Persons (together with the
Administrative Agent and its affiliates, the “Agent-Related Person”) makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Term Loans to the Borrower pursuant to any offering documents,
nor shall the decision by the Administrative Agent, the Auction Manager or any
other Agent-Related Person (or any of their affiliates) in its respective
capacity as a Lender to sell its Term Loans to the Borrower be deemed to
constitute such a recommendation.  Each Lender should make its own decision on
whether to sell any of its Term Loans and, if it decides to do so, the principal
amount of and price to be sought for such Term Loans.  In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning each Auction and the relevant
offering documents.  Capitalized terms not otherwise defined in this Exhibit K
have the meanings assigned to them in the Credit Agreement.

 

1.                   Notice Procedures.  In connection with each Auction, the
Borrower will provide notification to the Auction Manager (for distribution to
the Term Lenders of the applicable Class of Term Loans (each, an “Auction
Notice”).  Each Auction Notice shall contain (i) the maximum principal amount
(calculated on the face amount thereof) of Term Loans of each applicable
Class that the Borrower offers to purchase in such Auction (the “Auction
Amount”) which shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent); (ii) the range of discounts to par (the
“Discount Range”) expressed as a range of prices per $1,000 (in increments of
$5), at which the Borrower would be willing to purchase Term Loans of each
applicable Class in such Auction; and (iii) the date on which such Auction will
conclude, on which date Return Bids (as defined below) will be due by 1:00
p.m. (New York time) (as such date and time may be extended by the Auction
Manager, such time the “Expiration Time”).  Such Expiration Time may be extended
for a period not exceeding three (3) Business Days upon notice by the Borrower
to the Auction Manager received not less than 24 hours before the original
Expiration Time; provided that only one extension per offer shall be permitted. 
An Auction shall be regarded as a “failed auction” in the event that either
(x) the Borrower withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Qualifying Bids (as defined below) having
been received.  In the event of a failed auction, the Borrower shall not be
permitted to deliver a new Auction Notice prior to the date occurring three (3)
Business Days after such withdrawal or Expiration Time, as the case may be. 
Notwithstanding anything to the contrary contained herein, the Borrower shall
not initiate any Auction by delivering an Auction Notice to the Auction Manager
until after the conclusion (whether successful or failed) of the

 

K-1

--------------------------------------------------------------------------------


 

previous Auction (if any), whether such conclusion occurs by withdrawal of such
previous Auction or the occurrence of the Expiration Time of such previous
Auction.

 

2.                   Reply Procedures.  In connection with any Auction, each
Term Lender of each applicable Class wishing to participate in such Auction
shall, prior to the Expiration Time, provide the Auction Manager with a notice
of participation, in the form included in the respective offering document
(each, a “Return Bid”) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 (in increments of $5) in principal amount of
Term Loans of each applicable Class (the “Reply Price”) within the Discount
Range and (ii) the principal amount of Term Loans of each applicable Class, in
an amount not less than $1,000,000 or an integral multiple of $1,000 in excess
thereof, that such Lender offers for sale at its Reply Price (the “Reply
Amount”).  A Term Lender may submit a Reply Amount that is less than the minimum
amount and incremental amount requirements described above only if the Reply
Amount comprises the entire amount of the Term Loans of each applicable
Class held by such Term Lender.  Term Lenders may only submit one Return Bid per
Auction but each Return Bid may contain up to three (3) component bids, each of
which may result in a separate Qualifying Bid and each of which will not be
contingent on any other component bid submitted by such Term Lender resulting in
a Qualifying Bid.  In addition to the Return Bid, the participating Term Lender
must execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the offering document (each, an “Auction
Assignment and Assumption”).  The Borrower will not purchase any Term Loans of
any applicable Class at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price.

 

3.                   Acceptance Procedures.  Based on the Reply Prices and Reply
Amounts received by the Auction Manager, the Auction Manager, in consultation
with the Borrower, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for such Auction within the Discount Range for such Auction
that will allow the Borrower to complete the Auction by purchasing the full
Auction Amount (or such lesser amount of Term Loans for which the Borrower has
received Qualifying Bids).  The Borrower shall purchase Term Loans of each
applicable Class from each Term Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”).  All Term Loans included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be purchased at such applicable Reply Prices and shall not be subject
to proration.

 

4.                   Proration Procedures.  All Term Loans of each applicable
Class offered in Return Bids (or, if applicable, any component thereof)
constituting Qualifying Bids at the Applicable Threshold Price will be purchased
at the Applicable Threshold Price; provided, that if the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans of any
applicable Class for which Qualifying Bids have been submitted in any given
Auction at the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans of such Class to be purchased
at prices below the Applicable Threshold Price), the Borrower shall purchase the
Term Loans of such Class for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction

 

K-2

--------------------------------------------------------------------------------


 

Amount.  No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

 

5.                   Notification Procedures.  The Auction Manager will
calculate the Applicable Threshold Price and post the Applicable Threshold Price
and proration factor onto an internet or intranet site (including an IntraLinks,
SyndTrak or other electronic workspace) in accordance with the Auction Manager’s
standard dissemination practices by 4:00 p.m.  New York time on the same
Business Day as the date the Return Bids were due (as such due date may be
extended in accordance with this Exhibit K).  The Auction Manager will insert
the principal amount of Term Loans of each applicable Class to be assigned and
the applicable settlement date into each applicable Auction Assignment and
Assumption received in connection with a Qualifying Bid.  Upon the request of
the submitting Lender, the Auction Manager will promptly return any Auction
Assignment and Assumption received in connection with a Return Bid that is not a
Qualifying Bid.

 

6.                   Auction Assignment and Assumption.  Each Auction Notice and
Auction Assignment and Assumption shall contain the following representations,
warranties and covenants by the Borrower:

 

(a)                     The conditions set forth in Section 2.21 of the Credit
Agreement have each been satisfied on and as of the date hereof, except to the
extent that such conditions refer to conditions that must be satisfied as of a
future date, in which case the Borrower must terminate any Auction if it fails
to satisfy one of more of the conditions which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans of any
applicable Class pursuant to an Auction.

 

(b)                     The representations and warranties of each Loan Party
contained in Article III of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes hereof, the representations and warranties contained in
Section 3.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 5.01 or clauses (a) and (b) of
Section 5.05 of the Credit Agreement.

 

7.                    Additional Procedures.  Once initiated by an Auction
Notice, the Borrower may withdraw an Auction only in the event that, (i) as of
such time, no Qualifying Bid has been received by the Auction Manager or
(ii) the Borrower has failed to meet a condition set forth in Section 2.21 of
the Credit Agreement.  Furthermore, in connection with any Auction, upon
submission by a Lender of a Return Bid, such Lender will not have any withdrawal
rights.  Any Return Bid (including any component bid thereof) delivered to the
Auction Manager may not be modified, revoked, terminated or cancelled by a
Lender.  However, an Auction may become void if the conditions to the purchase
of Term Loans of any applicable Class by the Borrower required by the terms and
conditions of Section 2.21 of the Credit Agreement are not met.  The purchase

 

K-3

--------------------------------------------------------------------------------


 

price in respect of each Qualifying Bid for which purchase by the Borrower is
required in accordance with the foregoing provisions shall be paid directly by
the Borrower to the respective assigning Lender on a settlement date as
determined jointly by the Borrower and the Auction Manager (which shall be not
later than ten (10) Business Days after the date Return Bids are due).  The
Borrower shall execute each applicable Auction Assignment and Assumption
received in connection with a Qualifying Bid.  All questions as to the form of
documents and validity and eligibility of Term Loans of each applicable
Class that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.21 of the Credit Agreement or this Exhibit K.  The Auction
Manager’s interpretation of the terms and conditions of the offering document,
in consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.21 of the Credit
Agreement or this Exhibit K.  None of the Administrative Agent, the Auction
Manager, any other Agent-Related Person or any of their respective affiliates
assumes any responsibility for the accuracy or completeness of the information
concerning the Borrower, the Loan Parties, or any of their affiliates (whether
contained in an offering document or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.  This Exhibit K shall not require the Borrower to initiate any
Auction.

 

K-4

--------------------------------------------------------------------------------
